--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.88
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.  THE SYMBOL “[***]” HAS BEEN INSERTED IN PLACE OF THE PORTIONS SO
OMITTED.
 
FAA Authorization Code: IRN20110613110355
International Registry File No. (airframe – 4351): 716374
International Registry File No. (engine – PCE-FA0774): 716382
International Registry File No. (engine – PCE-FA0775): 716386
 


 
 
DATED JUNE 17, 2011
 
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,
not individually but solely as Owner Trustee
as Lessor
 
and
 
COLGAN AIR, INC.
as Lessee
 
 
AIRCRAFT LEASE AGREEMENT
In respect of
ONE BOMBARDIER DHC-8-402 AIRCRAFT
with manufacturer's serial number 4351
and US Registration Number N351NG
 



 


 
To the extent, if any, that this Lease Agreement constitutes chattel paper (as
such term is defined in the Uniform Commercial Code as in effect in any
applicable jurisdiction), no security interest in this Lease Agreement may be
created through the transfer or possession of any counterpart other than the
original executed counterpart containing the receipt therefor executed by Lessor
on the signature page thereof.
 



 
 
 

--------------------------------------------------------------------------------

 



 
CONTENTS
Clause    
 Page
  

 
1
Definitions And Interpretation 
4

 
2
Representations And Warranties 
27

 
3
Conditions Precedent
33

 
4
Liability of lessor limited
34

 
5
Leasing And Commencement
34

 
6
Lessor's Warranties
38

 
7
Rent
40

 
8
   Payments, Interest And Calculations
42

 
9
General Indemnity
44

 
10
Taxation 
49

 
11
Covenants 
57

 
12
Wet Leasing And SubLeasing
60

 
13
General Operation Of Aircraft
63

 
14
Maintenance, Repair, Overhaul And Operation 
65

 
15
Return Compensation Payments
75

 
16
Title And Registration 
76

 
17
Identification Plates
79

 
18
Insurance
79

 
19
Loss And Damage 
86

 
20
Requisition
92

 
21
Redelivery
93

 
22
Termination Of Lease 
95

 
23
Termination Events  
96

 
24
Lessor's Rights Following A Termination Event 
100

 
25
Notices
104

 
26
Assignment 
106

 


 
 
2

--------------------------------------------------------------------------------

 
 
 
27
Miscellaneous 
109

 
28
Confidentiality
113

 
29
Law And Jurisdiction
114

 
SCHEDULE 1
Description Of Aircraft
117

 
SCHEDULE 2
     Lessee Acceptance Certificate
118

 
SCHEDULE 3
Conditions Precedent
123

 
SCHEDULE 4
Form of Deregistration Power of Attorney
126

 
 
         Appendix A:  Commercial
Terms                                                                                                                                                          128


 




 
 
 
3

--------------------------------------------------------------------------------

 
 
THIS AIRCRAFT LEASE AGREEMENT (this "Agreement") is made on June 17, 2011
 
(1)  
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a national banking association
organized under the federal law of the United States of America, not in its
individual capacity, but solely as owner trustee (together with its successors
and assigns, "Lessor"); and

 
(2)  
COLGAN AIR, INC., a corporation organized and existing under the laws of the
Commonwealth of Virginia (together with its successors and assigns, "Lessee").

 
WHEREAS:
 
Lessee wishes to lease from Lessor and Lessor is willing to lease to Lessee the
Aircraft on the terms and subject to the conditions of this Agreement.
 
NOW THEREFORE IT IS AGREED as follows:
 
 
1.  
DEFINITIONS AND INTERPRETATION

 
1.1  
Definitions

 
In this Agreement, unless the context otherwise requires:
 
"Acceptance Certificate" means a certificate, in the form of Schedule 2,
delivered or to be delivered by Lessee to Lessor pursuant to Clause 5.2.
 
"Additional Amounts" means any amounts (other than Rent) which Lessee agrees to
pay to Lessor, Owner Participant or any other Indemnitee hereunder  or under any
other Operative Document including, without limitation, payments, if any, of
Agreed Value, Return Compensation Payments and any other amounts owing by Lessee
pursuant to Clause 20, Expenses, other indemnity payments and any interest
payable pursuant to Clause 8.3.
 
"Affiliate" means, in relation to any person, any other person which, directly
or indirectly, controls or is controlled by or is under common control with such
person and for the purposes of this definition, "control" when used with respect
to any specified person means the power to direct the management and policies of
such person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise and the terms "controlling" and
"controlled" shall be construed accordingly.
 





 
 
 
4

--------------------------------------------------------------------------------

 



 
"After-Tax Basis" has the meaning given to that term in Clause 10.7.
 
"Agreed Liability Coverage" has the meaning given to that term in section 1 of
Appendix A.
 
"Agreed Value" has the meaning given to that term in section 1 of Appendix A.
 
"Aircraft" means the aircraft described in Schedule 1 comprising the Airframe
together with the Engines and Propellers (whether or not any of the Engines or
Propellers may from time to time be installed on the Airframe) and Parts and,
where the context so permits, shall include the Aircraft Documentation and,
unless otherwise provided herein, shall mean the Aircraft as a whole and any
part thereof.
 
"Aircraft Documentation" means (a) all log books, records, manuals and other
data or documents described in Attachment 1 to the Acceptance Certificate, (b)
all other log books, records (including, without limitation, records relating to
the operation, service, inspection, maintenance, modification, testing, overhaul
and repair of the Aircraft, the Engines and all Parts installed therein or
thereon, including any FAA 8130-3 serviceability tags, or which are required to
substantiate the airworthiness, age, use and or utility of the Aircraft, any
Engine or any Part), manuals (including, without limitation, operating,
maintenance, repair, overhaul or parts manuals), data, drawings, certificates,
licenses, commitment letters received from the Airframe Manufacturer at delivery
or other documents that are required to be maintained during the Lease Term
under the terms of this Agreement, by the Aviation Authority, by the Approved
Maintenance Program, or those that are otherwise provided to Lessee at Delivery
or during the Lease Term with respect to the Aircraft or any Engine or any Part,
and (c) all updates and additions to any of the foregoing and renewals,
revisions and replacements thereof from time to time made in accordance with
this Agreement or applicable law or otherwise.
 
"Airframe" means collectively (a) the Bombardier DHC-8-402 airframe (excluding
the Engines and Propellers or engines and propellers from time to time installed
thereon) identified in Schedule 1 and (b) any and all Parts so long as the same
shall be incorporated or installed in or attached to such airframe, and any and
all Parts removed therefrom so long as title to such removed Parts shall remain
vested in Owner in accordance with the terms of Clause 14.
 





 
 
 
5

--------------------------------------------------------------------------------

 



 
"Airframe Manufacturer" means Bombardier Inc., a Canadian corporation.
 
"Airframe Warranty Agreement" means the airframe warranty agreement entered into
or to be entered into between Lessor, Lessee and the Airframe Manufacturer.
 
"Airport Charges" means any and all flight charges, navigation charges,
navigation service charges and other fees, charges, Taxes or similar charges
payable to any airport, airport authority, navigation or flight authority, other
similar authority, or other Government Entity for the use of any airport
facilities or for services provided in connection with operation, landing or
navigation of the Aircraft or other services.
 
"Airworthiness Certificate" means a valid current airworthiness certificate
issued in respect of the Aircraft by the Aviation Authority.
 
"Airworthiness Directive" means any airworthiness directive issued by the
Aviation Authority or the FAA or any other requirement of the Aviation Authority
applicable to the Airframe, either Engine, either Propeller, any Part or the
Aircraft Documentation.
 
"Alert Service Bulletin" means a Service Bulletin whose implementation is stated
by the issuer to be mandatory or necessary for airworthiness certification
(whether or not such Service Bulletin is or becomes the basis for an
Airworthiness Directive).
 
"Applicable Circumstance" has the meaning given to that term in Clause 22.2.
 
"Approved Maintenance Performer" means (a) for all major checks, repairs and
maintenance (including any shop visit for an Engine, Propeller or the APU, any
Landing Gear Overhaul or the Overhaul of any component) and all Major
Modifications, any maintenance facility approved by the Aviation Authority and
the FAA or (b) for all lower level checks, repairs and maintenance, any
maintenance facility approved by the Aviation Authority which (in the case of
both (a) and (b) above) may be Lessee, provided Lessee has the requisite
licenses and approvals.
 





 
 
 
6

--------------------------------------------------------------------------------

 

"Approved Maintenance Program" means Lessee's maintenance, inspection, repair
and corrosion prevention program for Bombardier DHC-8-402 aircraft, which shall
(a) be approved by the Aviation Authority and (b) be consistent with and
cross-referenced to the latest revision of the Maintenance Planning Document and
to the Engine Manufacturer's engine maintenance management plans, maintenance
and repair manuals and recommendations.  Any amendment to the Approved
Maintenance Program shall be made in accordance with Clause 14.1(b).
 
"APU" means (a) the auxiliary power unit specified in the Acceptance Certificate
and (b) any auxiliary power unit substituted for such auxiliary power unit in
accordance with this Agreement.
 
"Authorizations" means each and every approval, waiver, authorization, consent,
license, certificate or order of, or registration with, or requirement for the
giving of prior notice to, or the taking of any action in respect of, the
Aviation Authority or any other Government Entity having jurisdiction over
Lessee or the operation of the Aircraft.
 
"Aviation Authority" means the FAA or any other Government Entity which, under
the laws of the State of Registration from time to time, has control over civil
aviation and the registration, airworthiness or operation of aircraft.
 
"Bill of Sale" means the bill of sale in respect of the Aircraft given or to be
given to Lessor by Lessee under the Sale Agreement.
 
"Business Day" means a day (other than a Saturday, Sunday or holiday scheduled
by law) on which banks are open for business in Memphis, Tennessee and (if a
payment is to be made on that date) New York City.
 
"Capacity Purchase Agreement" means the capacity purchase agreement dated as of
February 2, 2007 among Lessee, Guarantor and Continental Airlines, Inc. as the
same may be amended, restated or otherwise modified from time to time (or such
other code share agreement or similar agreement with another major airline
(which is a Certified Air Carrier) consistent with industry standards).
 





 
 
 
7

--------------------------------------------------------------------------------

 

"Cape Town Convention" means the Convention on International Interests in Mobile
Equipment ("Convention") and the Protocol thereto on matters specific to
Aircraft Equipment ("Protocol") signed at Cape Town on November 16, 2001 (using
its English language version), together with any protocols, regulations, rules,
orders, agreements, instruments, amendments, supplements, revisions or otherwise
that have or will be subsequently made in connection with the Convention or the
Protocol by the "Supervisory Authority" (as defined in the Consolidated Text),
the International Registry or "Registrar" (as defined in the Consolidated Text)
or any other international or national, body or authority, all as in effect in
the United States or other relevant Contracting State (as used in the
Consolidated Text).  All references to articles or sections of the Cape Town
Convention shall mean the article or section of the Consolidated Text.  Except
to the extent otherwise defined in the Operative Documents, terms used in the
Operative Documents that are defined in the Cape Town Convention shall when used
in relation to the Cape Town Convention have the meanings ascribed to them in
the Cape Town Convention.
 
"Certificate of Registration" means a certificate confirming registration of the
Aircraft issued by the Aviation Authority.
 
"Certificated Air Carrier" means any United States air carrier as to which there
is in force a certificate issued pursuant to Section 41102(a) of the Federal
Aviation Act, and holding an air carrier operating certificate issued by the
Secretary of Transportation pursuant to chapter 447 of title 49 of the U.S. Code
(or the equivalent authority issued by the Civil Aeronautics Board under the
predecessor regulatory laws, rules and regulations) for aircraft capable of
carrying 10 or more individuals or 6,000 pounds or more of cargo or which may
operate as an air carrier by certification or otherwise under any successor or
substitute provisions therefor or in the absence thereof.
 
"Code" means the Internal Revenue Code of 1986, as amended, and any successor
thereto.
 
"Component Overhaul and Inspection Status List" means the Component Overhaul and
Inspection Status List for the Aircraft listing the flight hours, cycles, or
calendar time applicable to each component and inspection specified therein on
the Delivery Date, in the form attached as Attachment 1 to Appendix A hereto.
 


 
 
 
 
8

--------------------------------------------------------------------------------

 

"Compulsory Acquisition" means requisition of title or other compulsory
acquisition, requisition, appropriation, expropriation, deprivation or
confiscation for any reason of the Airframe by the United States government (or
any agency or instrumentality thereof) or any other Government Entity or other
competent authority, whether de jure or de facto, but shall exclude requisition
for use or hire not involving requisition of title.
 
"Consolidated Text" means the combination of the Convention and the Protocol
(each as defined in the definition of Cape Town Convention) that was authorized
and created pursuant to Resolution No. 1 adopted by the Cape Town Diplomatic
Conference and any reference to a provision of the Consolidated Text is a
reference to the provision of the Convention or the Protocol from which it is
derived.
 
"Cycle" means one take-off and landing of the Aircraft (or, in respect of any
Engine, Propeller or Part temporarily installed on another aircraft, such other
aircraft).
 
"Default Rate" has the meaning given to that term in section 1 of Appendix A.
 
"Delivery" means the delivery of the Aircraft by Lessor to Lessee in accordance
with this Agreement.
 
"Delivery Date" means the date on which Delivery occurs in accordance with
Clause 5.2.
 
"Delivery Location" means the location determined pursuant to Clause 4.5 of the
Sale Agreement.
 
"Deregistration Power of Attorney" means (if required by Clause 12.2(e)) a
deregistration power of attorney granted or to be granted by Lessee or, as the
case may be, a Permitted Sublessee in favor of each of Lessor, Owner and any
other relevant Financing Party (or such of them as Lessor may from time to time
request) substantially in the form set out in Schedule 4 (or in such other form
as Lessor may require on the advice of local counsel in the State of
Registration).
 
"Dollars" and "US$" mean the lawful currency of the United States of America
and, in respect of all payments to be made under this Agreement in Dollars, mean
funds which are for same day settlement in the New York Clearing House Interbank
Payments System.
 
"Early Purchase Option Price" has the meaning given to that term in section 1 of
Appendix A.
 





 
 
 
9

--------------------------------------------------------------------------------

 

"Engine" means (a)(i) each of the Original Engines whether or not from time to
time thereafter installed on the Airframe or installed on any other airframe or
(ii) any Replacement Engine which may from time to time be substituted, pursuant
to the terms hereof, for either of such Engines, and (b) in each case, any and
all Parts incorporated or installed in or attached thereto or any and all Parts
removed therefrom so long as title thereto shall remain vested in Owner in
accordance with the terms of Clause 14 after removal from such Engine.
 
"Engine Life Limited Parts" means those Parts, defined by the Engine
Manufacturer in the engine manual, or by the FAA or Aviation Authority through
Airworthiness Directives, that require replacement on a mandatory basis prior to
or upon the expiration of the manufacturer's certified life, whether expressed
in terms of Cycles, Flight Hours, landings or calendar time.
 
"Engine Loss" means the occurrence of (a) any of the events referred to in the
definition of "Total Loss" but with reference therein to "Airframe" being
construed as references to any Engine or (b) any divestiture or impairment of
any right, title or interest of Lessor in or to an Engine as a result of the
installation of such Engine on any other airframe.
 
"Engine Manufacturer" means Pratt and Whitney Canada Corp.
 
"Engine Warranty Letter" means, collectively, the letters from the Engine
Manufacturer to Lessee and Lessor delivered in connection with this Agreement.
 
"Expense" means any and all liabilities, obligations, losses, damages,
penalties, fines, claims (whether fraudulent, groundless, false or not),
actions, suits, judgments, legal proceedings (whether civil or criminal),
investigations, costs, disbursements and expenses (including legal fees and
expenses of every kind and nature whatsoever) but not including Taxes (other
than amounts necessary to make payments on an After-Tax Basis).
 
"Expiration Date" means either (a) the Scheduled Expiration Date or (b) if any
such date is not a Business Day, the immediately preceding Business Day.
 
"FAA" means the Federal Aviation Administration of the United States of America
and any person, governmental, department, bureau, commission or agency
succeeding to all or any of its functions.
 





 
 
 
10

--------------------------------------------------------------------------------

 

"FAA Bill of Sale" means a bill of sale in respect of the Aircraft executed by
Lessee in favor of the Lessor in the form prescribed by the FAA to be delivered
pursuant to the Sale Agreement.
 
"FAR's" means the Federal Aviation Regulations promulgated under the Federal
Aviation Act, as in effect from time to time, and any successor provisions.
 
"Fair Market Value" means the price of the Aircraft that would be negotiated in
an arm's length transaction for cash between a willing seller and a willing and
able buyer, neither of which is under any compulsion to complete the
transaction.  Fair Market Value shall be established using the definition in the
previous sentence by three appraisers selected as follows:  (i) Lessee shall
nominate and appoint the first appraiser (the "First Appraiser"); (ii) Lessor
shall nominate and appoint the second appraiser (the "Second Appraiser"); and
(iii) the First Appraiser and Second Appraiser shall seek to agree upon the
selection of the third appraiser (the "Third Appraiser") or if the First
Appraiser and the Second Appraiser cannot agree on the selection of a third
appraiser, the Third Appraiser shall be selected by the Lessor in consultation
with the Lessee;  provided that if the determination of Fair Market Value is
pursuant to Clause 24 of this Agreement, only one appraiser shall make such
determination, which appraiser shall be chosen by Lessor, in its sole discretion
and the costs of such appraisal shall be paid by Lessee.  The Fair Market Value
of the Aircraft shall be the average of the two closest appraisals and the third
appraisal shall be disregarded.  In determining Fair Market Value by appraisal
or otherwise, it will be assumed that (i) the Aircraft, Airframe, Engine or
Propeller is in the condition, location, and overhaul status in which it is
required to be returned to Lessor pursuant to Clause 21 of this Agreement and
(ii) the Aircraft (and each Engine, Propeller and Part thereof) is in the
condition and state of repair such that no amounts would be payable by Lessee
pursuant to Section 3.5 of Appendix A hereto, assuming the date of determination
was the return date thereunder (provided that notwithstanding (i) and (ii)
above, a determination of Fair Market Value pursuant to Clause 24 of this
Agreement shall be based on an "as-is, where is" condition) and that Lessee has
removed all Parts which it is entitled to remove pursuant to Clause 14 of this
Agreement; provided that if Lessee has not returned the Aircraft to Lessor, the
Fair Market Value of the Aircraft for purposes of Clause 24 of this Agreement
shall be deemed to be zero.
 



 
 
 
11

--------------------------------------------------------------------------------

 

"Fair Wear and Tear" is normal wear, deterioration or dirt ingress which causes
an item of interior furnishing, fittings, trim, panels, bulkheads, doors, floor
panels, ceilings or other interior (including cargo bay) equipment to be worn or
to have such level of deterioration which does not materially interfere with the
normal operational use and which does not affect the appearance standard (as
measured against the balance of Lessee's fleet), serviceability, operation and
normal use of such item.
 
"Federal Aviation Act" means that portion of the United States Code comprising
those provisions formerly referred to as the Federal Aviation Act of 1958, as
amended, or any subsequent legislation that amends, supplements or supersedes
such provisions.
 
"Financing Document" means each agreement, deed, instrument or other document
with respect to the financing of the Aircraft entered into from time to time
between Lessor or Owner and any Financing Party and includes any Security
Document.
 
"Final Determination", for purposes of Clause 10 and the Tax Indemnity
Agreement, shall mean (i) a decision, judgment, decree or other order of any
court of competent jurisdiction, which decision, judgment or decree or other
order has become final (i.e., when all allowable appeals have been exhausted by
either party to the action or the time for filing such appeals has expired), or
in any case where judicial review shall at the time be unavailable by reason of
the proposed adjustment involving a decrease in a net operating loss or credit
carryforward, a decision, judgment, decree or other order of an administrative
official or agency of competent jurisdiction, which decision, judgment, decree
or other order has become final (i.e., when all administrative appeals have been
exhausted by either party), (ii) a closing agreement entered into pursuant to
Section 7121 of the Code or any other relevant Taxing Authority's equivalent
thereof or other settlement agreement entered into in connection with an
administrative or judicial proceeding, (iii) the expiration of the time for
instituting a claim for refund, or if such claim was filed, the expiration of
the time for instituting a suit with respect thereto or (iv) the expiration of
the time for instituting suit with respect to a deficiency claim.
 





 
 
 
12

--------------------------------------------------------------------------------

 

"Financing Party" means the financial institutions and/or other provider(s) of
finance or funds from whom finance or funds or other financial accommodation for
the acquisition or refinancing of the acquisition of the Aircraft by Lessor or
Owner is for the time being, obtained and/or granted and includes any owner or
intermediary person by, to whom or from whom the Aircraft is or is to be
transferred, sold, leased or sub-leased in connection with the provision of such
finance or funds (and for all purposes shall include any Security Agent, trustee
or other collateral agent on behalf of any such parties and any servicer in
respect thereof).
 
"Flight Hour" means each hour or part thereof elapsing from the moment at which
the wheels of the Aircraft (or, in the case of any Engine, Propeller or Part
temporarily installed on another aircraft, such other aircraft) leave the ground
on the take-off until the wheels touch the ground on landing following such
take-off.  For the purpose of all calculations under this Agreement measured in
Flight Hours, such hours, including all fractions thereof, shall be measured to
two decimal places.
 
"Government Entity" means and includes (whether having a distinct legal
personality or not) (a) any national government, political sub-division thereof,
or local jurisdiction therein, (b) any board, commission, department, division,
organ, instrumentality, court or agency of any entity referred to in (a) above,
however constituted, and (c) any association, organization or institution
(international or otherwise) to whose jurisdiction any entity mentioned in (a)
or (b) above is subject.
 
"GAAP" means generally accepted accounting principles as in effect in the United
States from time to time.
 
"IDERA" means (if required by Clause 12.2(f)) an irrevocable deregistration and
export request authorization executed or to be executed by a Permitted
Sublessee, substantially in the form annexed to the Protocol to the Cape Town
Convention.
 
"Indebtedness" means any obligation (whether incurred as principal or as surety)
for the payment or repayment of money, whether present or future, actual or
contingent.
 
"Indemnitee" means (a) each of Lessor, Owner, Owner Participant and each
Financing Party and (b) their respective Affiliates, successors, permitted
assigns and permitted transferees and (c) the directors, officers, servants,
agents and employees of each of the foregoing.
 





 
 
 
13

--------------------------------------------------------------------------------

 

"Indemnitee's Security Interest" means any Security Interest arising in respect
of or relating to or affecting the Aircraft or any part thereof arising by,
through or under any Indemnitee which is not (a) created or permitted by any
Operative Document or Financing Document (other than pursuant to clause (h) of
the definition of Permitted Security Interest) or (b) caused by (i) the breach
by Lessee of its obligations under any Operative Document, (ii) the performance
by that Indemnitee of its obligations under the Operative Documents or (iii) the
use and operation of the Aircraft by Lessee or any person to whom Lessee gives
possession of the Aircraft (or such part).
 
"Indemnitee's Taxes" means, in respect of any Indemnitee, any Tax:
 
(a)  
that is imposed on, based on or measured by the overall gross or net income,
profits, gains, capital or net worth of that Indemnitee (whether denominated as
franchise, margin, excess profits, conduct of business, capital gains, minimum
and/or alternative minimum taxes) other than (i) any such Tax imposed by any
Government Entity or other Tax authority of any jurisdiction other than the USA,
any state or locality thereof or any taxing authority therein which results
solely from (x) the use, operation, presence or registration of the Aircraft,
the Airframe, any Engine, Propeller or Part thereof, or any Other Aircraft or
part thereof, (y) the activities of Lessee or any other person or any of their
respective Affiliates having possession of the Aircraft, the Airframe, any
Engine, any Propeller or any Part, or any Other Aircraft or part thereof, or (z)
Lessee or its Affiliates, or any other person on their behalf, having made (or
having been deemed to have made) a payment to such Indemnitee, in each such case
in or from the jurisdiction imposing such Tax, (ii) any deduction or withholding
of Tax which solely results from any or a combination of the circumstances
described in the previous clauses (x), (y) and (z) (for the avoidance of doubt,
and not as a result of a Tax-Indemnitee being a Non-U.S. Person), (iii) amounts
necessary to make payments on an After-Tax Basis or (iv) any Tax which is in the
nature of a sales, use, rental, property, gross receipts (but only if in the
nature of a sales, use or transaction privilege Tax), transaction privilege,
stamp, goods and services, excise, license, value added Tax or transfer Tax;

 
(b)  
that is imposed with respect to any period or portion thereof after, or any
event occurring after, Redelivery;

 





 
 
 
14

--------------------------------------------------------------------------------

 



 
(c)  
arising out of or caused by (i) the willful misconduct or gross negligence of
such Indemnitee or any of its Affiliates or (ii) a breach by such Indemnitee or
any of its Affiliates of the express terms of any Operative Document to which it
is a party; or

 
(d)  
immediately arising out of and as a consequence of any assignment, transfer or
disposal by such Indemnitee or any of its Affiliates of all or a portion of its
interest in the Aircraft, the Trust Estate or any Operative Document or
Financing Document to which it is a party (including any involuntary disposition
attributable to the bankruptcy of such Indemnitee, or any voluntary sale,
transfer, mortgaging, pledging or financing by such Indemnitee of all or a
portion of its interest in the Aircraft, the Airframe, any Engine, Propeller or
Part thereof or any Other Aircraft or part thereof, or this Agreement in a
transaction not contemplated by the Operative Documents) (but without prejudice
to the rights of the relevant assignee, transferee or disposee as an Indemnitee
hereunder following such assignment, transfer or disposal) other than any Tax
attributable to (i) the exercise of remedies in connection with a Termination
Event, (ii) the substitution, modification or improvement of the Aircraft, the
Airframe, any Engine, any Propeller or Part thereof or (iii) any assignment,
transfer or disposal required by applicable law or any Operative Document, or
requested by Lessee or any of its Affiliates.

 
"Insurances" means any and all contracts or policies of insurance (and, if
applicable, reinsurance) required to be maintained from time to time under this
Agreement.
 
"International Interest" has the meaning given to that term in the Cape Town
Convention.
 
"International Registry" means the registry established pursuant to the Cape
Town Convention.
 
"Landing Gear" means (a) each landing gear assembly of the Aircraft identified
by serial number in the Acceptance Certificate and (b) any landing gear assembly
substituted for any such identified landing gear assembly in accordance with
this Agreement, in each case including all attached or component Life Limited
Parts.
 





 
 
 
15

--------------------------------------------------------------------------------

 

"Landing Gear Overhaul" means the full overhaul of any Landing Gear in
accordance with the manufacturer's overhaul manual, at the time prescribed by
the Maintenance Planning Document (but not, for the avoidance of doubt, the
replacement, repair or overhaul of attaching components, parts or assemblies of
the Landing Gear).
 
"Lease Term" means the period commencing on the Delivery Date and ending on the
Lease Termination Date.
 
"Lease Termination Date" means the date on which the leasing of the Aircraft
hereunder terminates, as determined pursuant to Clause 22.1.
 
"Lessor Transferee" has the meaning given to that term in Clause 26.1.
 
"Life Limited Part" means any Part which (as defined by the manufacturer) has a
finite working life limited to a given number of hours, cycles or calendar
months.
 
"Maintenance Planning Document" means the latest revision to the Bombardier
DHC-8-402 maintenance planning document, as issued by the Airframe Manufacturer.
 
"Maintenance Program" means Lessee's FAA-approved maintenance program in effect,
from time to time, with respect to the Aircraft.
 
"Major Modification" means any modification that (a) alters the fundamental
nature of the Aircraft as a passenger and cargo carrying aircraft, (b)
materially alters the structure or performance of the Aircraft, (c) invalidates
or impairs any warranty with respect to the Aircraft, the Airframe, any Engine,
any Propeller or any Part, (d) renders the Aircraft ineligible to obtain or
retain, or invalidates any current, airworthiness certificate from the Aviation
Authority or the FAA, (e) results in a variation from the original type
certificate for the Aircraft or (f) results in an Airworthiness Directive
becoming applicable to the Aircraft (unless such Airworthiness Directive is
terminated (on a final terminating basis) at the time of the relevant
Modification), but shall exclude (i) any change pursuant to a Service Bulletin
and (ii) any Mandatory Modification.
 
"Mandatory Modification" means any modification required by Clause 14.5.
 





 
 
 
16

--------------------------------------------------------------------------------

 

"Net Total Loss Proceeds" means any Total Loss Proceeds actually received by
Lessor (or such other person entitled to receipt thereof), less any Expenses or
Taxes (other than Indemnitee’s Taxes) incurred by Lessor or Owner Participant
(or any other relevant person) in connection with the collection or receipt of
such funds.
 
"Non-U.S. Person" means a person that is not a “United States Person” within the
meaning of Section 7701(a)(30) of the Code.
 
"OP Transferee" has the meaning given to that term in Clause 26.2.
 
"Operative Documents" means any or each or all (as the context may require) of
this Agreement, the Sale Agreement, the Bill of Sale, the FAA Bill of Sale, the
Airframe Warranty Agreement, the Deregistration Power of Attorney (if any), the
Tax Indemnity Agreement, the Parent Guaranty, the Participation Agreement and
any Security Document to which Lessee is a party and all notices,
acknowledgements, consents and certificates required hereunder or thereunder or
entered into in connection herewith or therewith and any other document or
agreement agreed from time to time by Lessor and Lessee to constitute an
Operative Document.
 
"Original Engines" means the two Pratt and Whitney PW150A engines identified by
serial number in Schedule 1, each of which is a turboprop engine having at least
550 SHP.
 
"Original Propellers" means the two Dowty Rotol Model
R408/6-123-F/17 propellers, listed by manufacturer's serial numbers in Schedule
1.
 
"Other Aircraft" shall mean the Bombardier DHC-8-402 aircraft as more fully
described in the Other Lease Agreement.
 
"Other Lease Agreement" shall mean the aircraft lease agreement dated of even
date herewith in respect of the Other Aircraft between Wells Fargo Bank
Northwest, National Association, not individually but solely as Owner Trustee,
as lessor, and Lessee, as lessee.
 





 
 
 
17

--------------------------------------------------------------------------------

 

"Overhaul" means the heavy maintenance and full reconditioning of the Aircraft,
an Engine, a Propeller, APU, Landing Gear, module or Part, as the case may be,
in which the item has been fully disassembled into individual piece parts,
cleaned, thoroughly inspected and returned to the highest standard specified by
the applicable manufacturer's manuals and may include, where defined in the
manufacturer's manuals or through an Airworthiness Directive, the replacement of
Life Limited Parts.
 
"Owner" means Lessor or, following a transfer by Lessor (or by a subsequent
Owner) of title to the Aircraft in compliance with Clause 26.1, such other
person as is then the owner of the Aircraft (as notified by Lessor to Lessee in
writing).
 
"Owner Participant" means Siemens Financial Services, Inc. or, following a
transfer by Owner Participant (or by a subsequent Owner Participant) of its
beneficial interest in the Trust Agreement in compliance with Clause 26.2, such
other person as is then the owner participant under the Trust Agreement (as
notified by Owner Participant to Lessee in writing).
 
"Parent" means Pinnacle Airlines Corp., a Delaware corporation, together with
its successors and assigns.
 
"Parent Guaranty" means the guaranty of even date herewith made by Parent in
favor of the Lessor and Owner Participant pursuant to which Pinnacle Airlines
Corp.  guarantees all of Lessee's monetary obligations under this Agreement and
each of the other Operative Documents to which Lessee is a party.
 
"Participation Agreement" means (a) the agreement of even date herewith between
the Owner Participant and Lessee in respect of the Aircraft or (b) following a
transfer or assignment by Owner Participant of its rights under the Trust
Agreement, an agreement in substantially the same form between such transferee
or assignee and Lessee.
 
"Parts" means all appliances, parts, accessories, instruments, navigational and
communications equipment, furnishings, modules, components and other items of
equipment (other than complete Engines or Propellers or engines and propellers),
which may from time to time be incorporated or installed in or attached to the
Airframe or any Engine or Propeller or which, having been removed from the
Airframe or any Engine or Propeller, remains the property of Owner in accordance
with the terms of this Agreement.
 





 
 
 
18

--------------------------------------------------------------------------------

 

"Permitted Deductible" has the meaning given to that term in section 1 of
Appendix A.
 
"Permitted Security Interest" means in respect of the Aircraft or any Engine or
Propeller:
 
(a)  
any Security Interest created or permitted by any Operative Document or any
Financing Document;

 
(b)  
any airport's, air navigation authority's, airport hangar keeper's, mechanic's,
material man's, carrier's, employee's or other similar Security Interest arising
in each case, in the ordinary course of business by statute or by operation of
law in respect of obligations (1) which are not overdue or (2) which are being
contested in good faith by appropriate proceedings (and for the payment of which
adequate reserves have been recorded in accordance with GAAP) so long as (in the
case of (2) above) such proceedings or the continued existence of such Security
Interests do not involve the material likelihood that the respective interests
of Lessor, Owner, Owner Participant or any Financing Party in the Airframe, any
Engine, any Part, or any Insurances will be forfeited or of any criminal
liability on the part of any Indemnitee;

 
(c)  
any Security Interest for Taxes or any government or statutory charges or levies
not yet assessed or if assessed not yet due and payable or if due and payable
which Lessee is disputing or contesting in good faith by appropriate action or
proceedings and for which adequate reserves are recorded in accordance with GAAP
so long as such action or proceedings do not involve any material risk of the
sale, forfeiture or loss of the Aircraft or of any criminal liability on the
part of any Indemnitee;

 
(d)  
the rights of any other person under agreements or arrangements to the extent
expressly permitted by the provisions of Clause 12 or Clause 14;

 
(e)  
any judgment lien against Lessee's (but not, for the avoidance of doubt,
Lessor's or Owner's) interest in the Aircraft that is not discharged, vacated,
stayed, reversed, stayed pending appeal or bonded within 60 days after its
creation;

 



 
 
 
19

--------------------------------------------------------------------------------

 



 
(f)  
any other lien against Lessee's (but not, for the avoidance of doubt, Lessor's
or Owner's) interest in the Aircraft or any part thereof for which Lessee has
provided (either to Lessor or to the person asserting such Security Interest or
to a court having jurisdiction over the claim) a bond or other adequate security
for the amount claimed;

 
(g)  
any right of the Aviation Authority or any other Government Entity of the State
of Registration to cause the occurrence of any of the events described in
paragraphs (c) or (e) of the definition of Total Loss for a period of days fewer
than the number of days referenced in such paragraphs; and

 
(h)  
any Indemnitee's Security Interest.

 
"Permitted Sublease" means any agreement for the leasing or hiring of the
Aircraft by the Lessee to a Permitted Sublessee as permitted by Clause 12.2.
 
"Permitted Sublessee" means any airline that holds the requisite licenses and
approvals for the operation of Bombardier DHC-8-402 aircraft that is either (a)
an airline (i) based in the USA, (ii) which is at the time of, and has been for
at least three years prior to, the entry into the sublease, a Certificated Air
Carrier, (iii) which has not been a debtor in a proceeding under Chapters 7 or
11 of the United States Bankruptcy Code for at least three years prior to the
entry into the sublease, and (iv) whose last audit opinion was issued by an
independent auditor and was unqualified or (b) approved in writing by Lessor,
such approval not to be unreasonably withheld, conditioned or delayed.
 
"Pooling Arrangement" has the meaning given to that term in Clause 14.3(a).
 
"Propeller" means (a)(i) each of the Original Propellers whether or not from
time to time thereafter installed on the Airframe or installed on any other
airframe or (ii) any Replacement Propeller which may from time to time be
substituted, pursuant to the terms hereof, for either of such Propellers, and
(b) in each case, any and all Parts incorporated or installed in or attached
thereto or any and all Parts removed therefrom so long as title thereto shall
remain vested in Owner in accordance with the terms of Clause 14 after removal
from such Propeller.
 

 


 
 
20

--------------------------------------------------------------------------------

 

"Propeller Loss" means the occurrence of (a) any of the events referred to in
the definition of "Total Loss" but with reference therein to "Airframe" being
construed as references to any Propeller or (b) any divestiture or impairment of
any right, title or interest of Lessor in or to a Propeller as a result of the
installation of such Propeller on any other airframe.
 
"Redelivery" means the return of the Aircraft to Lessor pursuant to and in
accordance with Clause 21 and the other provisions of this Agreement and the
technical acceptance of the Aircraft on such return by Lessor.
 
"Redelivery Condition" means the condition in which the Aircraft is required to
be redelivered by Lessee to Lessor in accordance with the terms of Clause 21.
 
"Redelivery Location" means an airport designated by Lessor that is (at the time
of Redelivery) within Lessee's route network or such other location as Lessor
and Lessee may agree.
 
"Relevant Event" means any Termination Event or any event which, with the giving
of notice or lapse of time or the satisfaction of any other condition (or any
combination thereof), would constitute a Termination Event.
 
"Relevant Obligations" means all monetary obligations and amounts owed and
payable by Lessee (or any Affiliate of Lessee) and/or Parent under each
Operative Document.
 
"Rent" means the amount determined in accordance with section 2 of Appendix A.
 
"Rent Collection Account" has the meaning given to that term in section 1 of
Appendix A.
 
"Rent Payment Date" has the meaning given to that term in Clause 7.1.
 
"Replacement Engine" means an engine of the same manufacturer of the same or an
improved model and suitable for use on the Airframe and which is Serviceable
and:
 
(a)  
has at least equivalent SHP as the Engine being replaced; and

 
(b)  
has a value, utility and remaining useful life at least equal to the Engine
being replaced;

 





 
 
 
21

--------------------------------------------------------------------------------

 



 
provided that Lessee acknowledges that Lessor shall have no obligation to make
any betterment or other compensation payment if any such engine exceeds the
above requirements, whether as to value or otherwise.
 
"Replacement Propeller" means a propeller of the same manufacturer of the same
or an improved model and suitable for use on the Airframe and which is
Serviceable and has a value, utility and remaining useful life at least equal to
the Propeller being replaced; provided that Lessee acknowledges that Lessor
shall have no obligation to make any betterment or other compensation payment if
any such propeller exceeds the above requirements, whether as to value or
otherwise.
 
"Return Compensation Payments" means all amounts payable by Lessee pursuant to
Clause 15.
 
"Sale Agreement" means the aircraft sale agreement in respect of the Aircraft of
even date herewith between Lessee as seller and Lessor as buyer.
 
"Scab Patch" means any repair to a dent, deformation or penetration of the
exterior surface of the Airframe.
 
"Scheduled Expiration Date" has the meaning given to that term in section 1 of
Appendix A.
 
"Security Agent" means such person (if any) from time to time notified by Lessor
to Lessee as the security agent or trustee for the Financing Parties (or any of
them).
 
"Security Document" means (a) any mortgage or analogous Security Interest
created over the Aircraft in favor of any Financing Party and/or (b) any
assignment by way of security by Lessor or Owner in respect of its rights under
any Operative Document to which it is a party in favor of any Financing Party
(which may include an acknowledgement of notice of such assignment by Lessee).
 
"Security Interest" means any mortgage, charge, pledge, lien, hypothecation,
lease, title retention, assignment, trust arrangement, right of possession or
detention or security interest of any kind, howsoever created or arising.
 





 
 
 
22

--------------------------------------------------------------------------------

 



 
"Serviceable" means that a system operates in compliance with the Aircraft
Maintenance Manual specifications and limitations, disallowing consideration for
any minimum equipment list deviation or other form of dispensation.  In the case
of an individual component part or assembly, "Serviceable" means the item is fit
for its intended use and purpose and complies with the relevant manufacturer's
specifications and tolerances (and "Serviceability" shall be construed
accordingly).
 
"Service Bulletin" means any optional, recommended, alert, standard or mandatory
service bulletin issued by the Airframe Manufacturer, the Engine Manufacturer or
the manufacturer of any relevant Part.
 
"SHP" means shaft horsepower.
 
"State of Registration" means either the USA or such other jurisdiction in which
the Aircraft is (in accordance with Clause 16.2) then registered.
 
"Taxes" shall mean any and all present and future sales, use, personal property,
customs, value-added, turnover, stamp, interest equalization, income, profits or
gains, gross receipts, or other taxes, levies, imposts, duties, fees or
withholdings together with any penalties, fines, surcharges or interest thereon
imposed, levied, or assessed by, or otherwise payable to, any Government Entity
(and "Taxation" shall be construed accordingly).
 
"Taxing Authority(ies)" has the meaning given to that term in Clause 10.2.
 
"Tax Credit" has the meaning given to that term in Clause 10.3(a).
 
"Tax Indemnity Agreement" means the tax indemnity agreement in respect of the
Aircraft of even date herewith between Lessee and the Owner Participant.
 
"Tax Payment" has the meaning given to that term in Clause 10.3.
 
"Termination Event" means any of the events or circumstances described in
Clause 23.
 
"Termination Value" has the meaning given to that term in section 1 of Appendix
A.
 





 
 
 
23

--------------------------------------------------------------------------------

 

"Termination Value Date" has the meaning given to that term in Clause 24.1(c).
 
"Threshold Amount" has the meaning given to that term in section 1 of Appendix
A.
 
"Total Loss" means any of the following events:
 
(a)  
the agreed, actual, arranged, compromised or constructive total loss of the
Airframe (including any damage to the Airframe which results in an insurance
settlement on the basis of a total loss, or requisition for use or hire of the
Airframe which results in an insurance settlement on the basis of a total loss);
or

 
(b)  
the Airframe being destroyed, damaged beyond practical or economic repair or
permanently rendered unfit for normal use for any reason whatsoever; or

 
(c)  
the Compulsory Acquisition of the Airframe; or

 
(d)  
the hijacking, theft, or disappearance of the Airframe (i) for a period of
thirty (30) consecutive days or more or (ii) if earlier, beyond the Lease
Termination Date; or

 
(e)  
the condemnation, confiscation, capture, deprivation, seizure or requisition for
use or hire of the Airframe or the deprivation of the possession or use of the
Airframe as a result of any law or other action by the Aviation Authority or any
Government Entity (other than where the same amounts to the Compulsory
Acquisition of the Airframe) which deprives any person entitled to have
possession and/or use of the Airframe of its possession and/or use (i) for more
than a period of thirty consecutive days or (ii) if earlier, beyond the Lease
Termination Date; or

 
(f)  
any other case which by subsequent agreement Lessor and Lessee may deem, with
the agreement of the insurers, to be a Total Loss.

 
A Total Loss with respect to the Aircraft shall be deemed to have occurred if a
Total Loss occurs with respect to the Airframe.
 





 
 
 
24

--------------------------------------------------------------------------------

 

"Total Loss Date" means (a) with respect to any Total Loss set forth in
paragraph (a) of the definition thereof, the earliest of (i) the date of actual
loss, (ii) the date on which the loss is agreed, arranged or compromised by the
insurers and (iii) thirty days after the date of notice to Lessee's brokers or
insurers claiming the loss, (b) with respect to any Total Loss set forth in
clause (b) or (c) of the definition thereof, the date such event, condition or
circumstance occurs or, if such date is not known, the date on which the
relevant property was last heard of, (c) with respect to any Total Loss set
forth in paragraph (d) or (e) of the definition thereof, the earlier of (i) the
date on which insurers make payment on the basis of a Total Loss and (ii) the
expiration of the period, or the continuation of the condition or circumstance
beyond the date, described therein or (d) with respect to any Total Loss set
forth in paragraph (f) of the definition thereof, the date of the subsequent
agreement reached by Lessor and Lessee, with the agreement of the insurers.
 
"Total Loss Proceeds" means the proceeds of any insurance required to be
maintained by Lessee hereunder, or any compensation or similar payment arising,
in respect of a Total Loss.
 
"Transferee TNW Threshold" has the meaning given to that term in section 1 of
Appendix A.
 
"Trust" means the trust under the Trust Agreement.
 
"Trust Agreement" means the trust agreement in respect of the Aircraft of even
date herewith between the Trust Company and the Owner Participant.
 
"Trust Company" means Wells Fargo Bank Northwest, National Association, a
national banking association organized under the federal laws of the United
States of America, in its individual capacity, and any successor financial
institution or trust institution (in its individual capacity) acting as owner
trustee under the Trust Agreement.
 
"USA" means the United States of America.
 
"VAT" means any value added, goods or services Tax or any Tax of a similar
nature which replaces the same or is levied in addition to it.
 
"Wet Lease" has the meaning given to that term in Clause 12.3.
 





 
 
 
25

--------------------------------------------------------------------------------

 



 
1.2  
Headings

 
Clause headings and the table of contents are inserted for convenience of
reference only and shall be ignored in the interpretation of this Agreement.
 
1.3  
Interpretation

 
In this Agreement, unless the context otherwise requires:
 
(a)  
references to Clauses and Schedules are to be construed as references to the
clauses of, and schedules to, this Agreement and references to this Agreement
include Schedules;

 
(b)  
references to (or to any specified provision of) this Agreement or any other
document shall be construed as references to this Agreement, that provision or
that document as in force for the time being and as amended in accordance with
the terms thereof or, as the case may be, with the agreement of the relevant
parties and (where such consent is, by the terms of this Agreement or the
relevant document required to be obtained as a condition to such amendment being
permitted) the prior written consent of Lessor and Lessee;

 
(c)  
references to "applicable law" includes, without limitation (i) applicable laws,
statutes, decrees, decree-laws, acts, codes, legislation, treaties, conventions
and similar rules, in each case of any state or government or instrumentality,
agency or subdivision thereof, in each case, as amended, modified, varied or
supplemented from time to time, (ii) applicable final judgments, orders,
determinations or awards of any court from which there is no right of appeal or
if there is a right of appeal such appeal is not prosecuted within the allowable
time, and (iii) applicable orders, rules and regulations of any state or
government or any instrumentality, agency or sub-division thereof;

 
(d)  
reference to a "consent" also includes an approval, authorization, exemption,
filing, license, order, permission, recording or registration;

 
(e)  
words importing the plural shall include the singular and vice versa;

 





 
 
 
26

--------------------------------------------------------------------------------

 



 
(f)  
references to a person shall be construed as including references to an
individual, firm, partnership, consortium, joint venture, association, company,
corporation, joint-stock company, unincorporated body of persons and any
Government Entity;

 
(g)  
reference to "Lessor", "Owner", "Owner Participant", "Lessee", "Security Agent",
"Financing Party" or any other person shall include any permitted successors,
assigns and transferees of such person;

 
(h)  
references to any enactment shall be deemed to include references to such
enactment as re-enacted, amended or extended; and

 
(i)  
references to the "agreed form" in relation to any document or agreement is a
reference to the form of such document or agreement agreed between Lessor and
Lessee on or before the date hereof.

 
 
2.  
REPRESENTATIONS AND WARRANTIES

 
2.1  
Lessee's Representations

 
Lessee represents and warrants to Lessor that:
 
(a)  
Lessee is a corporation duly incorporated and validly existing under the laws of
the Commonwealth of Virginia and has the corporate power and authority to carry
on its business as it is being conducted;

 
(b)  
Lessee (i) has the Commonwealth of Virginia as its "location" (as such term is
used in Section 9-307 of the UCC of the State of New York as in effect on the
date hereof) and its true and complete name as indicated on the public records
of the Commonwealth of Virginia and its mailing address is as set forth in
clause 25.1 hereto; (ii) is duly qualified to do business as a foreign
corporation in each jurisdiction in which its material operations or the nature
of its business requires (except as is not reasonably likely to have a material
adverse effect on Lessee's ability to perform its obligations under the
Operative Documents to which it is a party); and

 





 
 
27

--------------------------------------------------------------------------------

 

(iii) is a Certificated Air Carrier and holds all licenses, certificates,
permits and franchises from the appropriate agencies of the United States of
America and/or all other governmental authorities having jurisdiction necessary
to authorize it to engage in air transport and to carry on scheduled passenger
service as presently conducted;
 
(c)  
Lessee has the corporate power to enter into and perform, and has taken all
necessary corporate action to authorize the entry into, performance and delivery
of each Operative Document to which it is a party, and upon execution by the
other parties thereto, the Operative Documents to which it is a party will
constitute its valid and legally binding and enforceable obligations, except as
such enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the rights of creditors generally or by general principles of equity;

 
(d)  
the execution and delivery of, the performance of its obligations under, and
compliance by Lessee with the provisions of, the Operative Documents to which it
is a party will not (i) contravene any existing applicable law of the USA, (ii)
conflict with, or result in any breach of any of the terms of, or constitute a
default under, any agreement or other instrument to which Lessee is a party or
is subject or by which it or any of its property is bound, (iii) contravene or
conflict with any provision of its constitutional documents (with respect to
each of (i), (ii) and (iii) above, except as is not reasonably likely to have a
material adverse effect on Lessee's ability to perform its obligations under the
Operative Documents to which it is a party) or (iv) result in the creation or
imposition of, or oblige it to create, any Security Interest (other than any
Permitted Security Interest) over any of its assets, rights or revenues;

 
(e)  
(i) Lessee is not in default under any material agreement to which it is a party
or by which it may be bound, except any default as is not reasonably likely to
have a material adverse effect on Lessee's ability to perform its obligations
under the Operative Documents to which it is a party, and (ii) no litigation,
arbitration or administrative proceeding is taking place or, to the best of its
knowledge, pending or threatened against Lessee which is reasonably likely to
have a material adverse effect on Lessee's ability to perform its obligations
under the Operative Documents to which it is a party;

 





 
 
 
28

--------------------------------------------------------------------------------

 



 
(f)  
so far as Lessee is aware, and except where the failure to take such action is
not reasonably likely to have a material adverse effect on Lessee's ability to
perform its obligations under the Operative Documents to which it is a party,
and other than the registrations and filings contemplated by paragraph (g)
below, it is not necessary to ensure the legality, validity, enforceability or
admissibility in evidence of each of the Operative Documents (i) that any of
them or any other instrument be notarized, filed, recorded, registered or
enrolled in any court, public office or elsewhere in the USA or (ii) that any
stamp, registration or similar tax or charge be paid in the USA on or in
relation to any of the Operative Documents or the Security Documents;

 
(g)  
except for (i) registration of the Aircraft pursuant to the Federal Aviation Act
in the name of Owner, (ii) the filing for recording pursuant to the Federal
Aviation Act of the Trust Agreement, this Agreement, the Acceptance Certificate,
and the FAA Bill of Sale, (iii) the filing of financing statements (and
continuation statements at periodic intervals) with respect to the security and
other interests created by such documents under the Uniform Commercial Code of
Virginia, (iv) the filing of such releases and termination statements as are
necessary to terminate the liens relating to the existing financing of the
Aircraft, which shall be satisfied in full on the Delivery Date,  (v) the filing
of AC Form 8050-135 with the FAA with respect to the Airframe and each Engine as
to permit the registration of the interests described in clause (vi) below, (vi)
the registration with the International Registry of (A) a prospective contract
of sale as to the Airframe and each Engine from Lessee to Owner, and (B) a
prospective international interest as to the Airframe and each Engine under this
Agreement between Lessee and Lessor, in favor of Lessor, and (vii) the taking of
possession by Lessor of the original counterparts of the Lease and the
Acceptance Certificate, no further action, including any filing or recording of
any document (including any financing statement in respect thereof under Article
9 of the Uniform Commercial Code of any applicable jurisdiction) or
registration, is necessary or advisable in order to establish and perfect
Owner's title and interest in the Aircraft as against Lessee, and as against any
third parties in any applicable jurisdictions in the United States;

 





 
 
 
29

--------------------------------------------------------------------------------

 



 
(h)  
the publicly available audited financial statements of Parent for the financial
year ended December 31, 2010 certified by independent auditors have been
prepared in accordance with accounting principles generally accepted in the USA
which have been consistently applied and fairly present in all material respects
the financial position of Lessee as at such date except as disclosed to the
contrary in those financial statements and, as at such date, Lessee did not have
any material liabilities (contingent or otherwise) or any material unrealized or
anticipated losses which are not disclosed by, or reserved against in, such
financial statements and there has been no material adverse change in the
business or financial condition of Lessee since publication of such financial
statements;

 
(i)  
Lessee has received and complied with or will, prior to the Delivery Date,
receive and comply with, each Authorization required for the valid
authorization, execution, delivery and performance of this Agreement and each
other Operative Document, the validity and enforceability hereof and thereof and
the compliance, satisfaction or performance by Lessee with or of all monetary
and other obligations hereunder and thereunder and all such Authorizations are,
or prior to the Delivery Date will be, valid and in full force and effect, in
each case except where the failure to do or be so is not reasonably likely to
have a material adverse effect on Lessee's ability to perform its obligations
under the Operative Documents to which it is a party;

 
(j)  
The choice by Lessee of New York law to govern the Operative Documents to which
it is a party and the submission by Lessee to the jurisdiction of the courts set
forth in clause 29.2 is valid and binding on Lessee;

 
(k)  
in any proceedings taken in the USA or any other jurisdiction in relation to any
of the Operative Documents, Lessee will not be entitled to claim for itself or
any of its assets immunity from suit, execution, attachment or other legal
process;

 





 
 
 
30

--------------------------------------------------------------------------------

 



 
(l)  
Lessee has paid or caused to be paid all fees or charges assessed and due
against it (or against any aircraft owned by or leased to or operated by it) by
any airport or air navigation authority assessing landing or navigation fees or
charges in respect of the Aircraft or any other aircraft owned by or leased to
or operated by it, except where the failure to make such payment is not
reasonably likely to have a material adverse effect on Lessee's ability to
perform its obligations under the Operative Documents to which it is a party;

 
(m)  
Lessor has, pursuant to the Bill of Sale, received good and marketable title to
the Aircraft, free and clear of all Security Interests other than Permitted
Security Interests;

 
(n)  
Lessor, as lessor under the Lease, is entitled to the benefits and protection of
Section 1110 of the Bankruptcy Code in connection with its rights to take
possession of the Aircraft in the event of a case under Chapter 11 of the
Bankruptcy Code in which Lessee is a debtor;

 
(o)  
the Capacity Purchase Agreement remains in full force and effect and there has
been no material adverse change to the terms thereof; and

 
(p)  
no Relevant Event has occurred and is continuing.

 
2.2  
Repetition of Lessee Representations

 
Each representation set out in Clause 2.1 shall be deemed to be repeated on the
Delivery Date by reference to the facts and circumstances existing on such date
and shall survive the execution hereof and the Delivery of the Aircraft.
 
2.3  
Lessor Representations

 
Lessor represents and warrants to Lessee that:
 
(a)  
Trust Company is a national banking association duly organized and validly
existing under the laws of the United States and it has the full corporate power
and authority to own the Aircraft and carry on the business of Lessor
contemplated under this Agreement and the other Operative Documents;

 





 
 
 
31

--------------------------------------------------------------------------------

 



 
(b)  
Trust Company has the corporate power to enter into and perform, and has taken
all necessary corporate action to authorize the entry into, performance and
delivery of the Trust Agreement and (assuming due authorization, execution and
delivery of the Trust Agreement by the Owner Participant) has full right, power
and authority to enter into and perform its obligations under the Trust
Agreement and as Owner Trustee pursuant to the Trust Agreement under the other
Operative Documents to which it is a party, and upon execution by the other
parties thereto, the Operative Documents to which it is a party will constitute
its valid and legally binding and enforceable obligations, except as such
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the rights of creditors generally or by general principles of equity;

 
(c)  
the execution and delivery of, the performance of its obligations under, and
compliance by Trust Company with the provisions of, the Trust Agreement will not
(i) conflict with, or result in any material breach of any of the terms of, or
constitute a default under, any agreement or other instrument to which Trust
Company is a party or is subject or by which it or any of its property is bound,
(ii) contravene or conflict with any provision of its constitutional documents
or (iv) result in the creation or imposition of, or oblige it to create, any
Security Interest over any of its assets, rights or revenues;

 
(d)  
the choice by Lessor of New York law to govern the Operative Documents to which
it is a party and the submission by Lessor to the jurisdiction of the courts set
forth in Clause 29.2 is valid and binding on Lessor;

 
(e)  
in any proceedings taken in the USA or any other jurisdiction in relation to any
of the Operative Documents, Lessor will not be entitled to claim for itself or
any of its assets immunity from suit, execution, attachment or other legal
process; and

 
(f)  
Trust Company is a "citizen of the United States" as defined in Subtitle VII of
Title 49 of the United States Code.

 





 
 
 
32

--------------------------------------------------------------------------------

 



 
2.4  
Repetition of Lessor Representations

 
Each representation set out in Clause 2.3 shall be deemed to be repeated on the
Delivery Date by reference to the facts and circumstances existing on such date
and shall survive the execution hereof and the delivery of the Aircraft.
 
 
3.  
CONDITIONS PRECEDENT

 
3.1  
Lessor Conditions Precedent

 
Lessor's obligation to lease the Aircraft to Lessee hereunder is subject to
satisfaction of the following conditions precedent:
 
(a)  
Lessor shall have received from Lessee (and Lessee hereby undertakes to provide
to Lessor), on or before the Delivery Date, each of the documents, evidence and
payments specified in Schedule 3 in each case in form and substance satisfactory
to Lessor and the other conditions specified in Schedule 3 shall have been
satisfied;

 
(b)  
title to the Aircraft shall have been transferred by Lessee to Lessor at the
Delivery Location in accordance with the terms of the Sale Agreement;

 
(c)  
all representations and warranties made by Lessee pursuant to Clauses 2.1 and
2.2 shall be true and accurate in all material respects on the Delivery Date;
and

 
(d)  
no Relevant Event shall have occurred and be continuing.

 
3.2  
Waiver or Deferral of Conditions

 
If any condition precedent specified in Clause 3.1 is not satisfied before
Delivery, Lessor may waive or defer satisfaction thereof on such terms and for
such period as Lessor may determine and notify to Lessee in writing.
 
3.3  
Lessee Conditions Precedent

 
Lessee's obligation to lease the Aircraft from Lessor hereunder is subject to
satisfaction of the following conditions precedent:
 
(a)  
Lessee shall have received the Participation Agreement and an IRS Form W-9, each
duly executed by the Owner Participant;

 





 
 
 
33

--------------------------------------------------------------------------------

 



 
(b)  
Lessee shall have received an IRS Form W-9 duly executed by the Lessee; and

 
(c)  
all representations and warranties made by Lessor pursuant to Clause 2.3 and 2.4
and by the Owner Participant pursuant to the Participation Agreement shall be
true and accurate in all material respects on the Delivery Date.

 
3.4  
Waiver or Deferral of Conditions

 
If any condition precedent specified in Clause 3.3 is not satisfied before
Delivery, Lessee may waive or defer satisfaction thereof on such terms and for
such period as Lessee may determine and notify to Lessor in writing.
 
 
4.  
LIABILITY OF LESSOR LIMITED

 
It is expressly agreed and understood that all representations, warranties and
undertakings of Lessor hereunder shall be binding upon Lessor only in its
capacity as trustee under the Trust Agreement, and the Person acting as Lessor
shall not be liable in its individual capacity for any breach thereof except for
its gross negligence or willful misconduct or for breach of its covenants,
representations and warranties contained herein or in the other Operative
Documents, to the extent covenanted or made in its individual capacity.
 
 
5.  
LEASING AND COMMENCEMENT

 
5.1  
Agreement to Lease

 
Lessor shall lease to Lessee and Lessee shall lease from Lessor the Aircraft,
subject to the terms and conditions of this Agreement, for the Lease Term.
 





 
 
 
34

--------------------------------------------------------------------------------

 



 
5.2  
Delivery

 
Lessor shall deliver the Aircraft to Lessee immediately upon delivery of the
Aircraft to Lessor by Lessee under the Sale Agreement, and Lessee shall accept
the Aircraft under this Agreement when so delivered at the Delivery Location,
whereupon the Lease Term shall commence.  Without prejudice to the foregoing
provisions of this Clause 5.2 and the occurrence of Delivery, Lessee shall on
Delivery execute and deliver the Acceptance Certificate (which shall, save as
expressly stated in the Acceptance Certificate, be conclusive evidence of the
fact that (a) the Aircraft (including all parts thereof and the Aircraft
Documentation) is in all respects satisfactory to Lessee and (b) Lessee has
irrevocably and unconditionally accepted the Aircraft for the purposes of this
Agreement).
 





 
 
 
35

--------------------------------------------------------------------------------

 



 
5.3  
Delivery Condition

 
Lessee acknowledges that the condition, quality, suitability and fitness for
purpose of the Aircraft shall be the sole responsibility of Lessee.  Neither
Lessor, Owner, Owner Participant nor any Financing Party shall be liable for any
loss, damage or Expense of any kind whatsoever, or any loss of profit, resulting
directly or indirectly from any physical defect or alleged physical defect in
the Aircraft or any deviation in the condition of the Aircraft from the
condition specified in this Agreement.  Lessee acknowledges and agrees that it
has used its own judgment in selecting the Aircraft, and has not relied on
Lessor, Owner, Owner Participant or any Financing Party or on any information
supplied by Lessor, Owner, Owner Participant or any Financing Party.  Lessee's
obligations under this Agreement and the other Operative Documents shall become
irrevocable and unconditional upon acceptance of the Aircraft pursuant to Clause
5.2.
 
5.4  
Cancellation

 
If the commitment of Lessee to sell the Aircraft and/or of Lessor to buy the
Aircraft under the Sale Agreement is terminated or cancelled in accordance with
the terms thereof before Delivery occurs, the respective rights and obligations
of the parties hereunder shall be terminated (other than (i) any rights arising
out of any antecedent breach and (ii) the respective obligations of the parties
under Clause 28).
 
5.5  
[Intentionally Omitted]

 


 
5.6  
Early Purchase Option

 
(a)  
Lessee shall have the option, exercisable on ***, to purchase the Aircraft on
such *** Date for the Early Purchase Option Price.

 
(b)  
On such Rent Payment Date:

 
(i)  
Lessee shall pay to Lessor the Rent payable on such Rent Payment Date together
with the Early Purchase Option Price (together with all Additional Amounts then
due and payable hereunder which remain unpaid);

 





 
 
36

--------------------------------------------------------------------------------

 



 
(ii)  
Lessor shall, subject to receipt of the amount due under paragraph (b)(i) above,
transfer title (on an "as-is, where-is" basis) to the Aircraft to Lessee without
recourse or warranty of any kind (other than a warranty that at the time of
sale, the Aircraft shall be free of all Indemnitee's Security Interests but
subject to all other Security Interests) and shall execute a bill of sale in
favor of Lessee evidencing such transfer of title, and shall execute such other
registration and deregistration documents and take such other actions
(consistent with the foregoing) in connection therewith as Lessee may reasonably
request; and

 
(iii)  
the leasing of the Aircraft hereunder shall terminate.

 
(c)  
Lessee will (without prejudice to its obligations under Clause 10 hereof)
procure that the Aircraft is, at the time of transfer of title under paragraph
(b)(ii) above, located in a jurisdiction where no sales, use, transaction
privilege or similar Taxes arise as a result of the sale of the Aircraft.

 
(d)  
Lessee and Lessor shall cooperate and use reasonable efforts to provide each
other with any sales, use, transaction privilege or similar Tax forms or
certificates necessary or desirable to substantiate an exemption from Tax
otherwise imposed on or with respect to the sale of the Aircraft.

 
5.7  
End of Lease Purchase Option

 
(a)  
If Lessee has not exercised the early purchase option set forth in Clause 5.6,
Lessee shall have the option, exercisable on the Expiration Date, to purchase
the Aircraft on the Expiration Date for the Fair Market Value of the Aircraft on
the Expiration Date.

 
(b)  
On the Expiration Date:

 
(i)  
Lessee shall pay to Lessor the Rent payable on the Expiration Date together with
the Fair Market Value of the Aircraft (together with any other amounts then due
and payable hereunder which remain unpaid);

 





 
 
 
37

--------------------------------------------------------------------------------

 



 
(ii)  
Lessor shall, subject to receipt of the amount due under paragraph (b)(i) above,
transfer title (on an "as-is, where-is" basis) to the Aircraft to Lessee without
recourse or warranty of any kind (other than a warranty that at the time of
sale, the Aircraft shall be free of all Indemnitee's Security Interests but
subject to all other Security Interests) and shall execute a bill of sale in
favor of Lessee evidencing such transfer of title, and shall execute such other
registration and deregistration documents and take such other actions
(consistent with the foregoing) in connection therewith as Lessee may reasonably
request; and

 
(iii)  
the leasing of the Aircraft hereunder shall terminate.

 
(c)  
Lessee will (without prejudice to its obligations under Clause 10 hereof)
procure that the Aircraft is, at the time of transfer of title under paragraph
(b)(ii) above, located in a jurisdiction where no sales, use, transaction
privilege or similar Taxes arise as a result of the sale of the Aircraft.

 
(d)  
Lessee and Lessor shall cooperate and use reasonable efforts to provide each
other with any sales, use, transaction privilege or similar Tax forms or
certificates necessary or desirable to substantiate an exemption from Tax
otherwise imposed on or with respect to the sale of the Aircraft.

 
 
6.  
LESSOR'S WARRANTIES

 
6.1  
Quiet Enjoyment

 
(a)  
With effect from the Delivery Date, Lessor warrants and undertakes that,
throughout the Lease Term and so long as no Termination Event shall have
occurred and be continuing, Lessor shall not interfere with the use, possession
and quiet enjoyment of the Aircraft by Lessee.

 
(b)  
Lessor shall, upon request, procure that each of Owner (if Lessor is not the
Owner), Owner Participant and any Security Agent or other Financing Party
holding a mortgage or other Security Interest in the Aircraft shall give an
undertaking to Lessee on terms substantially similar to the terms of Clause
6.1(a).

 





 
 
 
38

--------------------------------------------------------------------------------

 



 
6.2  
Indemnitee's Security Interests

 
Lessor warrants and undertakes that, with effect from the Delivery Date and
throughout the Lease Term, except for those Indemnitee's Security Interests that
both (i) could not reasonably be expected to pose a risk of the sale, forfeiture
or loss of the Aircraft and (ii) the applicable Indemnitee is diligently
contesting by appropriate proceedings, (a) neither Lessor nor any person
claiming by, through or under Lessor (including without limitation Owner, Owner
Participant, Security Agent and each Financing Party) shall create any
Indemnitee's Security Interest and (b) if any Indemnitee's Security Interest
arises or is created, Lessor shall promptly (and in any event before the holder
or beneficiary thereof takes any action to enforce the same that would interfere
with Lessee's use, possession or quiet enjoyment of the Aircraft) procure the
discharge or release of such Indemnitee's Security Interest.
 
6.3  
Waiver of Implied Warranties

 
(a)  
THE AIRCRAFT WILL BE ACCEPTED BY LESSEE HEREUNDER "AS IS, WHERE IS", AND LESSEE
AGREES AND ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS CLAUSE 6,
NEITHER LESSOR, OWNER, OWNER PARTICIPANT, ANY FINANCING PARTY NOR ANY OTHER
INDEMNITEE WILL HAVE ANY LIABILITY IN RELATION TO, AND NEITHER LESSOR, OWNER,
OWNER PARTICIPANT, ANY FINANCING PARTY NOR ANY OTHER INDEMNITEE HAS NOR WILL BE
DEEMED TO HAVE MADE OR GIVEN, ANY CONDITIONS, WARRANTIES OR REPRESENTATIONS,
EXPRESS OR IMPLIED, WITH RESPECT TO THE AIRCRAFT, INCLUDING BUT NOT LIMITED TO:

 
(i)  
THE DESCRIPTION, AIRWORTHINESS, MERCHANTABILITY, SATISFACTORY CONDITION, FITNESS
FOR ANY USE OR PURPOSE, VALUE, CONDITION, OR DESIGN, OF THE AIRCRAFT OR ANY
PART; OR

 
(ii)  
ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY IN TORT, WHETHER OR NOT
ARISING FROM LESSOR'S, OWNER'S, OWNER PARTICIPANT'S, ANY FINANCING PARTY'S
AND/OR ANY OTHER INDEMNITEE'S NEGLIGENCE, ACTUAL OR IMPUTED; OR

 





 
 
 
39

--------------------------------------------------------------------------------

 



 
(iii)  
ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS OF OR DAMAGE TO THE
AIRCRAFT, FOR ANY LIABILITY OF LESSEE TO ANY THIRD PARTY, OR FOR ANY OTHER
DIRECT OR INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES.

 
(b)  
EXCEPT FOR THOSE RIGHTS ARISING FROM THE WARRANTIES EXPRESSLY SET FORTH IN THIS
CLAUSE 6, LESSEE HEREBY WAIVES, AS BETWEEN ITSELF AND LESSOR, OWNER, OWNER
PARTICIPANT, EACH FINANCING PARTY AND EACH OTHER INDEMNITEE, ALL ITS RIGHTS IN
RESPECT OF ANY CONDITION, WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, ON THE
PART OF LESSOR AND SUCH OTHER PERSONS AND ALL CLAIMS AGAINST LESSOR, OWNER,
OWNER PARTICIPANT, EACH FINANCING PARTY AND EACH OTHER INDEMNITEE HOWSOEVER AND
WHENEVER ARISING AT ANY TIME IN RESPECT OF OR OUT OF, IN EACH CASE, THE
AIRCRAFT, INCLUDING ITS OPERATION OR PERFORMANCE.

 
(c)  
LESSEE CONFIRMS THAT IT IS IN THE BEST POSITION OF ANY PERSON TO JUDGE THE
AIRWORTHINESS, DESCRIPTION, CONDITION, AND OPERATION OF THE AIRCRAFT AND IT IS
FULLY AWARE OF THE PROVISIONS OF THIS CLAUSE 6.3 AND ACKNOWLEDGES THAT THE RENT
AND OTHER AMOUNTS HAVE BEEN CALCULATED HAVING DUE REGARD FOR THE PROVISIONS OF
THIS CLAUSE 6.3.

 
 
7.  
RENT

 
7.1  
Agreement to Pay Rent

 
Lessee shall pay to Lessor Rent monthly in arrears in the amount determined in
accordance with section 2 of Appendix A on the day in each calendar month during
the Lease Term (commencing with the calendar month next succeeding the calendar
month in which the Delivery Date occurs) that numerically corresponds to the
Delivery Date or, if there is no such numerically corresponding date in any such
calendar month, on the last day in such calendar month (each such date being a
"Rent Payment Date").
 





 
 
 
40

--------------------------------------------------------------------------------

 



 
7.2  
Additional Amounts

 
Lessee shall promptly pay to Lessor (or to whoever shall be entitled thereto)
all Additional Amounts, as the same shall become due and payable following
notification (accompanied by appropriate supporting evidence of the amount
claimed) of the amount so payable in accordance with the terms of this
Agreement.  If Lessee shall fail to pay any Additional Amount, Lessor shall have
all rights, powers and remedies provided herein or by law or equity or otherwise
in the case of non-payment of Rent.
 
7.3  
Obligations to Pay Rent Unconditional

 
Lessee's obligation to pay Rent and make all other payments in accordance with
this Agreement shall be absolute, unconditional and non-refundable and
irrespective of any contingency whatsoever including (but not limited to):
 
(a)  
any unavailability of the Aircraft for any reason, including, but not limited
to, any defect in the airworthiness, merchantability, satisfactory condition,
fitness for any purpose, condition, design or operation of any kind or nature of
the Aircraft; or

 
(b)  
the ineligibility of the Aircraft for any particular use or trade, or for
registration or documentation under the laws of any relevant jurisdiction; or

 
(c)  
the Total Loss (subject to Clause 19.5) of, or any damage to, the Aircraft,
Airframe or any Engine or Propeller; or

 
(d)  
any set-off, deduction, withholding, counterclaim, recoupment, defense or other
rights which Lessee may have against Lessor, Owner Participant, any Financing
Party or any other person; or

 
(e)  
any failure or delay (Subject to Clause 21.2(b)) on the part of any party hereto
in performing or complying with any of the terms or conditions of this
Agreement; or

 
(f)  
any insolvency, bankruptcy, administration, reorganization, arrangement,
readjustment of debt, dissolution, liquidation or similar proceedings by or
against Lessor, Owner Participant, any Financing Party or Lessee; or

 





 
 
 
41

--------------------------------------------------------------------------------

 



 
(g)  
any lack of due authorization of, or other defect in, this Agreement or any
other Operative Document;

 
provided that this Clause 7.3 shall not prejudice Lessee's right to claim
damages and other relief in the event of any breach by Lessor of its obligations
hereunder.
 
 
8.  
PAYMENTS, INTEREST AND CALCULATIONS

 
8.1  
Payment to Lessor

 
All payments to be made by Lessee to Lessor under any Operative Document shall
be made (unless specifically otherwise provided in such Operative Document) for
value on the day on which payment is due to the Rent Collection Account or to
such other account as Lessor may have specified to Lessee for this purpose.
 
8.2  
Payments on Non-Business Days

 
When any payment under any Operative Document would otherwise be due to Lessor
on a day that is not a Business Day, the due date for payment shall be the next
succeeding Business Day.
 
8.3  
Late Payment

 
If Lessee fails to pay to Lessor any sum (including, without limitation, any sum
payable pursuant to this Clause 8.3) on its due date for payment under this
Agreement or any other Operative Document, Lessee shall pay to Lessor on demand,
as a late charge, ***, limited by the maximum rate permitted by law, of such sum
(including accelerated amounts) whether such sum is due prior to or after a
Relevant Event.
 
8.4  
Calculation of Interest

 
All interest and other payments of an annual nature by each party under this
Agreement or any other Operative Document shall accrue from day to day and be
calculated on the basis of actual days elapsed and a 360 day year.
 





 
 
 
42

--------------------------------------------------------------------------------

 



 
8.5  
Certificates

 
Any certificate from or determination by Lessor as to the rate of interest or
any other amount pursuant to and for the purposes of this Agreement or any other
Operative Document shall, in the absence of manifest error, be conclusive
evidence of the rate or amount so certified or determined.
 
8.6  
Currency Conversion

 
If any sum due from Lessee to Lessor hereunder or under any order or judgment
given or made in relation hereto has to be converted from the currency (the
"first currency") in which the same is payable under such Operative Document or
under such order or judgment into another currency (the "second currency") for
the purpose of (a) making or filing a claim or proof against Lessee, (b)
obtaining an order or judgment in any court or other tribunal or (c) enforcing
any order or judgment given or made in relation to such Operative Document,
Lessee shall indemnify and hold harmless Lessor and any other relevant
Indemnitee, on an After-Tax Basis, from and against any loss or cost (including,
without limitation, any Tax) suffered as a result of any difference between (i)
the rate of exchange used for such purpose to convert the sum in question from
the first currency into the second currency and (ii) the rate or rates of
exchange at which the recipient may in the ordinary course of business purchase
the first currency with the second currency upon receipt of a sum paid to it in
satisfaction, in whole or in part, of any such order, judgment, claim or proof.
 
8.7  
Retention of Certain Payments

 
Any amount referred to in any Operative Document which is payable to or
retainable by Lessee shall not be paid to or retained by Lessee at any time when
a Relevant Event shall have occurred and be continuing, but instead such amount
shall be paid to or held by Lessor as security for the Relevant Obligations to
be held and applied in accordance with the provisions of this Agreement.  At
such time as there shall not be continuing any Relevant Event, such amount shall
be paid to Lessee to the extent not applied in accordance with the preceding
sentence.  Where Lessor would, but for this Clause 8.7 or any similar provision,
be obligated to make any payment to Lessee, Lessor may elect to make such
payment but shall be entitled to deduct or withhold from such payment any amount
then due and payable but unpaid by Lessee under or in respect of the Relevant
Obligations.
 





 
 
 
43

--------------------------------------------------------------------------------

 



 
8.8  
Application of Monies

 
Lessor may apply any amount received from Lessee which is less than the full
amount then due and owing to Lessor in respect of the Relevant Obligations in
such proportions, order and manner as Lessor may, in its absolute discretion,
determine, notwithstanding any designation or instruction for application that
may have been made by Lessee.
 
 
9.  
GENERAL INDEMNITY

 
9.1  
General Indemnity

 
As and with effect from Delivery, Lessee agrees to indemnify and hold harmless
each Indemnitee, on an After-Tax Basis, from and against and to pay on such
Indemnitee's first demand all Expenses suffered or incurred by such Indemnitee:
 
(a)  
relating to, or arising directly or indirectly in any manner or for any cause or
reason whatsoever out of, the Operative Documents and the consummation of the
transactions contemplated thereby; or

 





 
 
 
44

--------------------------------------------------------------------------------

 



 
(b)  
relating to, or arising directly or indirectly in any manner or for any cause or
reason whatsoever out of the Aircraft, the Airframe, any Engine or Propeller or
engine or propeller installed on the Aircraft, any Part, any Aircraft
Documentation, including without limitation the delivery of the Aircraft by
Lessor to Lessee hereunder, the capacity, age, airworthiness, value, durability,
description, specific configuration, design, workmanship, materials,
manufacture, construction, testing, delivery, import to the initial or any other
State of Registration or operation, export (including, without limitation, any
export at Redelivery to the Redelivery Location), ownership, registration,
possession, control, use, operation (including, without limitation, Airport
Charges), leasing, sub-leasing, insurance, maintenance, repair, refurbishment,
condition (whether of the Aircraft, any Engine, any Propeller, any Part or the
Aircraft Documentation), performance, fitness for any particular use or purpose
or suitability of the Aircraft or any part thereof, service, overhaul,
modification, change, alteration, loss, damage, removal, storage or re-delivery
of, in or to the Aircraft or the Insurances, or otherwise in connection with the
Aircraft, or relating to loss or destruction of or damage to any property, or
death or injury of, or other loss of whatsoever nature suffered by, any person
caused by, relating to, or arising from or out of (in each case whether directly
or indirectly and whether arising on or prior to the date hereof) any of the
foregoing matters; or

 
(c)  
which may at any time be made or brought on the ground of latent or other
defects or deficiencies therein, whether or not discoverable, known or unknown,
apparent or concealed, exterior or interior; or

 





 
 
 
45

--------------------------------------------------------------------------------

 



 
(d)  
which may at any time be made or brought on the ground that any design, article
or material in the Aircraft or the operation or use thereof constitutes an
infringement of any patent, intellectual property right or any other right
whatsoever; or

 
(e)  
relating to or arising out of any injury to or the death of any representative
of Lessee during any inspection or test flight of the Aircraft undertaken before
Delivery or at Redelivery; or

 
(f)  
which may at any time be incurred by such Indemnitee in preventing or attempting
to prevent the arrest, confiscation, seizure, taking in execution, impounding,
forfeiture or detention of the Aircraft, or in securing the release of the
Aircraft or in connection with and following any Total Loss;

 
provided that Lessee shall have no obligation to indemnify any Indemnitee in
respect of any Expense pursuant to this Clause 9.1 to the extent that such
Expense:
 
(i)  
is suffered or incurred as a consequence of the fraud, bad faith, willful
misconduct, reckless disregard or gross negligence of such Indemnitee;

 
(ii)  
arises as a consequence of the breach by such Indemnitee of the express terms of
any Operative Document to which it is a party or as a result of an express
representation or warranty given by such Indemnitee in any Operative Document to
which it is a party not being true or correct as of the date when given or made;

 
(iii)  
arises or is attributable to acts or events occurring after Redelivery;

 
(iv)  
immediately arises out of and as a consequence of the assignment, transfer or
disposal by such Indemnitee of its interest in the Aircraft, the Operative
Documents or the Financing Documents to which it is a party (but without
prejudice to the rights of the relevant assignee, transferee or disposee as an
Indemnitee hereunder following such assignment, transfer or disposal);

 
(v)  
constitutes ordinary and usual operating expenses of such Indemnitee;

 





 
 
 
46

--------------------------------------------------------------------------------

 



 
(vi)  
is expressed to be for the account of Lessor or an Indemnitee under the terms of
any Operative Document;

 
(vii)  
relates to any Indemnitee's Security Interest; or

 
(viii)  
is an Expense relating to Taxes (which indemnity is provided for pursuant to
Clause 10, Clause 8.6 and the Tax Indemnity Agreement), other than amounts
necessary to make payments on an After-Tax Basis and except as expressly
otherwise provided in any Operative Document.

 
9.2  
Expenses Following Termination Event

 
Lessee shall pay to Lessor or the relevant Indemnitee, as applicable, on demand
all Expenses incurred by Lessor or any other Indemnitee arising out of or in
connection with the occurrence of a Termination Event including, without
limitation, in connection with the enforcement against Lessee of, or
preservation as against Lessee of any rights of Lessor, Owner, Owner Participant
or any Financing Party under, any Operative Document, or otherwise in respect of
moneys owing by Lessee under any Operative Document, or in respect of breach by
Lessee of any representation, warranty or agreement therein contained or
incurred as a consequence of Lessee's failure to take delivery of the Aircraft
in accordance with the terms of this Agreement or any failure by Lessee to
redeliver the Aircraft to Lessor in accordance with Clause 21, together with
interest at the Default Rate from the date on which such expenses were incurred
to the date of payment (as well after as before judgment).
 





 
 
 
47

--------------------------------------------------------------------------------

 



 
9.3  
Mitigation

 
(a)             Each Indemnitee shall (so long as no Relevant Event has occurred
and is continuing) take such reasonable steps as may be available to it to
mitigate any Expense (or the amount thereof) for which Lessee is liable to make
an indemnity payment under Clause 9.1, but no Indemnitee shall be obligated to
take (or refrain from taking) any action that would, in its reasonable opinion,
expose it to any increased Expense.  Each Indemnitee shall notify Lessee in
writing as soon as reasonably practicable after it becomes aware of any
circumstances that would, or would reasonably be expected to, become the subject
of a claim for an indemnity payment under Clause 9.1.  Such Indemnitee(s) and
Lessee shall then consult with one another in good faith in order to determine
what action (if any) may reasonably be taken to avoid or mitigate such
claim.  Lessee shall have the right to take all reasonable action (on its behalf
and, if necessary, in the name of such Indemnitee(s)) in order to resist, defend
or settle any claims by third parties giving rise to such claim, provided that
Lessee shall not be entitled to take any such action unless adequate provision,
reasonably satisfactory to such Indemnitee(s), shall have been made in respect
of the third party claim and the costs thereof.  Lessee or, if the claim is
covered by Lessee's Insurances, Lessee's insurers shall be entitled to select
any counsel to represent it or them and such Indemnitee(s) in connection with
any such action, subject in the case of Lessee to the approval of Lessor and
such other Indemnitee(s) (such approval not to be unreasonably withheld,
conditioned or delayed) and any action taken by Lessee shall be on a full
indemnity basis in respect of such Indemnitee(s).
 
(a)  
Any sums paid by Lessee to any Indemnitee in respect of any claim under Clause
9.1 shall be paid subject to the condition that, in the event that such
Indemnitee is subsequently reimbursed in respect of that claim by any third
party, such Indemnitee shall, provided no Relevant Event has occurred and is
continuing, promptly pay to Lessee an amount equal to the lesser of the sum paid
to it by Lessee and the amount reimbursed to it by the third party, less in
either case any Tax payable by Lessor or such Indemnitee in respect of such
payment or reimbursement.

 





 
 
 
48

--------------------------------------------------------------------------------

 



 
 
10.  
TAXATION

 
10.1  
Tax Indemnity

 
Lessee agrees promptly to pay and to indemnify and hold harmless each
Indemnitee, on an After-Tax Basis, from and against all Taxes (except any
Indemnitee's Tax) which arise or become payable at any time (a) in respect or by
reason of the leasing, sub-leasing or chartering of the Aircraft, or the
acceptance, importation, export (including, without limitation, the export from
the State of Registration on the Lease Termination Date to the Redelivery
Location), delivery, non-delivery, redelivery, registration, possession, sale,
use, presence, control, substitution, operation, condition, storage,
modification, alteration, maintenance, insurance, repair, alteration,
refurbishment, condition, replacement, location, loss, destruction, mechanical
failure, damage, repossession, return, disposition, ownership, legal or
beneficial title to the Aircraft or any part thereof or interest therein, or of
any equipment incidental to or used for any purpose connected with the Aircraft,
(b) in respect of any Rent, income, gain, proceeds or other amounts payable
pursuant to the Operative Documents or the Trust Agreement and (c) relating to,
or arising directly or indirectly in any manner or for any cause or reason
whatsoever out of, the Operative Documents or the Trust Agreement and the
consummation of the transactions contemplated thereby, together with reasonable
costs and expenses incurred in connection with such Taxes and not indemnified
under any other provision of this Agreement.
 
10.2  
Gross-Up

 
If at any time Lessee is required by applicable law to make any deduction or
withholding in respect of Taxes imposed or levied by any Government Entity or
any other taxing authority thereof or therein or by any international or
supranational taxing authority (together, "Taxing Authorities" and individually
a "Taxing Authority") from any payment due by Lessee to Lessor or any
Indemnitee:
 





 
 
 
49

--------------------------------------------------------------------------------

 



 
(a)  
the sum due from Lessee in respect of such payment shall be increased to the
extent necessary to ensure that, after the making of such deduction or
withholding, Lessor or the relevant Indemnitee receives on the due date for such
payment (and retains, free from any liability in respect of such deduction or
withholding save as provided in paragraph (e) below) a net sum equal to the sum
which it would have received had no such deduction or withholding been required
to be made;

 


 
(b)  
Lessee shall pay to the relevant Taxing authority within the time period allowed
by applicable law the full amount of the deduction or withholding (including,
but without limitation the full amount of any deduction or withholding from any
increased amount paid pursuant to this Clause 10.2);

 
(c)  
Lessee shall indemnify each relevant Indemnitee, on an After-Tax Basis, against
any losses or costs incurred by that Indemnitee by reason of any failure of
Lessee to make any such deduction or withholding or by reason of any increased
payment not being made on the due date for such payment;

 
(d)  
Lessee shall promptly deliver to Lessor any receipt, certificates or other proof
received from any Taxing Authority, or certified copies thereof, or, if not
available, other documents reasonably acceptable to Lessor, evidencing the
amounts (if any) paid or payable in respect of any deduction or withholding as
aforesaid; and

 
(e)  
in the event any increased payment is made by Lessee under paragraph (a) of this
Clause 10.2 to provide for withholdings and deductions in respect of Taxes that
are Indemnitee's Taxes, Lessor or the relevant Indemnitee on whom the Tax is
imposed by withholding payments to such person shall, promptly upon written
receipt of notice from Lessee, reimburse Lessee for such increased payment.

 





 
 
 
50

--------------------------------------------------------------------------------

 



 
10.3  
Tax Credits

 
If Lessee makes an increase in a payment to an Indemnitee under Clause 10.2
(Gross-up) or a payment under Clause 10.1 (Tax indemnity) (a "Tax Payment") and
an Indemnitee determines that a credit against, relief or remission for, or
repayment of any Tax, including a foreign tax credit for U.S. federal income tax
purposes (a "Tax Credit") is attributable to a circumstance giving rise to a Tax
Payment, an increased payment of which that Tax Payment forms part, or to that
Tax Payment; provided no Relevant Event has occurred and is continuing, such
Indemnitee shall promptly pay an amount to Lessee which that Indemnitee
determines in good faith will leave it (after that payment) in no worse an
after-Tax position as it would have been in had the Tax Payment not been
required to be made by Lessee, but such amount shall not exceed the aggregate of
all prior payments made by Lessee to that Indemnitee pursuant to this Clause 10
and, in the event that it does, any excess amount shall be carried forward to
reduce pro tanto any future liabilities of Lessee pursuant to this
Clause 10.  Notwithstanding the foregoing or anything else to the contrary in
any Operative Document, the Indemnitees and their Affiliates shall have sole
control over the filing of their respective income Tax returns and other tax
returns which they are required to file on their own behalf and neither Lessee,
nor any other person, shall have any right to inspect the tax returns, books or
records of an Indemnitee.  In addition, any Taxes that are imposed on an
Indemnitee as a result of the disallowance or reduction of any Tax Credit
referred to in this Clause 10.3 that shall have been given consideration, or as
to which such Indemnitee has made payment to Lessee required hereby, in a
taxable year subsequent to the year of utilization by such Indemnitee, shall be
treated as a Tax subject to indemnity under Clause 10.1 without regard to any
exclusions for Indemnitee Taxes and Clause 10.4 hereof, and upon receipt of
written notice from such Indemnitee in respect of the same, shall be promptly
repaid by Lessee to such Indemnitee.
 
10.4  
Contest Rights

 
(a)  
An Indemnitee shall notify Lessee in writing promptly upon its becoming aware of
any written claim being made against such Indemnitee for any Tax for which
Lessee is or may be required to indemnify that Indemnitee under any provision of
this Clause 10, but the failure to give such notice shall not relieve Lessee of
its obligations under this Clause 10 unless the failure precludes Lessee from
contesting the Tax under this Clause 10.4.

 





 
 
 
51

--------------------------------------------------------------------------------

 



 
(b)  
The relevant Indemnitee will, if requested by Lessee in writing (within a
reasonable time period prior to the date applicable law requires that a request
for a contest be asserted or filed) and at Lessee's cost either (1) contest its
liability for (or the amount of) the Tax or (2) permit Lessee to contest the
same in its own name if it can do so under applicable law or, if not, in the
sole discretion of the Indemnitee, in the name of the relevant Indemnitee (in
each such case, subject to the control of the Indemnitee; however, the
Indemnitee hereby agrees to keep Lessee and its counsel reasonably informed of
the progress of any such contest, to consult with Lessee in good faith regarding
the conduct of such contest and, in the Indemnitee’s sole discretion, to
participate in such contest); provided that:

 
(i)  
Lessee provides the relevant Indemnitee (upon written request) with an opinion
from independent tax counsel chosen by the Indemnitee and reasonably acceptable
to Lessee confirming that there is a reasonable basis (within the meaning of ABA
Tax Opinion 85-352, any state or local equivalent, or their successors) for
contesting such Tax;

 
(ii)  
Lessee unconditionally acknowledges to Lessor and the relevant Indemnitee in
writing its liability to indemnify such Indemnitee under the relevant provision
of this Clause 10 for the relevant Tax and for any further Tax or Expense that
may result from the non-payment and/or contest thereof, excluding in all cases
any Indemnitee's Taxes;

 
(iii)  
the proceedings or continuation of such proceedings do not, in the reasonable
opinion of the relevant Indemnitee, materially prejudice its reputation or
commercial interests;

 
(iv)  
the relevant Indemnitee may at any time pay the relevant Tax if required to do
so by any legally binding judgment, assessment or order or if any non-payment or
continued non-payment would expose that Indemnitee to a material risk of civil
liability or any risk of criminal liability or expose its assets and/or the
Aircraft or Part thereof to a Security Interest (other than a Permitted Security
Interest) or a material risk of sale, forfeiture or loss,

 





 
 
 
52

--------------------------------------------------------------------------------

 

and upon making such payment such Indemnitee shall be at liberty to exercise its
rights against Lessee under the relevant provision of this Clause 10 (without
derogation of any rights it may otherwise have under the Operative Documents);
 
(v)  
the relevant Indemnitee may at any time pay the relevant Tax if it first waives
its rights under the relevant provision of this Clause 10 against Lessee in
respect of that Tax;

 
(vi)  
if the relevant Indemnitees shall agree to a settlement of any contest under
this Clause 10.4 without the prior written consent of Lessee for an amount that
exceeds the amount (if any) previously agreed by Lessee in writing, then such
Indemnitees shall be deemed to have waived its rights to be indemnified under
this Clause 10 for such excess amount;

 
(vii)  
Lessee shall be currently paying the costs of any contest under this
Clause 10.4;

 
(viii)  
no Termination Event shall have occurred and be continuing; and

 
(ix)  
no Indemnitee shall be required to pursue any contest to the U.S. Supreme Court.

 
(c)  
If any Indemnitee contests a claim for Taxes indemnifiable under Clause 10.1 or
10.2 by making a Tax payment and seeking a refund thereof, then Lessee shall
advance to such Indemnitee, on an interest-free basis and After-Tax Basis (and
the relevant Indemnitee hereby agrees to repay to Lessee any net Tax savings it
recognizes as a result of any imputed interest deduction which may result from
any imputed loan as a consequence of such advance), an amount equal to the Taxes
and any penalties, additions to Tax, fines and interest thereon (which shall
collectively be known, only for the purpose of this Clause 10.4(c), as an
"Advance") that are paid by such Indemnitee in connection with such
contest.  Any obligation of Lessee under Clause 10.1 and the Indemnitee's
obligation to repay the Advance will be satisfied first by set-off against each
other and any difference owing by either party will be paid within ten (10)
Business Days after a Final Determination of the claim.

 





 
 
 
53

--------------------------------------------------------------------------------

 



 
(d)  
If any Indemnitee shall obtain a refund of all or any part of such Taxes for
which an indemnity was paid by Lessee, provided no Termination Event shall have
occurred and be continuing, such Indemnitee shall pay Lessee the amount of such
refund as is attributable to the Taxes for which such indemnity was paid, so as
to leave that Indemnitee in no worse an after-Tax position than if the Tax
liability had never arisen.  If in addition to such refund such Indemnitee shall
receive an amount representing interest on the amount of such refund, provided
no Termination Event shall have occurred and be continuing, Lessee shall be paid
that proportion of such interest which is fairly attributable to Taxes paid with
an indemnity payment or Advance by Lessee prior to the receipt of such refund,
reduced by Taxes imposed on such Indemnitee on receipt of such refund or
interest and increased by any Taxes saved by reason of the deductibility of such
payment by the Indemnitee, so as to leave that Indemnitee in no worse an
after-Tax position than if the Tax liability had never arisen.

 
(e)  
The rights of each Indemnitee under Clause 10.1 are subject to compliance by it
with the terms of this Clause 10.4, save as provided in paragraph (f) below, and
the rights of Lessee under this Clause 10 are subject to compliance by it with
the terms of Clause 10.

 
(f)  
If a Termination Event has occurred and for so long as the same is continuing,
no Indemnitee shall be obligated to comply with the terms of this Clause 10.4
but shall be at liberty to settle any Tax as it sees fit and to exercise its
rights under this Clause 10 in respect thereof.

 





 
 
 
54

--------------------------------------------------------------------------------

 



 
10.5  
Mitigation

 
(a)  
In the event of Lessee being required to indemnify any Indemnitee for a Tax
hereunder or being required to make a gross-up for a deduction or withholding on
account of Tax from any payment to Lessor hereunder, each of Lessee and the
Indemnitees shall use commercially reasonable efforts to restructure the
transaction so as to mitigate or minimize the relevant Tax liability (including
cooperating in completing any procedural formalities necessary for Lessee to
obtain authorization to make any payment hereunder without any such deduction or
withholding).  Lessee will bear the reasonable costs of any such
restructuring.  An Indemnitee shall not be obligated to participate in any such
restructuring unless the same leaves that Indemnitee and the other Indemnitees
in no worse an after-Tax position than if the restructuring had not occurred.

 
(b)  
In the event of Lessor or any Indemnitee being liable for Tax in connection with
this Agreement or the transactions contemplated hereby (other than a Tax on its
overall net income in its home jurisdiction) for which Lessee is not obligated
to indemnify Lessor or such Indemnitee under Clause 10.1 or Clause 10.2, each of
Lessee and the Indemnitees shall use commercially reasonable efforts to
restructure the transaction so as to mitigate or minimize the Tax
liability.  The relevant Indemnitee will bear the reasonable costs of any such
restructuring.  Lessee shall not be obligated to participate in any such
restructuring unless the same leaves Lessee in no worse an after-Tax position
than if the restructuring had not occurred.

 
10.6  
Stamp Taxes

 
Lessee shall pay or procure payment of all stamp, documentary, registration or
other like Taxes (including any such Taxes payable by any Indemnitee) imposed on
or in connection with the Operative Documents.
 





 
 
 
55

--------------------------------------------------------------------------------

 



 
10.7  
Tax on Indemnity Payments

 
If any payment which Lessee is obligated to pay to any Indemnitee under Clause
9, this Clause 10 or as elsewhere specifically provided in the Operative
Documents, proves to be insufficient, as a result of Taxes thereon (taking into
account the present value (using the discount rate implicit in determining the
Rent) of any tax benefits such Indemnitee receives as a result of the
circumstances giving rise to the indemnity payment), for such Indemnitee to
discharge the corresponding indemnified Expenses or Tax, Lessee shall pay to
such Indemnitee on demand such additional sum as is equal to the amount which
(after taking into account any further Taxes thereon) is required to make up the
deficit ("After-Tax Basis").  In addition, any Taxes that are imposed on an
Indemnitee as a result of the disallowance or reduction of any tax benefit
referred to in this Clause 10.7 that shall have been given consideration, or as
to which such Indemnitee has made payment to Lessee required hereby, in a
taxable year subsequent to the year of utilization by such Indemnitee, shall be
treated as a Tax subject to indemnity under Clause 10.1 without regard to any
exclusions for Indemnitee Taxes and Clause 10.4 hereof, and upon receipt of
written notice from such Indemnitee in respect of the same, shall be promptly
repaid by Lessee to such Indemnitee.
 
10.8  
Reports, Notice, Payment, etc.

 
In the event any reports with respect to Taxes subject to indemnification by
Lessee under this Clause 10 are required to be made, unless otherwise notified
in writing by Lessor, Lessee will either prepare and file such reports or, if it
shall not be permitted to file the same, it will notify Lessor and any other
relevant Indemnitee in writing of such reporting requirements, prepare such
reports in such manner as shall be reasonably satisfactory to Lessor and any
other relevant Indemnitee and deliver the same to Lessor and any other relevant
Indemnitee within a reasonable period prior to the date the same is to be
filed.  Lessee shall provide such information as Lessor and the other
Indemnitees may reasonably require from Lessee to enable Lessor and the other
Indemnitees to pursue or fulfill its tax filing, tax audit, and tax litigation
rights and obligations.
 





 
 
56

--------------------------------------------------------------------------------

 

In addition, the Indemnitees and Lessee shall give prompt written notice one to
the other of any liability of which such party has knowledge for which Lessee
is, or may be, liable under this Clause 10; provided, however, that the failure
to give such notice shall not terminate any of the rights of an Indemnitee
except to the extent that Lessee has been precluded from enjoying in its contest
rights under Clause 10.4 due to the failure to provide such notice.  Unless
otherwise provided in this Clause 10 or in the other Operative Documents, any
amount payable pursuant to this Clause 10 shall be paid within the later of ten
(10) Business Days after receipt of a written demand therefor from the
Indemnitee accompanied by a certificate of a responsible officer of that
Indemnitee describing in reasonable detail the basis for such indemnity and the
computation of the amount so payable and stating that such computation was made
in good faith and in compliance with the requirements of this Clause 10 or ten
(10) Business Days after a Final Determination.
 
10.9  
Beneficiaries of the Tax Indemnity

 
For purposes of this Clause 10, the term "Indemnitee" shall include each member
of any affiliated group (within the meaning of Section 1504 of the Code) that
files consolidated returns for federal income tax purposes and any group filing
combined, integrated or consolidated returns pursuant to the rules of any state
or local Taxing Authority.
 
 
11.  
COVENANTS

 
Lessee shall:
 
(a)  
promptly inform Lessor of any Relevant Event forthwith upon becoming aware
thereof;

 
(b)  
obtain or cause to be obtained, maintain in full force and effect and comply in
all material respects with the conditions and restrictions (if any) imposed on,
or in connection with, every Authorization of governmental or public bodies or
authorities or courts and do, or cause to be done, all other acts and things,
which may from time to time be necessary under any applicable laws in the State
of Registration for the continued due performance in all material respects of
all its obligations under the Operative Documents;

 





 
 
 
57

--------------------------------------------------------------------------------

 



 
(c)  
at any time during which Parent is not a reporting company for the purposes of
the federal securities laws of the USA, not later than 120 days or, if earlier,
as soon as the same become publicly available following the end of each
financial year, furnish to Lessor Parent's audited consolidated financial
statements for that financial year (including a balance sheet, statement of cash
flows and profit and loss statement), prepared in English and in accordance with
generally accepted accounting principles and practices applicable in the USA,
consistently applied and stating in comparative form the respective figures as
of the end of and for the preceding financial year;

 
(d)  
at any time during which Parent is not a reporting company for the purposes of
the federal securities laws of the USA, not later than 60 days following the end
of the first three fiscal quarters of each financial year, furnish to Lessor
Parents unaudited consolidated financial statements for such fiscal quarter
(including a balance sheet, statement of cash flows and profit and loss
statement), prepared in English and in accordance with generally accepted
accounting principles and practices applicable in the USA, consistently applied
and stating in comparative form the respective figures as of the end of and for
the corresponding fiscal quarter for the preceding financial year;

 
(e)  
promptly upon becoming aware of same, give to Lessor notice in writing of the
commencement of any action, suit or proceeding by or before any Government
Entity which would be reasonably likely to have a material adverse effect on
Lessee's ability to perform its obligations hereunder or under any other
Operative Document;

 
(f)  
promptly provide Lessor with such additional information as Lessor may from time
to time in writing reasonably request concerning the Aircraft;

 
(g)  
if requested by Lessor at any time during which a Termination Event has occurred
and is continuing, promptly provide Lessor with a list of the airports to which
Lessee (or any Permitted Sublessee then in possession of the Aircraft) routinely
operates the Aircraft and details of the status of Lessee's (and any such
Permitted Sublessee's) payment of Airport Charges at such airports;

 





 
 
 
58

--------------------------------------------------------------------------------

 



 
(h)  
not do or permit to be done any act or thing which is reasonably likely to
jeopardize the rights of Lessor, Owner or any Financing Party under any
Operative Document or Security Document in and to the Aircraft, the Insurances
or any other collateral relating hereto or thereto;

 
(i)  
not create or permit to subsist any Security Interest (save for Permitted
Security Interests) over the Aircraft, any Permitted Sublease or the whole or
any part of the Insurances;

 
(j)  
promptly notify Lessor in the event of any seizure of the Aircraft and use
commercially reasonable efforts to procure the immediate release of the Aircraft
from such seizure;

 
(k)  
continue to operate, as a substantial portion of its business, a passenger
airline service and preserve its corporate existence (provided that Lessee may
merge with or dispose of substantially all of its assets to another wholly-owned
subsidiary of Parent so long as in connection with any such merger or
disposition, Lessor, Owner and Owner Participant shall have received from Parent
a confirmation (in form and substance reasonably satisfactory to Lessor, Owner
and Owner Participant) confirming that the obligations of the Parent under the
Parent Guaranty remain in full force and effect with regards to the obligations
of the surviving entity of such merger or disposition);

 
(l)  
not at any time:

 
(i)  
represent or hold out Lessor, Owner, Owner Participant or any other Financing
Party as carrying goods or passengers on the Aircraft or as being in any way
connected or associated with any operation or carriage (whether for hire or
reward or gratuitously) which may be undertaken by Lessee (except for any
indicia of ownership by any such party which Lessee shall be required or
requested to place on the Aircraft); or

 
(ii)  
pledge the credit of Lessor, Owner, Owner Participant or any other Financing
Party;

 





 
 
 
59

--------------------------------------------------------------------------------

 



 
(m)  
pay and discharge or cause to be paid and discharged when due and payable or
make adequate provision by way of security or otherwise for all debts, damages,
claims and liabilities which have given or is reasonably likely give rise to a
Security Interest (except a Permitted Security Interest or an Indemnitee's
Security Interest) over the Aircraft, any Engine, any Propeller or any Part;

 
(n)  
not attempt, or hold itself out as having any power, to sell or otherwise
dispose of the Aircraft, any Engine, Propeller or Part, except in connection
with any pooling or interchange arrangements permitted hereby; and

 
(o)  
not do or permit to be done anything which may reasonably be expected to expose
the Aircraft, any Engine, any Propeller or any Part to material penalty,
forfeiture, impounding, detention, appropriation, damage (other than ordinary
wear and tear) or destruction and, without prejudice to the foregoing, if any
such material forfeiture, impounding, detention or appropriation, occurs, give
Lessor notice and use commercially reasonable efforts to procure the prompt
release of the Aircraft, any Engine, Propeller or Part, as the case may be
except in each case with respect to the occurrence of any event described in
paragraphs (d) or (e) of the definition of Total Loss for a number of days fewer
than the number referenced in such paragraph.

 
 
12.  
WET LEASING AND SUBLEASING

 
12.1  
Possession of the Aircraft

 
Lessee shall not, (subject to Clauses 12.2 and 12.3) without the prior written
consent of Lessor, lease, hire or otherwise part with possession of the
Aircraft, any Engine, any Propeller or any Part, or remove from the Aircraft any
Engine, Propeller or Part, otherwise than in accordance with the express terms
of this Agreement.
 
12.2  
Subleasing

 
So long as no Relevant Event has occurred and is continuing, Lessee may sublease
the Aircraft to a Permitted Sublessee; provided always that:
 
(a)  
the term of the intended Permitted Sublease (including extension rights) is a
period not more than the remainder of the Lease Term;

 





 
 
 
60

--------------------------------------------------------------------------------

 



 
(b)  
such Permitted Sublease does not involve any change to the State of Registration
except as permitted by Clause 16.2;

 
(c)  
the rights of the Permitted Sublessee under such Permitted Sublease are at all
times expressly subject to and subordinate to the rights of Lessor hereunder and
to the respective interests of Owner, Owner Participant and the Financing
Parties in the Aircraft, and the terms of the Permitted Sublease shall provide
for the leasing of the Aircraft thereunder to cease if the leasing of the
Aircraft under this Agreement terminates for any reason and shall not permit any
sub-subleasing of the Aircraft;

 
(d)  
Lessee provides a copy of such Permitted Sublease to Lessor as soon as
reasonably practicable after its execution;

 
(e)  
(if recommended by local counsel in the State of Registration) Lessee delivers
to Lessor a duly executed Deregistration Power of Attorney granted by such
Permitted Sublessee; and

 
(f)  
(if the State of Registration is not the USA and has signed and ratified or
acceded to the Cape Town Convention), Lessee delivers to Lessor a duly executed
IDERA granted by such Permitted Sublessee and procures that the same is filed
with the Aviation Authority.

 
12.3  
Wet Leases

 
So long as no Relevant Event has occurred and is continuing, Lessee may enter
into any wet-lease, charter or other agreement (each a "Wet Lease", it being
acknowledged by Lessor that such term shall not include any code-sharing
arrangement to which Lessee is a party) relating to the Aircraft on terms
whereby the Aircraft will at all times be in the possession of and subject to
the technical, navigational and operational control of Lessee; provided that:
 
(a)  
the term of the Wet Lease does not exceed six months (or if shorter, the
remainder of the Lease Term) except with Lessor's prior written consent;

 
(b)  
the Aircraft shall remain registered with the Aviation Authority;

 





 
 
 
61

--------------------------------------------------------------------------------

 



 
(c)  
the Wet Lease shall provide for the chartering of the Aircraft thereunder to
cease if the leasing of the Aircraft under this Agreement terminates for any
reason; and

 
(d)  
the rights of the lessee under the Wet Lease are at all times expressly subject
to and subordinate to, and do not conflict in any respect with (or give such
lessee any rights greater than the rights of Lessee under), the terms of this
Agreement and the rights of Lessor hereunder and the respective interests of
Owner, Owner Participant and the Financing Parties in the Aircraft.

 
12.4  
Lessee Always Liable

 
Lessee shall remain primarily and fully responsible for the performance of its
obligations under and the observance of the terms of this Agreement,
notwithstanding any Permitted Sublease or any Wet Lease or any other parting
with possession or operational control of the Aircraft permitted by this
Agreement.
 
12.5  
Expenses

 
Lessee shall indemnify Lessor, Owner, Owner Participant, each Financing Party
and each other Indemnitee on demand and on an After-Tax Basis for all expenses
(including without limitation all reasonable legal expenses) incurred in
connection with any proposed sublease of the Aircraft or any proposed change in
the State of Registration, other than any such sublease or change in State of
Registration occurring in connection with a transaction contemplated by Clauses
26.1, 26.2, 26.3 or 26.4.
 





 
 
 
62

--------------------------------------------------------------------------------

 



 
 
13.  
GENERAL OPERATION OF AIRCRAFT

 
13.1  
General Operation

 
Lessee will procure that the Aircraft shall not be maintained, used or operated
in violation of any applicable law, rule, regulation, Airworthiness Directive or
order of any Government Entity having jurisdiction (domestic or foreign) over
Lessor, Lessee and/or the Aircraft or in violation of any Airworthiness
Certificate, license or registration relating to the Aircraft issued by any such
Government Entity, except where the failure to do so is not reasonably likely to
have a material adverse effect on Lessee's ability to perform its obligations
under the Operative Documents to which it is a party or give rise to any risk of
any civil or criminal penalty on Lessor, Owner, Owner Participant or any other
Indemnitee.  If any such applicable law, license or registration requires
addition to or modification or alteration of the Aircraft, Lessee shall conform
therewith at its cost and expense and shall maintain the same in proper
condition for operation under such law, license or registration.  Other than for
bona fide safety reasons, Lessee will not cause or permit the Aircraft to be
flown or transported to any airport or jurisdiction if so doing would cause
Lessor , Owner or Owner Participant to be in violation of any applicable laws to
which it is subject or the terms of the Insurances.  If either party becomes
aware of any such applicable law it shall notify the other party and each party
shall consult with the other in good faith with a view to determining on what
basis (if any) the transactions contemplated by this Agreement could be
restructured to avoid the application of such law.  Lessee shall ensure that the
Aircraft is at all times operated by, and under control of, qualified and duly
licensed pilots with proper ratings.
 
13.2  
Storage

 
If the Aircraft, any Engine, any Propeller or any Part is out of revenue service
(except for the active performance of maintenance, repair or overhaul
procedures), the Aircraft, such Engine, such Propeller or such Part shall be
properly and safely stored, maintained and insured in accordance with accepted
industry and manufacturer specifications and procedures.  In no event shall the
Aircraft or Airframe be out of revenue service (except for the active
performance of maintenance, repair or overhaul procedures) for in excess of one
hundred-eighty (180) consecutive days.
 





 
 
 
63

--------------------------------------------------------------------------------

 



 
13.3  
Permitted Operations

 
Except with respect to the occurrence of any event described in paragraphs (d)
or (e) of the definition of Total Loss for a number of days fewer than the
number referenced in such paragraph, Lessee agrees not to cause or permit any
person under any circumstance to cause the Aircraft or any Engine or Propeller
to be (a) flown or otherwise operated or used for any military purpose, (b)
operated or used for any purpose for which it was not designed, (c) operated or
used at any time for any illegal purpose or in any illegal manner, (d) operated
or used in any manner not fully covered by the Insurances or (e) operated or
used in a manner that is "predominantly outside the United States" or
"tax-exempt use" within the meaning of Sections 168(g)(1)(A) or 168(h) of the
Code.
 
13.4  
Airworthiness Certificate

 
Without prejudice to Clause 13.1, Lessee shall procure that, at all times during
the Lease Term, the Aircraft possesses an Airworthiness Certificate, and all
such other authorizations as are from time to time required for the use and
operation of the Aircraft for the public transport of passengers or cargo by any
Government Entity having jurisdiction in any country, state, province or other
political subdivision in which the Aircraft is flown, including any Aviation
Authority.
 
13.5  
Training Flights

 
Lessee may use or permit the use of the Aircraft for testing or for training,
qualifying or reconfirming the status of employee flight crew members; provided
that the use of the Aircraft for such purpose is not materially disproportionate
to the use for such purpose of other Bombardier DHC-8-402 aircraft operated by
Lessee.
 
13.6  
Operation Outside Scope of Insurance

 
Lessee shall not operate or locate the Aircraft or any Engine or Propeller, or
(except with respect to the occurrence of any event described in paragraphs (d)
or (e) of the definition of Total Loss for a number of days fewer than the
number referenced in such paragraph) permit or allow the Aircraft or any Engine
or Propeller to be operated or located, in any area excluded from coverage by
the Insurances or in any war zone or in any generally recognized area of
military hostilities.
 





 
 
 
64

--------------------------------------------------------------------------------

 



 
13.7  
Compliance

 
Lessee shall operate the Aircraft, or procure that the Aircraft is operated, in
full compliance with the Aircraft flight manual and other Airframe
Manufacturer's and Engine Manufacturer's operational instructions.
 
 
14.  
MAINTENANCE, REPAIR, OVERHAUL AND OPERATION

 
14.1  
General Obligation

 
(a)  
Lessee shall, at its cost and expense, ensure that an Approved Maintenance
Performer (and only an Approved Maintenance Performer):

 
(i)  
services, repairs, maintains, modifies, overhauls and tests the Aircraft, the
Engines, the Propellers and all Parts (1) so as to keep the Aircraft, Engines,
Propellers and all Parts serviceable and in good operating condition and in any
event in as good as condition as when delivered hereunder, ordinary wear and
tear excepted, (2) so as to keep the Aircraft in the condition as may be
necessary to enable the Airworthiness Certificate of the Aircraft to be
maintained in good standing at all times under the laws of the State of
Registration, and (3) in compliance with the relevant manufacturer's
requirements and the Approved Maintenance Program;

 
(ii)  
maintains in accordance with Clause 14.9 all records, logs and other materials
required by the Aviation Authority to be maintained with respect to the
Aircraft; and

 
(iii)  
promptly furnishes to Lessor such information as may be required to enable
Lessor to file any reports required to be filed by Lessor with any Government
Entity in the State of Registration or any other location where the Aircraft may
from time to time be based because of Lessor's interest in the Aircraft.

 
(b)  
Lessee shall provide a true and complete copy of the Approved Maintenance
Program to Lessor before Delivery and shall not thereafter modify the Approved
Maintenance Program in any material respect without the prior written consent of
Lessor unless such modification either:

 





 
 
 
65

--------------------------------------------------------------------------------

 



 
(i)  
(1) is approved by the Aviation Authority, (2) does not result in the interval
for the conduct of any overhaul on the Airframe, any Engine, any Propeller, or
Part being extended unless, in each case, such interval is derived from the
Maintenance Planning Document or the recommendations of the applicable
manufacturer; or

 
(ii)  
is required by law or by the Aviation Authority.

 
Lessee shall promptly provide to Lessor a written copy of the then-current
Approved Maintenance Program upon Lessor's request from time to time but not
more frequently than twice per year.
 
(c)  
To the extent that the cost of repairs required as a result of any of the
following exceeds the Threshold Amount, Lessee shall notify Lessor promptly of
all details relating to (i) any loss, damage or destruction to the Aircraft, or
any part thereof, that affects the airworthiness of the Aircraft, and (ii) any
theft, damage, incidents or accidents to the Aircraft, or any part thereof.

 
(d)  
Without limiting any of the foregoing, Lessee shall:

 
(i)  
cause the Aircraft, the Engines and the Propellers to be maintained, modified
and used, in all material respects in the same manner and with the same care as
used by or on behalf of Lessee with respect to similar aircraft, engines and
propellers owned or operated by or on behalf of Lessee; and

 
(ii)  
not (and shall not permit any Permitted Sublessee to) discriminate in a manner
in any way materially adverse to the interests of Lessor, Owner, Owner
Participant or any relevant Financing Party in the Aircraft (as compared to
other aircraft of the same type owned or operated by or on behalf of Lessee)
with respect to its use, operation, maintenance or modification status
(including without limitation with respect to compliance with Alert Service
Bulletins on similar aircraft).

 

 


 
 
 
66

--------------------------------------------------------------------------------

 



 
14.2  
Replacements of Parts

 
(a)  
Lessee shall, at its cost and expense, promptly procure the replacement of all
Parts which may from time to time become worn out, lost, stolen, destroyed,
seized, confiscated, damaged beyond repair or permanently rendered unfit for use
for any reason whatsoever.  In addition, in the ordinary course of maintenance,
service, repair, overhaul or testing, Lessee may at its own cost and expense
remove any Parts, whether or not worn out, lost, stolen, destroyed, seized,
confiscated, damaged beyond repair or permanently rendered unfit for use;
provided that Lessee shall procure the replacement of such Parts as promptly as
practicable.  All replacement parts shall be free and clear of all Security
Interests (except Permitted Security Interests).

 
(b)  
All Parts at any time removed from the Airframe or any Engine or Propeller shall
remain the property of Owner, no matter where located, until such time as such
Parts shall be replaced by parts which have been incorporated or installed in or
attached to the Airframe or such Engine or Propeller in compliance with the
requirements for replacement parts specified herein.  Immediately upon any
replacement part becoming incorporated or installed in or attached to, the
Airframe or an Engine or Propeller as above provided, without further act (i)
title to such replacement part shall thereupon vest in Owner, free and clear of
all Security Interests (other than Permitted Security Interests), (ii) such
replacement part shall become subject to this Agreement and any other applicable
Operative Document and be deemed part of the Airframe or such Engine or
Propeller, as the case may be, for all purposes hereof to the same extent as the
Part originally incorporated or installed in or attached to the Airframe or such
Engine or Propeller, and (iii) title to the removed Part shall thereupon vest in
Lessee, free and clear of all rights of Lessor and Owner, and shall no longer be
deemed a Part hereunder.

 
(c)  
Lessee will ensure that no replacement part is installed on an Aircraft unless
such part is of substantially equivalent value, utility and remaining useful
life as the Part it replaces.

 





 
 
 
67

--------------------------------------------------------------------------------

 



 
14.3  
Pooling of Parts

 
(a)  
Lessee may allow any Part removed from the Airframe or an Engine or Propeller as
provided in Clause 14.2(a) to be subjected to a normal pooling arrangement
customary in the airline industry that is entered into in the ordinary course of
Lessee's business (a "Pooling Arrangement"); provided that a part replacing such
removed Part shall be incorporated or installed in or attached to the Airframe
or such Engine or Propeller in accordance with Clause 14.2 as promptly as
possible after the removal of such removed Part.

 
(b)  
In addition, subject to Clause 14.3(a), any replacement part when incorporated
or installed in or attached to the Airframe or any Engine or Propeller in
accordance with Clause 14.2 may be owned by a third party subject to a Pooling
Arrangement; provided that Lessee, at its cost and expense, as promptly
thereafter as possible and in any event within sixty (60) days either (i) causes
title to such replacement part to vest in Owner in accordance with Clause
14.2(a) by acquiring title thereto for the benefit of, and transferring such
title to, Owner free and clear of all Security Interests (other than Permitted
Security Interests), or (ii) procures the replacement of such replacement part
by incorporating or installing in or attaching to the Airframe or such Engine or
Propeller a further replacement part owned by Lessee free and clear of all
Security Interests (other than Permitted Security Interests) and causing title
to such further replacement part to vest in Owner in accordance with Clause
14.2(a).

 
(c)  
Lessee shall procure that, at or prior to Redelivery, Owner has title to all
parts installed on the Airframe or any Engine or Propeller at Redelivery.

 
14.4  
Alterations, Modifications and Additions

 
(a)  
Lessee shall procure that all alterations, modifications and additions to the
Airframe and the Engines and Propellers are made (in each case, by an Approved
Maintenance Performer) as may be required from time to time (i) by the Airframe
Manufacturer or the Engine Manufacturer (ii) to comply with any applicable
Airworthiness Directives or (iii) to comply with the requirements of the
Aviation Authority or other Government Entity having jurisdiction over the
Aircraft.

 





 
 
68

--------------------------------------------------------------------------------

 



 
(b)  
Lessee may, at its own cost, from time to time make or permit to be made by an
Approved Maintenance Performer such alterations and modifications in and
additions to the Airframe and any Engine or Propeller as Lessee may deem
desirable in the proper conduct of its business; provided that (1) such
modifications are incorporated in accordance with a Service Bulletin approved by
the Aviation Authority and the FAA, (2) no such alteration, modification or
addition materially and adversely alters the specification or structure of the
Aircraft or in any other way diminishes the value, utility or remaining useful
life of the Airframe or such Engine or Propeller or impairs the condition or
airworthiness thereof below the value, utility, remaining useful life, condition
and airworthiness thereof immediately prior to such alteration, modification or
addition, assuming the Airframe or such Engine or Propeller was then of the
value, utility and remaining useful life and in the condition and airworthiness
required to be maintained by the terms of this Agreement and (3) Lessee shall
not, without Lessor's prior written consent (which shall not be unreasonably
withheld, conditioned or delayed), make or permit to be made any Major
Modification (other than any Major Modification of the type described in clause
(b) of the definition thereof).

 
(c)  
All regulatory approvals and all designs, plans, diagrams, drawings and data
used in accomplishing Major Modifications shall, upon commencement of the
relevant Major Modifications, form part of the Aircraft Documentation and Lessee
shall, at Lessor's reasonable request from time to time, provide copies of the
same to Lessor.

 





 
 
 
69

--------------------------------------------------------------------------------

 



 
(d)  
Title to all Parts incorporated or installed in or attached or added to the
Airframe or any Engine or Propeller as the result of any modification,
alteration or addition described in this Clause 14.4 shall, without further act,
vest in Owner; provided that so long as, other than in connection with a
Mandatory Modification, no Termination Event shall have occurred and be
continuing, at any time during the Lease Term, Lessee may remove any such Part
from the Airframe or such Engine or Propeller; provided, further, that (i) such
Part is in addition to, and not in replacement of or in substitution for, any
Part originally incorporated or installed in or attached to the Airframe or such
Engine or Propeller at Delivery; (ii) such Part is not required to be
incorporated or installed in or attached or added to the Aircraft or such Engine
or Propeller pursuant to this Agreement and (iii) such Part can be removed from
the Airframe or such Engine or propeller without causing any material damage
thereto and without diminishing or impairing the value, utility, remaining
useful life, condition or airworthiness which the Airframe or such Engine or
Propeller would have had at such time had such modification, alteration or
addition not occurred.  Upon the removal of any such Part as above provided,
title thereto shall, without further act, vest in Lessee and such Part shall no
longer be a Part.  Any Part not so removed prior to Redelivery shall remain the
property of Owner.  Neither Lessor nor Owner shall bear any liability or cost
for any such modification, alteration or addition, or for any grounding or
suspension of certification of the Airframe or any Engine or Propeller in
connection therewith or for loss of revenue resulting from such grounding or
suspension.

 
(e)  
Lessee shall not modify the Aircraft in any way that would cause it no longer to
comply with (or shall, before Redelivery, reinstate the Aircraft so that it
would comply with) FAA FAR Part 121 with regard to maintenance, inspection and
airworthiness certification requirements.

 





 
 
 
70

--------------------------------------------------------------------------------

 



 
14.5  
Airworthiness Directives

 
Lessee shall (a) in accordance with the specific instructions of the issuing
authority, terminate (where termination is permitted) or otherwise comply with
all Airworthiness Directives applicable to the Aircraft issued during the Lease
Term by the FAA or the Aviation Authority and (b) perform all modifications
required to meet the regulations of the FAA and the Aviation Authority, for
which the mandatory compliance date (on a terminating basis) falls before the
Lease Termination Date or within six months (or equivalent hours and/or cycles)
after the Lease Termination Date.
 
14.6  
Removal of Engines and Propellers

 
Title to any Engine or Propeller that is removed from the Aircraft for testing,
service, repair, maintenance, overhaul work, alterations or modifications, or as
contemplated in Clause 14.7, shall at all times remain vested in Owner.
 
14.7  
Installation of Engines or Propellers on other Aircraft

 
(a)  
Lessee may allow an Engine or Propeller removed from the Airframe to be
installed on any other airframe of the same type in Lessee's fleet but only if:

 
(i)  
Lessee has title to such other airframe and such airframe is free and clear of
all Security Interests (except Permitted Security Interests); or

 





 
 
 
71

--------------------------------------------------------------------------------

 



 
(ii)  
such other airframe is leased to Lessee or owned by Lessee subject to a
conditional sale or other security agreement; provided that (A) such airframe is
free and clear of all Security Interests except (1) the rights of the parties to
the lease or conditional sale or other security agreement covering such airframe
and (2) Permitted Security Interests and (B) there shall be in effect a written
agreement of the lessor or secured party of such airframe (which may be
contained in the lease, conditional sale or security agreement covering such
airframe) substantially to the effect of the agreement of Lessor set forth in
Clause 14.7(b) whereby such lessor or secured party effectively and expressly
agrees that neither it nor its successors or assigns will acquire or claim any
right, title or interest in any Engine or Propeller by reason of such Engine or
Propeller being installed on such airframe at any time while such Engine or
Propeller is subject to this Agreement.  To evidence the foregoing, Lessee shall
at Lessor's request provide Lessor with an officer's certificate as to the
matters set forth in this Clause 14.7(a)(ii).  If any of the respective
interests of Lessor, Owner, Owner Participant or any relevant Financing Party in
an Engine or Propeller are impaired or otherwise adversely affected by virtue of
installation on any such other airframe, Lessee shall promptly reinstall such
Engine or Propeller on the Airframe, failing which such impairment or adverse
effect will be deemed an Engine Loss or Propeller Loss (as applicable) and
Lessee shall comply with the provisions of Clause 19.8 or Clause 19.9 (as
applicable) in respect thereof.

 





 
 
 
72

--------------------------------------------------------------------------------

 



 
(b)  
If Lessee shall have received from the lessor, seller or secured party of any
airframe leased to Lessee or owned by Lessee subject to a conditional sale or
other security agreement a written agreement complying with Clause 14.7(a)(ii)
hereof (which agreement may be contained in the lease, conditional sale or
security agreement relating to such airframe), and the lease, conditional sale
or security agreement covering such airframe also covers an engine or engines or
propeller or propellers owned by the lessor under such lease or subject to a
security interest in favor of the secured party under such conditional sale or
security agreement, Lessor hereby acknowledges (and shall, upon request, procure
that Owner, Owner Participant and any relevant Financing Party shall
acknowledge) for the benefit of such lessor, seller or secured party that
neither Lessor, Owner, Owner Participant nor any relevant Financing Party will
acquire or claim, as against such lessor, seller or secured party, any interest
in any such engine or propeller as the result of such engine or propeller being
installed on the Airframe at any time while such engine or propeller is subject
to such lease, conditional sale or security agreement and owned by such lessor
or seller or subject to a security interest in favor of such secured party.

 
14.8  
Information and Inspection

 
During the Lease Term, Lessee shall furnish or cause to be furnished to Lessor
such additional information concerning the location, condition, maintenance, use
and operation of Aircraft as Lessor may reasonably request, and Lessee shall
(upon reasonable notice) permit any person designated by Lessor in writing
(including, without limitation, Owner, Owner Participant and Security Agent),
and/or its authorized agents, representatives and designees, at Lessor's
expense, to inspect the Aircraft, the Approved Maintenance Program, Aircraft
Documentation and all other records maintained in connection with the Aircraft
(but at times and in a manner as will not interfere with Lessee's operation and
maintenance of the Aircraft), and to visit and inspect the maintenance and
operational facilities involved in the maintenance and operation of the
Aircraft, at such reasonable times and as often as Lessor may reasonably request
(but not more than twice per calendar year, unless a Termination Event shall
have occurred and is continuing);
 





 
 
 
73

--------------------------------------------------------------------------------

 

provided that if a Termination Event has occurred and is continuing or as a
result of such inspection Lessor becomes aware that a Termination Event has
occurred and is continuing then such inspections shall be permitted at times and
in a manner as will not unreasonably interfere with Lessee's operation and
maintenance of the Aircraft and Lessee shall reimburse Lessor (or its designee)
for all costs and expenses incurred in conducting such inspection.  Lessee shall
have no responsibility for the costs and expenses of Lessor (or its designee) in
connection with any inspection other than as provided in the proviso of the
immediately preceding sentence.  Neither Lessor nor any person designated by
Lessor as provided above shall have any duty to make any such inspection and
none shall incur any liability or obligation by reason of making or not making
such inspection.
 
14.9  
Documentation

 
(a)  
During the Lease Term, Lessee shall procure that the Aircraft Documentation is
maintained:

 
(i)  
in the English language and uniquely for the Aircraft;

 
(ii)  
current and up-to-date (through subscription to the relevant manufacturer's
update or revision service or otherwise);

 
(iii)  
in conformity with the rules of the Aviation Authority and the FAA and with
normal practices of first class commercial air carriers; and

 
(iv)  
so that such documentation:

 
(1)  
accurately records the amount of time consumed and/or the cycles of use (as
appropriate) of the Airframe, each Engine, each Propeller and all Parts
(including the APU) whether or not time or cycle limited and all work performed
thereon; and

 
(2)  
contains accurate back-to-birth records of each Life Limited Part and each
time-controlled part.

 
(b)  
Following any repair which is carried out other than in accordance with
instructions contained in the Structural Repair Manual, Lessee shall ensure that
there is obtained and kept with the Aircraft Documentation an approval issued in
accordance with the Airframe Manufacturer's repair scheme and the requirements
of the FAA.

 





 
 
 
74

--------------------------------------------------------------------------------

 



 
(c)  
Any Aircraft Documentation not already owned by Owner, when and as created or
obtained by (or on behalf of) Lessee, shall thereupon become the property of
Owner.

 
(d)  
Lessee shall procure that all Aircraft Documentation is kept in its possession
or in the possession of the Approved Maintenance Performer, and shall not permit
any other person (other than a person entitled to have possession or control of
the Aircraft under the terms of this Agreement) to have possession of or control
over the Aircraft Documentation except with the prior written consent of Lessor.

 
(e)  
Lessee will indemnify Lessor on an After-Tax Basis (i) for all Overhaul costs
and Life Limited Part replacement costs resulting from the maintenance of
inadequate Aircraft Documentation by Lessee during the Lease Term, (ii) for all
re-certification costs incurred in respect of any Parts resulting from the
failure by Lessee to maintain a FAA 8130-3 tag in respect of each Part, (iii)
for all costs associated with replacing Scab Patches or repairing damage that
has inadequate aircraft repair scheme approval data, and (iv) for the cost of
remedying any modifications that have not been made in accordance with this
Agreement.

 
(f)  
Lessee will permit Lessor to copy and scan the technical records into electronic
format at reasonable intervals.

 
 
15.  
RETURN COMPENSATION PAYMENTS

 
Subject to Clauses 5.6 and 5.7, Lessee shall make the payments due to Lessor at
redelivery in accordance with Section 3 of Appendix A.
 





 
 
 
75

--------------------------------------------------------------------------------

 



 
 
16.  
TITLE AND REGISTRATION

 
16.1  
Registration of Aircraft

 
At delivery, Lessee shall, at its own cost and expense, cause the Aircraft to be
duly registered with the FAA in the name of Lessor, and, subject to Clause 16.2
hereof, to remain duly registered in the name of Lessor under the Federal
Aviation Act (except to the extent that such registration cannot be effected
because of Lessor's or Owner Participant's failure to comply with the
citizenship or other eligibility requirements for registration of aircraft under
the Federal Aviation Act as in effect on the date hereof).  Lessee shall further
cause the respective interests of Owner, Lessor, Owner Participant and any
relevant Financing Party to remain recorded to the fullest extent permitted by
applicable law in the State of Registration and shall thereafter maintain such
registration throughout the Lease Term.  Lessee shall bear all costs incurred in
effecting and maintaining such registration, except that Lessor shall bear such
costs if incurred to record the interest of any Financing Party or otherwise as
may be contemplated by Clause 26.4.  Lessor shall co-operate with Lessee in
effecting and maintaining such registration and shall provide to Lessee such
documents as Lessee may reasonably request in connection therewith.
 
16.2  
Changes to State of Registration

 
(a)  
Lessee may, from time to time during the Lease Term (in connection with a
Permitted Sublease) register the Aircraft in a jurisdiction other than the
initial State of Registration approved in advance and in writing by Lessor,
which approval shall not be unreasonably withheld provided that Lessor is
satisfied that the airworthiness standards and the recognition, validity and
enforceability of the interests of lessors, owners and secured creditors in
leased aircraft in that jurisdiction are satisfactory.

 
(b)  
Before effecting any change to the State of Registration, Lessee shall deliver
to Lessor a legal opinion from local counsel acceptable to Lessor in the new
State of Registration addressed to Lessor, Owner, Owner Participant and any
relevant Financing Party and in form and substance satisfactory to Lessor giving
details of the relevant laws and procedures in that jurisdiction and confirming
that:

 





 
 
 
76

--------------------------------------------------------------------------------

 



 
(i)  
this Agreement and each Security Document remains valid and enforceable in
accordance with its terms notwithstanding such change in registration and the
rights and interests of Lessor, Owner, Owner Participant and Security Agent in
the Aircraft and under the Operative Documents and the Financing Documents
(including without limitation their respective rights to repossess and export
the Aircraft from such jurisdiction upon a termination of the leasing of the
Aircraft hereunder) remain valid and enforceable and would be recognized in that
jurisdiction;

 
(ii)  
title to the Aircraft shall remain vested in Owner; and

 
(iii)  
the rights conferred on the Permitted Sublessee pursuant to such Permitted
Sublease are subject and subordinate to the respective rights of Lessor and
Owner under the Operative Documents and of the Financing Parties under the
Security Documents.

 
(c)  
To the extent that local counsel in the proposed State of Registration
recommends any changes or additions to the Operative Documents or the Security
Documents (and/or the execution of new Operative Documents or Security Documents
in a particular form or language) in order to give the legal opinion required by
Clause 16.2(b), Lessee shall co-operate with Lessor in procuring the same and
shall bear all costs, including legal expenses, incurred by Lessor, Owner and
the Financing Parties in connection with the preparation, negotiation,
translation, notarization and registration or filing thereof.

 
(d)  
Before effecting any change to the State of Registration, Lessee (at Lessee's
expense) shall deliver to Lessor an opinion of independent tax counsel chosen by
Lessee and reasonably acceptable to Lessor that such change in the State of
Registration will not have any adverse Tax consequences for any of the
Indemnitees or an indemnity for any such adverse Tax consequences in form and
substance reasonably acceptable to the Lessor and other Indemnitees.

 





 
 
 
77

--------------------------------------------------------------------------------

 



 
16.3  
Registration of Interest of Financing Parties

 
Lessee shall, at Lessor's request from time to time, cause the respective
interests of Lessor, Owner and the Financing Parties (or any of them) in the
Aircraft to be duly registered or recorded to the fullest extent permitted by
applicable law in the State of Registration.  The costs of effecting such
registrations or recordations shall be borne by Lessor unless the same become
necessary as a result of a Permitted Sublease or a change to the State of
Registration, in which case such costs shall be borne by Lessee.
 
16.4  
Aviation Authority Acknowledgement

 
Upon any change to the State of Registration and if and to the extent that the
same is customarily available in the new State of Registration, Lessee shall
obtain and deliver to Lessor, a letter from the Aviation Authority addressed to
Lessor and (if so requested by Lessor) Owner, Owner Participant and/or the
Security Agent confirming that it will recognize Owner's title to the Aircraft
and the respective rights of Lessor, Owner, Owner Participant and the Security
Agent to deregister the Aircraft upon the termination or expiry of the leasing
of the Aircraft hereunder.
 
16.5  
Cape Town Convention

 
Upon any financing or sale of the Aircraft permitted by Clause 26, Lessee shall:
 
(a)  
co-operate in connection with the execution and filing of any applications,
registrations, amendments or discharges with the International Registry, as
reasonably requested by Lessor, Owner or any Financing Party from time to time
to ensure the validity, enforcement and first priority of the Contracts of Sale
and International Interests constituted by this Agreement, the Sale Agreement
and the other Operative Documents;

 
(b)  
consent to the registration of the Contracts of Sale and International Interests
as required by Lessor, Owner or any Financing Party at the International
Registry and will not register any conflicting interests (whether or not taking
priority over the Contracts of Sale or International Interests) at the
International Registry without the prior written consent of Lessor; and

 





 
 
 
78

--------------------------------------------------------------------------------

 



 
(c)  
maintain its registration as a transacting user entity with the International
Registry and shall not revoke such registration without the prior written
consent of the holder of the relevant Contract of Sale or International
Interest,

 
in each of the foregoing, at the cost of the Lessee, except to the extent that
the relevant application, registration or deregistration is in respect of an
interest of the Security Agent or any Finance Party created in connection with
any financing of the Aircraft after Delivery, in which case such cost shall be
incurred by the Lessor.
 
 
17.  
IDENTIFICATION PLATES

 
17.1             Lessee shall, within a reasonable period of time after the
Delivery Date (but in no event later than thirty (30) days following the
Delivery Date), affix to the Aircraft and each Engine, and shall thereafter
maintain throughout the Lease Term, a fireproof identification plate of a
reasonable size, in a clearly visible place in the cockpit of the Aircraft and
on each Engine, that contains the following legend in writing:
 
"THIS [AIRCRAFT/ENGINE] IS OWNED BY WELLS FARGO BANK NORTHWEST, NATIONAL
ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS OWNER TRUSTEE, OWNER
AND LESSOR [AND IS MORTGAGED TO [·] AS SECURITY AGENT FOR ITSELF AND OTHER
BANKS]".
 
17.2             Lessee shall promptly replace any such nameplate that becomes
illegible, lost, damaged or destroyed for any reason.  If at any time Lessor
transfers its interest in the Aircraft as permitted hereunder or Lessor or Owner
finances or refinances the Aircraft, Lessee will, at Lessor's request and cost,
promptly affix such new nameplates to the Airframe and the Engines as may be
required by Lessor.
 
 
18.  
INSURANCE

 
18.1  
Obligation to Insure

 
Throughout the Lease Term, Lessee shall (or shall procure that Permitted
Sublessee shall) effect and maintain in full force and effect the following
policies:
 





 
 
 
79

--------------------------------------------------------------------------------

 



 
(a)  
(i) All-risk ground, flight and ingestion aircraft hull insurance for not less
than the Agreed Value covering the Aircraft, (ii) all risk insurance on a full
replacement cost basis with respect to spares, including the Engines, Propellers
and components while not installed in the Aircraft, and (iii) hull and spares
war risk and allied perils insurance covering the perils excluded by the War,
Hijacking and Other Perils Exclusion Clause (AVN 48B), other than paragraph (b)
thereof, and in the case of hull war, for the Agreed Value, on Form LSW 555B and
including confiscation by the government of the State of Registration (or
substantially similar insurance or indemnity provided by the U.S. Government, it
being agreed that the form of FAA war risk insurance policy in effect as of June
1, 2011 is acceptable) , and in the case of spares, including the Engines,
Propellers and components while not installed in the Aircraft, on a full
replacement cost basis.  All hull insurance may be subject to a deductible
(other than in the case of a Total Loss) not to exceed the Permitted Deductible
per occurrence.

 
(b)  
Comprehensive aircraft third party, passenger, cargo, products, mail and
aviation and airline general third party legal liability insurance, including
war and allied perils (being all perils excluded by the War, Hijacking and Other
Perils Exclusion Clause (AVN 48B), other than paragraph (b) thereof), in an
amount that is not less than the Agreed Liability Coverage for any one
occurrence and in the aggregate for products liability (or, in the case of war
and allied perils coverage only, substantially similar insurance or indemnity
provided by the U.S. Government, it being agreed that the form of FAA war risk
insurance policy in effect on June 1, 2011, is acceptable).

 
All such insurances shall apply on a worldwide basis (subject to standard
insurance market geographical limits; provided that such geographical limits do
not exclude any area to which the Aircraft is in fact operated and that
overflying of such excluded areas is covered) and shall be placed directly in
the international insurance market, with insurers of recognized responsibility
and good repute, specializing in and normally participating in aviation
insurance.  Lessee shall, at Lessor's request from time to time, confirm the
identity of the insurers and underwriters under the Insurances and of the
respective risk shares assumed by each of them.
 





 
 
 
80

--------------------------------------------------------------------------------

 

The insurances referred to in paragraph (a) above shall name each of Lessor,
Owner, Owner Participant and the Security Agent as an additional insured for
their respective rights and interests and the insurances referred to in
paragraph (b) above shall name each Indemnitee as an additional insured
(collectively, the "Additional Insureds").
 
18.2  
Hull Insurances

 
Any policies of insurance carried in accordance with Clause 18.1(a) above
covering the Aircraft and any policies taken out in substitution or replacement
for any such policies (i) shall name Lessor or, if requested by Lessor, Owner or
a designated Financing Party as sole loss payee in respect of any loss or damage
to the Aircraft (save as provided in Clause 19.6 in respect of repairable
damage) up to the amount of the Agreed Value, and (ii) shall provide that (A) in
the event of a loss involving proceeds in excess of the Threshold Amount, the
proceeds in respect of such loss shall be payable to Lessor or, if requested by
Lessor, Owner or a designated Financing Party, and (B) the entire amount of any
loss involving proceeds of the Threshold Amount or less or the amount of any
proceeds of any loss in excess of the Agreed Value shall be paid to the Lessee
or its designee, provided that if a Relevant Event or any Termination Event
shall have occurred and be continuing, such payment referred to in clause (B)
shall be made as provided in clause (i) above.  In the case of a loss with
respect to an engine or propeller (other than an Engine or Propeller) installed
on the Airframe, Lessor shall hold any payment to it of any insurance proceeds
in respect of such loss for the account of the Lessee or any other third party
that is entitled to receive such proceeds.
 
18.3  
Liability Insurances

 
The Insurances referred to in Clause 18.1(b) shall:
 
(a)  
include and insure (to the extent of the risks covered by the policies) the
indemnity provisions of Clause 9.1;

 
(b)  
for a period of two years or until the next major Airframe check (whichever is
the shorter period) after the Lease Termination Date, continue to name each
Indemnitee as an additional insured; and

 





 
 
 
81

--------------------------------------------------------------------------------

 



 
(c)  
for a period of two years or until the next major Airframe check (whichever is
the shorter period) after the date of any transfer by Lessor or Owner
Participant pursuant to Clause 26.1 or 26.2, respectively, continue to name the
transferring Lessor or Owner Participant, as applicable (and the relevant Owner,
Owner Participant and Financing Parties and other related Indemnitees) as
additional insured.

 
18.4  
General Provisions

 
The Insurances required pursuant to Clauses 18.1(a) and (b) above shall provide
with respect to such Additional Insureds that (i) none of their respective
interests in such policies shall be invalidated by any act or omission or breach
of warranty or condition contained in such policies by the Lessee or, in the
case of any particular Additional Insured, any other Additional Insured; (ii) no
cancellation or lapse of coverage for nonpayment of premium or otherwise, and no
substantial change of coverage which adversely affects the interests of any such
Additional Insured, shall be effective as to such Additional Insured until
thirty (30) days (or such lesser period as may be applicable in the case of any
war risk, hijacking and allied perils insurance coverage) after receipt by such
Additional Insured of written notice from the insurers of such cancellation,
lapse or change; (iii) the Additional Insureds shall have no liability for
premiums, commissions, calls, assessments or advances with respect to such
policies; (iv) such policies will be primary without any right of contribution
from any other insurance carried by such Additional Insureds; (v) the insurers
waive any rights of set-off, counterclaim, deduction or subrogation against such
Additional Insureds; (vi) shall apply worldwide and have no territorial
restrictions or limitations (except in the case of war risk, hijacking or
related perils insurance, which shall apply to the fullest extent available in
the international insurance market); and (vii) shall contain a 50/50 Clause per
Lloyd's Aviation Underwriter's Association Standard Policy Form AVS 103.  Each
liability policy shall provide that all the provisions thereof, except the
limits of liability, shall operate in the same manner as if there were a
separate policy covering each insured and provide that the exercise by the
insurer of rights of subrogation derived from rights retained by the Lessee will
not delay payment of any claim that would otherwise be payable but for such
rights of subrogation.
 





 
 
 
82

--------------------------------------------------------------------------------

 



 
18.5  
Insurance Certificates

 
Lessee will furnish to Lessor (A) on or prior to the Delivery Date, insurance
certificates describing in reasonable detail the insurance maintained by Lessee
as required pursuant to this Clause 18, (B) prior to the cancellation, lapse or
expiration of the insurance policies required pursuant to this Clause 18,
evidence of renewal of such insurance policies, and (C) on or prior to the
Delivery Date and on or before the renewal dates of the insurance policies
carried by Lessee pursuant to this Clause 18, a report signed by a firm of
aircraft insurance brokers, not affiliated with Lessee, regularly retained by
the Lessee, stating the opinion of such firm that all premiums in connection
with the insurance then due have been paid and the insurance then carried and
maintained on the Aircraft complies with the terms hereof and, in the case of
renewal insurance, that such renewal insurance will on and after the effective
date thereof comply with the terms hereof.  Lessee will instruct such firm to
give prompt written advice to Lessor, Owner, Owner Participant and each
Financing Party of any default in the payment of any premium and of any other
act or omission on the part of Lessee of which it has knowledge and which would
in such firm's opinion invalidate or render unenforceable, in whole or in any
material part, any insurance on the Aircraft.  Lessee will also instruct such
firm to advise Lessor, Owner, Owner Participant and each Financing Party in
writing at least thirty (30) days prior to the termination or cancellation of,
or material adverse change in, such insurance carried and maintained on the
Aircraft pursuant to this Clause 18 (or such lesser period as may be applicable
in the case of war risk, hijacking and allied perils coverage).
 
18.6  
Assignee of Interests

 
If Lessor assigns all or any of its rights or otherwise disposes of any interest
in the Aircraft to any other person, Lessee shall, upon request, procure that
such person shall (a) be named as loss payee in substitution for Lessor and/or
as additional assured in the policies effected hereunder and (b) enjoy the same
rights and insurance enjoyed by Lessor under such policies.  If Owner
Participant assigns all or any of its rights or otherwise disposes of any
interest in the Aircraft to any other person, Lessee shall, upon request,
procure that such person shall (a) be named as an additional assured in the
policies effected hereunder and (b) enjoy the same rights and insurance enjoyed
by Owner Participant under such policies.
 





 
 
 
83

--------------------------------------------------------------------------------

 



 
18.7  
Information regarding Insurances

 
Lessee shall provide Lessor, Owner Participant and Security Agent with any
information reasonably requested by such person from time to time concerning the
Insurances or in connection with any claim being made or proposed to be made
thereunder.
 
18.8  
Currency of Insurances

 
All Insurances shall be payable and settled in Dollars except as may be
otherwise agreed by Lessor.
 
18.9  
Failure to Insure

 
If at any time the Insurances are not maintained in compliance with this Clause
18, Lessor, Owner Participant or any Financing Party shall be entitled but not
bound to do any of the following (without prejudice to any of the rights which
any of them may have under the Operative Documents by reason of such failure):
 
(a)  
upon giving notice thereof to Lessee, to pay any premiums due or to effect or
maintain such insurance or otherwise remedy such failure in such manner as
Lessor or Owner Participant or, if applicable, any Financing Party considers
appropriate (and Lessee shall upon demand reimburse Lessor, Owner Participant or
if applicable, the relevant Financing Party in full for any amount so expended
in that connection); and/or

 
(b)  
at any time while such failure is continuing, to require the Aircraft to remain
at any airport or (as the case may be), subject to the Aircraft being adequately
insured, proceed to and remain at any airport designated by Lessor, until such
failure is remedied to Lessor's satisfaction.

 
18.10  
Lessor's Right to Insure

 
Lessee acknowledges that each of Lessor, Owner, Owner Participant and each
Financing Party has an insurable interest in the Aircraft and may, at its own
expense, obtain insurance or contingent insurance in its own name with respect
to such insurable interest.  Lessee shall provide to Lessor, Owner, Owner
Participant and each Financing Party all reasonable assistance as from time to
time requested by it in order to adequately protect such insurable interest.
 





 
 
 
84

--------------------------------------------------------------------------------

 

Neither Lessor, Owner, Owner Participant nor any Financing Party shall maintain
any such insurance that would prejudice the insurance maintained by Lessee
pursuant to this Agreement.
 
18.11  
Changes to Insurance Practice

 
If there is a material change in the generally accepted industry-wide practice
with regard to the insurance of aircraft or any material change with respect to
the insurance of aircraft based or operated in any jurisdiction in which the
Aircraft may then be based or operated (whether relating to all or any of the
types of Insurances required to be effected under this Clause 18) such that
Lessor shall be of the reasonable opinion that the Insurances required pursuant
to this Clause 18 are insufficient to protect the respective interests of Lessor
and the other Indemnitees (bearing in mind the nature and route of operation of
the Aircraft), the insurance requirements set forth in this Clause 18 shall be
amended, as soon as practicable following notice by Lessor to Lessee, so as to
include such additional or varied requirements as may be reasonably necessary to
ensure that the insurance as so varied shall provide comparable protection to
Lessor and the other Indemnitees to that which it would have done if such change
had not occurred.  In such circumstances, Lessor will consult in good faith with
Lessee in relation to any proposed change.
 
18.12  
Self-Insurance

 
Lessee may not self-insure the risks required to be insured against pursuant to
this Clause 18 provided that Lessee may self-insure the risks covered by the
hull insurance maintained in compliance with this Clause 18 by way of deductible
(except in connection with a total loss), in an amount that does not exceed the
Permitted Deductible.
 
18.13  
Reinsurance

 
In the event that any of the risks required to be insured under this Clause 18
are not placed in the manner provided in Clause 18.1, then such risks shall be
reinsured and shall:
 
(a)  
be placed with a reinsurer of recognized responsibility and good repute,
specializing in and normally participating in aviation insurance in the
international insurance market;

 
(b)  
be on the same terms as the primary insurance required hereunder;

 

 


 
 
 
85

--------------------------------------------------------------------------------

 



 
(c)  
be at levels of not less than 100% of insurances required to be maintained
pursuant to Clause 18.1;

 
(d)  
contain a "cut through" clause providing that, in the event of any claim arising
under such reinsurance, the reinsurer shall (in lieu of payment to the primary
insurer or its successors) pay to the relevant Indemnitee that portion of any
claim which the reinsurer would otherwise be liable to pay the primary insurer
or its successors;

 
(e)  
provide for payment to be made directly to the relevant Indemnitee
notwithstanding (a) any bankruptcy, insolvency, liquidation or dissolution of
the primary insurer and/or (b) that the primary insurer has made no payment
under the primary policies; and

 
(f)  
be evidenced by a reinsurance certificate and supported by a broker's letter of
undertaking reasonably satisfactory to Lessor.

 
 
19.  
LOSS AND DAMAGE

 
19.1  
Risk of Loss and Damage

 
Throughout the Lease Term Lessee shall bear the full risk of any loss,
destruction, hijacking, theft, condemnation, confiscation, seizure or
requisition of or damage to the Aircraft and of any other occurrence which shall
deprive Lessee of the Aircraft for the time being of the use, possession or
enjoyment thereof including, without limitation, any resulting loss in value of
the Aircraft due to any of the aforementioned circumstances.
 
19.2  
Notification of Loss and Damage

 
(a)  
Lessee shall give Lessor immediate notice in writing of any such occurrence as
is referred to in Clause 19.1 or any other occurrence of whatever kind which
shall deprive Lessee of the use, possession or enjoyment of the Aircraft.

 
(b)  
Lessee shall supply to Lessor all necessary information, documentation and
assistance which may reasonably be required by Lessor in connection with making
any claim under the Insurances.

 





 
 
 
86

--------------------------------------------------------------------------------

 



 
19.3  
Payment on Total Loss

 
(a)  
If a Total Loss occurs in respect of the Airframe (with or without the Engines
or Propellers) during the Lease Term, Lessee shall pay, or procure that the
insurer pays, to Lessor (or to any Financing Party named as loss payee under the
Insurances) as soon as reasonably practicable but in any event within sixty (60)
days after the Total Loss Date or, if earlier, the date such insurance proceeds
are received, the Agreed Value together with all Rent and other amounts then due
and payable under the Operative Documents.  Any insurance proceeds payable
following a Total Loss under the Insurances in excess of the Agreed Value may be
paid to Lessee or its order.

 
(b)  
The Net Total Loss Proceeds received by Lessor (or such other person as may be
designated as loss payee) from Lessee or the insurer pursuant to this Clause 19
shall be applied as follows:

 
(i)  
first, in discharge of any unpaid Rent and any other amounts (other than the
Agreed Value) due and payable by Lessee but unpaid;

 
(ii)  
second, in discharge of the Agreed Value; and

 
(iii)  
third, payment of the balance, if any, to Lessee.

 
19.4  
Co-operation regarding Claims

 
Lessee shall co-operate with Lessor, Owner, Owner Participant and any relevant
Financing Party to procure the payment by the insurer of the Agreed Value upon
any Total Loss of the Aircraft.
 





 
 
 
87

--------------------------------------------------------------------------------

 



 
19.5  
Payment of Rent on Total Loss

 
Lessee shall continue to pay Rent on the days and in the amounts required under
this Agreement notwithstanding any Total Loss; provided that no further
installments of Rent shall become due after the date on which all sums due under
Clause 19.3(a) shall have been paid in full, and on such date the Lease Term
shall terminate and Lessor shall, at Lessee's cost and subject to the rights (if
any) of the insurer, transfer title (on an "as-is, where-is" basis) to the
Aircraft to Lessee without recourse or warranty of any kind (other than a
warranty that at the time of sale, the Aircraft shall be free of all
Indemnitee's Security Interests but subject to all other Security Interests) and
shall execute a bill of sale in favor of Lessee evidencing such transfer of
title, and shall execute such other registration and deregistration documents
and take such other actions (consistent with the foregoing) in connection
therewith as Lessee may reasonably request.
 
19.6  
Repairable Damage

 
In the event of repairable damage to the Aircraft or any of the Engines or
Propellers, or an Engine Loss or Propeller Loss, and subject to no Termination
Event having occurred and continuing, all insurance proceeds which may be
payable by the insurers of the Aircraft shall be paid to (a) Lessee in respect
of all loss or damage Lessee has made good (or caused to be made good), or (b)
the repairer for the cost of the completed repair works, or (c) to the vendor of
any new or replacement Engine, Propeller or Part for the cost of such new or
replacement Engine, Propeller or Part; provided that, in relation to (a) and (b)
above, Lessee furnishes to Lessor, upon Lessor's request, confirmation
reasonably satisfactory to Lessor that the repairs have been carried out in
accordance with the terms of this Agreement.  Any such insurance proceeds
payable following the occurrence of a Termination Event (or not otherwise
applied in the manner described above) shall be applied in such manner as Lessor
may direct.
 
19.7  
Payment of Repairs

 
In the event of repairable damage to the Aircraft or any of the Engines or
Propellers, or an Engine Loss or Propeller Loss, and if the insurance moneys
paid in respect thereof are insufficient to pay the cost or estimated cost of
making good or repairing such damage or the cost of purchasing a Replacement
Engine or Replacement Propeller, Lessee will pay the deficiency.
 





 
 
 
88

--------------------------------------------------------------------------------

 



 
19.8  
Engine Loss

 
Lessee shall promptly notify Lessor of the occurrence of an Engine Loss and
shall within one hundred-twenty (120) days after the occurrence of such Engine
Loss, convey or cause to be conveyed to Owner (or as Lessor may direct), as
replacement for such Engine, title, free and clear of all Security Interests
other than Permitted Security Interests, to a Replacement Engine.  At the time
of any such conveyance, Lessee shall (a) deliver to Lessor a bill of sale in
favor of Owner with respect to such Replacement Engine and (b) take such other
actions and furnish such other certificates and documents (including, without
limitation, an opinion of legal counsel to the effect that title to such
Replacement Engine has been duly conveyed to Owner) as Lessor may reasonably
require in order to ensure that the Replacement Engine is duly and properly
conveyed to Owner and leased to Lessee to the same extent as the Engine replaced
thereby and leased hereunder.  Such engine shall, after such transfer, be deemed
part of the property leased hereunder and shall be deemed an Engine.
 
Upon full compliance by Lessee with the terms of this Clause 19.8 and Clause
19.10, the leasing of the replaced Engine with respect to which such Engine Loss
occurred shall cease and title to such Engine shall thereupon (subject to any
salvage rights of the insurer) vest in Lessee free and clear of all rights of
Lessor and Owner and free of all Indemnitee's Security Interests but otherwise
without recourse to or warranty by Lessor, Owner or any Financing Party.  If
Lessor or any Financing Party receives any insurance proceeds relating to such
Engine Loss, Lessor will (or will procure that the Owner or such Financing Party
will) promptly, subject to compliance by Lessee with its obligations under this
Clause 19.8 and so long as no Relevant Event is then continuing, remit such
proceeds to Lessee.  No Engine Loss with respect to any Engine that is replaced
in accordance with the provisions of this Clause 19.8 shall result in any
increase or decrease of Rent or the Agreed Value.  Except as provided in this
Clause 19.8, Lessee shall have no right to replace an Engine with a Replacement
Engine.
 





 
 
 
89

--------------------------------------------------------------------------------

 



 
19.9  
Propeller Loss

 
Lessee shall promptly notify Lessor of the occurrence of a Propeller Loss and
shall within one hundred-twenty (120) days after the occurrence of such
Propeller Loss, convey or cause to be conveyed to Owner (or as Lessor may
direct), as replacement for such Propeller, title, free and clear of all
Security Interests other than Permitted Security Interests, to a Replacement
Propeller (or in the circumstances described in Clause 14.7(b), either a
Replacement Propeller or the original Propeller).  At the time of any such
conveyance, Lessee shall (a) deliver to Lessor a bill of sale in favor of Owner
with respect to such Replacement Propeller and (b) take such other actions and
furnish such other certificates and documents (including, without limitation, an
opinion of legal counsel to the effect that title to such Replacement Propeller
has been duly conveyed to Owner) as Lessor may reasonably require in order to
ensure that the Replacement Propeller is duly and properly conveyed to Owner and
leased to Lessee to the same extent as the Propeller replaced thereby and leased
hereunder.  Such engine shall, after such transfer, be deemed part of the
property leased hereunder and shall be deemed a Propeller.  Upon full compliance
by Lessee with the terms of this Clause 19.9 and Clause 19.10, the leasing of
the replaced Propeller with respect to which such Propeller Loss occurred shall
cease and title to such Propeller shall thereupon (subject to any salvage rights
of the insurer) vest in Lessee free and clear of all rights of Lessor and Owner
and free of all Indemnitee's Security Interests but otherwise without recourse
to or warranty by Lessor, Owner or any Financing Party.  If Lessor or any
Financing Party receives any insurance proceeds relating to such Propeller Loss,
Lessor will (or will procure that the Owner or such Financing Party will)
promptly, subject to compliance by Lessee with its obligations under this Clause
19.9 and so long as no Relevant Event is then continuing, remit such proceeds to
Lessee.  No Propeller Loss with respect to any Propeller that is replaced in
accordance with the provisions of this Clause 19.9 shall result in any increase
or decrease of Rent or the Agreed Value.  Except as provided in this
Clause 19.9, Lessee shall have no right to replace a Propeller with a
Replacement Propeller.
 
19.10  
General Replacement Provisions

 
In connection with any replacement pursuant to Clauses 19.8 or 19.9 above, the
Lessee will:
 





 
 
 
90

--------------------------------------------------------------------------------

 



 
1.             (A) furnish Lessor with a warranty (as to title) bill of sale, in
form and substance reasonably satisfactory to Lessor, with respect to the
Replacement Engine or Replacement Propeller, as applicable, and cause an
Acceptance Certificate with respect to such Replacement Engine or Replacement
Propeller to be duly executed by the Lessee and filed for recording pursuant to
the Federal Aviation Act, or the applicable laws, rules and regulations of any
other jurisdiction in which the airframe is registered, and (B) cause a
financing statement or other requisite documents of a similar nature to be filed
pursuant to the Uniform Commercial Code in such place or places as necessary in
order to perfect the interests created by this Agreement in such Replacement
Engine or Replacement Propeller, and (C) register or consent to the registration
with the International Registry of the contract of sale to Lessor and of the
international interest in any Replacement Engine for the benefit of Lessor under
this Agreement and the Acceptance Certificate referred to above;
 
2.             furnish a certificate of its independent insurance broker to the
effect that the insurance provisions of Clause 18 with respect to such
Replacement Engine or Replacement Propeller have been complied with;
 
3.             furnish a certificate signed by a duly authorized officer of the
Lessee providing (i) a description of the Engine or Propeller, as the case may
be, suffering the Engine Loss or Propeller Loss, as applicable, which shall be
identified by manufacturer's serial number; (ii) a description of the
Replacement Engine or Replacement Propeller, as the case may be, (including, in
each case, the manufacturer's name and serial number); (iii) that on the date of
the Acceptance Certificate relating to the Replacement Engine or Replacement
Propeller, as the case may be, the Lessee is the owner of such Replacement
Engine or Replacement Propeller, as the case may be, free and clear of all
Security Interests except Permitted Security Interests, and that such
Replacement Engine or Replacement Propeller, as the case may be, will on such
date meet the requirements of this Agreement for replacement;
 
4.             furnish the appropriate instruments, if any, assigning to the
Lessor the benefit of manufacturer's warranties with respect to such Replacement
Engine, to the extent then in effect;
 





 
 
 
91

--------------------------------------------------------------------------------

 



 
5.             deliver a certificate from a firm of independent aircraft
appraisers reasonably satisfactory to the Lessor confirming the value, utility
and remaining useful life requirements with respect to any Replacement Engine
and any Replacement Propeller; and
 
6.             provide an opinion or opinions from the Lessee's counsel
reasonably satisfactory to the Lessor, with a supporting priority search
certificate issued by the International Registry to the effect that the
Acceptance Certificate and warranty assignment referred to in clauses (1) and
(4) above have been duly authorized and delivered, the Lessor is entitled to the
benefits of 11 U.S.C. §1110 with respect to the Aircraft which includes any
Replacement Engines and any Replacement Propeller (together the "Replacement
Property") to the same extent as with respect to the Aircraft immediately prior
to the applicable Total Loss, the Acceptance Certificate subjecting such
Replacement Property to this Lease has been duly filed for recordation pursuant
to the Federal Aviation Act or any other law then applicable if the Aircraft is
not registered in the United States and the registrations with the International
Registry required under clause (C) of paragraph 1 above have been made.
 
 
20.  
REQUISITION

 
20.1  
Requisition for Hire

 
If the Aircraft is requisitioned for hire by any Government Entity, or other
competent authority during the Lease Term then, unless and until the Aircraft
becomes a Total Loss following such requisition (in accordance with the terms of
the definition of "Total Loss" (including, without limitation, paragraph (e)
thereof)) and Lessee shall have made payment of all sums due pursuant to Clause
19.3(a), the lease of the Aircraft to Lessee under this Agreement shall continue
in full force and effect (subject always to the provisions of Clause 24) for the
remainder of the Lease Term and Lessee shall remain fully responsible for the
due compliance with all its obligations under this Agreement other than such
obligations which Lessee is unable to comply with solely by virtue of such
requisition.
 

 


 
 
 
92

--------------------------------------------------------------------------------

 



 
20.2  
Entitlement to Requisition Compensation

 
If Lessee shall duly comply with its obligations under this Agreement, save as
mentioned in Clause 20.1, Lessee shall for so long as no Termination Event shall
have occurred and be continuing, during the Lease Term, be entitled to all
requisition hire paid to Lessor or to Lessee on account of such requisition.
 
20.3  
Condition at end of Requisition

 
Lessee shall, as soon as practicable after the end of any requisition for hire,
cause the Aircraft to be put into the condition required by this Agreement.
 
 
21.  
REDELIVERY

 
21.1  
Redelivery of the Aircraft

 
Subject to Clauses 5.6 and 5.7, on the Lease Termination Date, Lessee shall
(unless a Total Loss has occurred) redeliver the Aircraft together with the
Engines and Propellers installed thereon and Aircraft Documentation to Lessor at
Lessee's risk and expense at the Redelivery Location.  Lessor will give Lessee
at least seven days prior written notice of the designation of the Redelivery
Location.  At the time of such return, the Aircraft will be fully equipped with
the Engines and Propellers duly installed thereon and be registered under the
FAA civil aircraft register.  Also, at the time of such return, such Airframe,
Engines and Propellers (i) shall be certified as an airworthy aircraft by the
Federal Aviation Administration consistent with use in domestic passenger
service in the United States, (ii) shall be free and clear of all Security
Interests (other than Indemnitee's Security Interests) and rights of third
parties under pooling, interchange, overhaul, repair or other similar agreements
or arrangements, (iii) shall be in as good an operating condition as when
delivered to Lessee hereunder, ordinary wear and tear excepted, and (iv) shall
be in compliance with the return conditions set forth in section 3 of Appendix
A.
 





 
 
 
93

--------------------------------------------------------------------------------

 



 
21.2  
Failure to Return Aircraft

 
Return of the Aircraft and the Aircraft Documentation at the location and in the
condition set out in Clause 21 and in section 3 of Appendix A is of the essence
to this Agreement and if the Aircraft is not returned as provided herein, and
notwithstanding anything to the contrary in this Agreement, Lessor may obtain a
court order requiring Lessee to return the Aircraft in accordance with the
provisions hereof.  In addition, and without waiving or limiting Lessor's right
to obtain such court order, in the event that Lessee does not return the
Aircraft to Lessor for any cause on the Lease Termination Date, or does not
return the Aircraft to Lessor in the condition required by this Agreement, then
the obligations of Lessee under this Agreement shall continue and such continued
use shall not be considered a renewal of the terms of this Agreement and Lessor
may terminate Lessee's right to possess the Aircraft immediately on written
notice to Lessee.  Lessee shall fully indemnify Lessor on demand against all
losses, liabilities, actions, proceedings, costs and expenses thereby suffered
or incurred by Lessor during any such holdover period.  During such continued
use, the Rent shall continue to be paid by Lessee to Lessor on demand made by
Lessor from time to time at the rate equal to 110% of the average Rent payable
during the Lease Term, pro rated on a daily basis for each day until the
Aircraft is actually delivered to Lessor in the required condition, and all
other terms and conditions of the Agreement shall remain in full force and
effect; provided that during such holdover period, Lessee shall not have any
rights whatsoever in respect of the Aircraft or any Parts thereof other than as
may be required to enable Lessee to comply with its obligations under Clause 21
and in section 3 of Appendix A.
 
21.3  
Co-operation with Remarketing

 
During the last six (6) months of the Lease Term, with reasonable notice, Lessee
shall co-operate in all reasonable respects with the efforts of Lessor to lease
or sell the Aircraft, including, without limitation, permitting potential
lessees or purchasers to inspect the Aircraft and the records relating thereto;
provided that the same shall not interfere with Lessee's use or maintenance of
the Aircraft or require Lessee to incur out-of-pocket expenses for which it is
not reimbursed.
 





 
 
 
94

--------------------------------------------------------------------------------

 



 
 
22.  
TERMINATION OF LEASE

 
22.1  
Lease Termination Date

 
The leasing of the Aircraft hereunder by Lessee shall terminate upon the
earliest to occur of any of the following:
 
(a)  
a Total Loss of the Aircraft during the Lease Term and payment of the Agreed
Value to Lessor pursuant to Clause 19.3, with all other obligations of Lessee
under this Agreement and each other Operative Document having been performed;

 
(b)  
Lessee's return of the Aircraft to Lessor on the Expiration Date or, at the
option of Lessor, a later date determined pursuant to Clause 21.2(a), in either
case with all obligations of Lessee under this Agreement and each other
Operative Document having been performed;

 
(c)  
Lessee's purchase of the Aircraft pursuant to Clause 5.6 or 5.7; and

 
(d)  
the termination of this Agreement pursuant to Clause 22.2; and

 
(e)  
the termination of this Agreement following the occurrence of a Termination
Event pursuant to or in accordance with Clause 24.1.

 
22.2  
Termination on Illegality

 
If at any time during the Lease Term (i) it is or becomes unlawful in any
relevant jurisdiction for any of Lessor or Lessee to perform or give effect to
any of their respective material obligations or receive any of their respective
material benefits as contemplated by this Agreement and the other Operative
Documents or (ii) any consent or approval of any Government Entity or any
Authorization required by Lessee or Lessor to perform its obligations under the
Operative Documents is revoked or modified in a manner prejudicial to Lessee or
Lessor or is withheld, revoked, suspended, cancelled or withdrawn or expires and
is not renewed or otherwise ceases to be in full force and effect and the effect
thereof will have a material adverse effect on Lessee's or Lessor's ability to
perform its obligations under the Operative Documents or (iii) any Security
Document becomes illegal or unenforceable due to any action or inaction of
Lessee (each such circumstance an "Applicable Circumstance"),
 





 
 
 
95

--------------------------------------------------------------------------------

 

Lessor will consult in good faith with Lessee as to any steps which may be taken
to restructure the transaction to avoid such Applicable Circumstance.  Without
prejudice to Lessor's rights if a Termination Event occurs during any such
consultation period, if the parties cannot restructure the transaction to avoid
any Applicable Circumstance described above within a period of sixty (60) days
(or such lesser period as may, in the good-faith judgment of Lessor, be required
to avoid such illegality), then, unless the Applicable Circumstance arises
pursuant to sub-clause (i) above and is caused by or otherwise would not have
occurred but for the occurrence of a financing transaction contemplated by
Clause 26.3, Lessor shall be entitled to terminate the leasing of the Aircraft
under this Agreement, whereupon Lessee will forthwith take such action to put
the Aircraft in the redelivery condition required by this Agreement and promptly
redeliver the Aircraft to Lessor in accordance with Clause 21 and pay all Rent
and other sums payable by Lessee hereunder up to and including the date of
Redelivery.  If Lessor and Lessee succeed in restructuring the transaction to
avoid the Applicable Circumstance, each of Lessee and Lessor agrees to do all
such acts and things and execute and deliver all such documents (including,
without limitation, any amendment of this Agreement or any other Operative
Document) as may be reasonably required to effect such restructuring.  The cost
of any such restructuring shall be borne by Lessee, unless the Applicable
Circumstance arises pursuant to sub-clause (i) above and is caused by or
otherwise would not have occurred but for the occurrence of a financing
transaction contemplated by Clause 26.3, in which case the cost of such
restructuring shall be borne by Lessor.
 
22.3  
Continuing Indemnities

 
The indemnity obligations of Lessee contained in this Agreement shall survive
and continue in full force and effect notwithstanding the expiration or other
termination of the leasing of the Aircraft under this Agreement.
 
 
23.  
TERMINATION EVENTS

 
Each of the following events or circumstances shall constitute a Termination
Event, which events shall, to the extent the Cape Town Convention is applicable,
be for purposes of Article 17(1) of the Consolidated Text the events that shall
constitute a "default" or otherwise give rise to the rights and remedies
specified in Articles 12 to 15 and 20 of the Consolidated Text:
 





 
 
 
96

--------------------------------------------------------------------------------

 



 
(a)  
Lessee fails to make any payment of (i) Rent, Agreed Value or Return
Compensation Payments within *** days after the due date therefor or (ii) any
other amount due and payable by Lessee under this Agreement or any other
Operative Document to which it is a party within ten Business Days after the due
date therefor; or

 
(b)  
the Insurances are not obtained and maintained in full force and effect in
accordance with the provisions of Clause 18 or a notice of cancellation in
respect of the Insurances is given and not rescinded before such cancellation
becomes effective; provided that no Termination Event shall occur under this
paragraph (b) unless Lessee fails to procure the renewal or reinstatement of the
Insurances in compliance with the terms hereof within ninety (90) days after
such cancellation and the Aircraft is, during the period before renewal or
reinstatement of the Insurances, grounded, not operated and insured for ground
risks for an amount (in respect of hull claims) that is not less than the Agreed
Value; or

 
(c)  
Lessee fails to return the Aircraft as and when required to do so under
Clause 21 within *** days after the Lease Termination Date (provided that Lessee
is working diligently and in good faith to return the Aircraft within such ***
day period) or fails duly to perform or comply with any of the obligations
expressed to be assumed by it in Clauses 12.1 or 26.5; or

 
(d)  
other than those referred to in paragraphs (a), (b) and (c) of this Clause 23,
Lessee or Parent commits any material breach of or omits to observe in any
material respect any of the other obligations or undertakings expressed to be
assumed by it under any Operative Document and such failure continues for a
period of thirty days after written notice of such failure has been given to
Lessee or Parent; provided, however, that such grace period shall not apply if
such breach could reasonably be expected to give rise to any sale, forfeiture or
other loss of the Aircraft or any interest therein; or

 





 
 
 
97

--------------------------------------------------------------------------------

 



 
(e)  
any representation or warranty made or deemed to be made by Lessee or Parent in
any Operative Document (other than the Tax Indemnity Agreement) to which it is a
party is or proves to have been incorrect in any material respect when made and
Lessee's ability to comply with its obligations under this Agreement, and/or
Lessor's right, title and interest to the Aircraft under this Agreement, are
thereby materially and adversely affected and such circumstances continue
unremedied for thirty days after written notice thereof has been given to
Lessee; or

 
(f)  
Lessee or Parent suspends payment of its debts generally as they fall due or
proposes or enters into any composition or other arrangement for the benefit of
its creditors generally or any class of creditors or proceedings are commenced
in relation to Lessee or Parent under any law, regulation or procedure relating
to reconstruction or readjustment of debts; or

 
(g)  
Lessee or Parent is, or is deemed for the purposes of any applicable law to be,
insolvent or unable to pay its debts as they mature or Lessee or Parent admits
in writing its inability to pay its debts as they mature; or

 
(h)  
Lessee or Parent consents to the appointment of a custodian, receiver, trustee,
judicial manager or liquidator of itself or all or any material part of Lessee's
or Parent's property or Lessee's or Parent's consolidated property, or Lessee or
Parent makes a general assignment for the benefit of creditors, or Lessee or
Parent files a voluntary petition in bankruptcy or a voluntary petition seeking
reorganization in a proceeding under any bankruptcy or insolvency laws (as now
or hereafter in effect) or any answer admitting the material allegations of a
petition filed against Lessee or Parent in any such proceeding, or Lessee or
Parent by voluntary petition, answer or consent seeks relief under the
provisions of any other bankruptcy, insolvency or other similar law providing
for the reorganization or winding-up of corporations, or provides for an
agreement, composition, extension or adjustment with its creditors, or any
corporate action (including, without limitation, any board of directors or
shareholder action) is taken by Lessee or Parent in furtherance of any of the
foregoing, whether or not the same is fully effected or accomplished;

 

 


 
 
 
98

--------------------------------------------------------------------------------

 



 
(i)  
an order, judgment or decree is entered by any court appointing, without the
consent of Lessee or Parent, a custodian, receiver, trustee, judicial manager or
liquidator of Lessee or Parent, or of all or any material part of Lessee's or
Parent's property or Lessee's or Parent's consolidated property is sequestered,
and any such order, judgment or decree of appointment or sequestration remains
in effect, undismissed, unstayed or unvacated for a period of ninety (90) days
after the date of entry thereof or at any time an order for relief is granted;
or

 
(j)  
an involuntary petition against Lessee or Parent in a proceeding under any
applicable insolvency laws (as now or hereafter in effect) is filed and is not
withdrawn or dismissed within ninety (90) days thereafter or at any time an
order for relief is granted in such proceeding, or if, under the provisions of
any law providing for reorganization or winding-up of companies which may apply
to Lessee or Parent, any court of competent jurisdiction assumes jurisdiction
over, or custody or control of, Lessee or Parent or of all or any material part
of Lessee's or Parent's property, or Lessee's or Parent's consolidated property
and such jurisdiction, custody or control remains in effect, unrelinquished,
unstayed or unterminated for a period of ninety days or at any time an order for
relief is granted in such proceeding; or

 
(k)  
a moratorium is declared by Lessee or Parent in respect of all or substantially
all of its Indebtedness; or

 
(l)  
Lessee or Parent shall have failed to pay when due (or within any applicable
grace period) any Indebtedness that exceeds, in the aggregate, ***; or

 
(m)  
except as permitted pursuant to Clause 11(k) of this Agreement, Lessee or Parent
discontinues business or sells or otherwise disposes of all or substantially all
of its assets or voluntarily suspends all or substantially all of its commercial
airline operations (or publicly announces an intention to do any of the
foregoing) or, in the case of Lessee only, ceases to be a Certificated Air
Carrier; or

 
(n)  
Lessee or any other person claiming through Lessee challenges the existence,
validity, enforceability or priority of the rights of Owner as owner of the
Aircraft or the rights of Lessor, Owner Participant or any Financing Party in
and to the Aircraft; or

 





 
 
 
99

--------------------------------------------------------------------------------

 



 
(o)  
a "Termination Event" (as defined in the Other Lease Agreement) shall have
occurred and be continuing (i) on account of Lessee’s failure to make any
payment required thereunder, or (ii) for any other reason and the lessor under
the Other Lease Agreement terminates the leasing of the Other Aircraft on
account thereof:  or

 
(p)  
the Parent Guaranty ceases to be in full force and effect; or

 
(q)  
the Capacity Purchase Agreement ceases to be in full force and effect and the
Lessee fails to enter into a new Capacity Purchase Agreement within ninety (90)
days thereafter.

 
 
24.  
LESSOR'S RIGHTS FOLLOWING A TERMINATION EVENT

 
24.1  
Lessor's Rights Following Termination Event

 
At any time after the occurrence, and during the continuance, of any Termination
Event Lessor may treat such event as a repudiation by Lessee of its obligations
under this Agreement and the other Operative Documents, and Lessor may:
 
(a)  
upon the written demand of Lessor and at Lessee's expense, cause Lessee to
return promptly, and Lessee shall return promptly, the Aircraft, Airframe, any
Engine or any Propeller as Lessor may so demand to Lessor or its order in the
manner and condition required by, and otherwise in accordance with all the
provisions of, Clause 21 hereof as if such Aircraft, Airframe, Engine or
Propeller were being returned at the end of the Lease Term, or Lessor, at its
option, may enter upon the premises where all or any part of the Aircraft,
Airframe, any Engine or any Propeller is located and take immediate possession
of and remove the same by summary proceedings or otherwise, all without
liability accruing to Lessor for or by reason of such entry or taking of
possession or removal whether for the restoration of damage to property caused
by such action or otherwise; provided that if Lessee shall for any reason fail
to execute and deliver instruments deemed necessary or advisable by Lessor to
obtain possession of the Aircraft, Airframe, Engines and Propellers (together
with any and all related records, logs and other documents),

 





 
 
 
100

--------------------------------------------------------------------------------

 

Lessor shall be entitled, in a proceeding to which Lessee shall be a necessary
party, to a judgment for specific performance, conferring the right to immediate
possession upon Lessor and requiring Lessee to execute and deliver such
instruments to Lessor; and/or
 
(b)  
upon reasonable notice to Lessee, sell the Aircraft, Airframe, any Engine, or
any Propeller at public or private sale, as Lessor may determine, or otherwise
dispose of, hold, use, operate, lease to others or keep idle the Aircraft,
Airframe, any Engine or any Propeller as Lessor, in its sole discretion, may
determine, all free and clear of any rights of Lessee, and without any duty to
account to Lessee with respect to such action or inaction; and/or

 
(c)  
whether or not Lessor shall have exercised, or shall thereafter at any time
exercise, any of its rights under paragraph (a) above with respect to the
Aircraft, demand, by written notice to Lessee specifying a payment date (the
"Termination Value Date"), that Lessee pay to Lessor, and Lessee shall pay
Lessor, on such Termination Value Date (which shall be a Rent Payment Date), as
liquidated damages for loss of a bargain and not as a penalty (in lieu of Rent
due after such specified Termination Value Date) (I) all unpaid Rent due on or
prior to such Termination Value Date, plus (II) an amount (together with
interest, if any, on such amount at the Default Rate from such Termination Value
Date until the date of actual payment of such amount as provided herein) equal
to the excess, if any, of (A) the sum of the Termination Value for such Aircraft
as of such Termination Value Date, over (B) the Fair Market Value of such
Aircraft as of such specified payment date; and/or

 
(d)  
if Lessor, pursuant to paragraph (b) above, shall have sold the Aircraft,
demand, if it shall so elect, in lieu of exercising its rights under paragraph
(c) above with respect to the Aircraft, that Lessee pay Lessor, and Lessee shall
pay to Lessor, on the first Rent Payment Date falling after the date of such
sale, as liquidated damages for loss of a bargain and not as a penalty, any (I)
unpaid Rent due on or prior to such Rent Payment Date, plus (II) the amount of
any deficiency between the net proceeds of such sale (after deduction of all
costs of sale) and the Termination Value of such Aircraft, computed as of such
Rent Payment Date, together with interest, if any, on the amount of such
deficiency, at the Default Rate, from the date of such sale to the date of
actual payment of such amount; and/or

 





 
 
 
101

--------------------------------------------------------------------------------

 



 
(e)  
so long as the Aircraft has not been sold pursuant to paragraph (b) above, by
notice to Lessee, require Lessee to pay on any Rent Payment Date on demand to
Lessor, and Lessee hereby agrees that it will so pay Lessor, as liquidated
damages for loss of a bargain and not as a penalty (in lieu of Rent for any
period due after such Rent Payment Date) (I) any unpaid Rent due on or prior to
such Rent Payment Date so specified, plus (II) an amount equal to the
Termination Value for the Aircraft computed as of such Rent Payment Date,
together with interest, to the extent permitted by applicable law, at the
Default Rate on such amount from such Rent Payment Date to the date of actual
payment; and upon such payment of liquidated damages and the payment of all
other Rent then due hereunder, Lessor shall proceed to use its commercially
reasonable efforts to promptly sell the Aircraft, or to sell the Airframe and
each Engine and Propeller, and shall pay over to Lessee the net proceeds of such
sale (after deducting from such proceeds of such sale Expenses whatsoever
incurred by Lessor and Owner Participant in connection therewith and all other
amounts which may become payable by Lessor or Owner Participant or any Financing
Party, including any carrying and maintenance costs) up to the amount of
liquidated damages actually paid; and/or

 
(f)  
terminate or cancel this Lease or proceed by appropriate court action to enforce
the terms hereof or to recover damages for breach hereof; and/or

 
(g)  
require Lessee to indemnify each Indemnitee on demand and on an After-Tax Basis
against any Expense which such Indemnitee may sustain or incur as a result or
consequence of such Termination Event, including (but not limited to):

 
(i)  
any amount payable by Lessor to any Financing Party as a consequence of repaying
any principal amount on a day other than a scheduled repayment date (including
any breakage costs arising on such prepayment); and

 
(ii)  
any Expense sustained or incurred by Lessor owing to Lessee's failure to
redeliver the Aircraft on the date, at the place and in the condition required
by this Agreement including the cost to Lessor of restoring the Aircraft to the
condition required by Clause 21;  and/or

 





 
 
 
102

--------------------------------------------------------------------------------

 



 
(h)  
exercise, and Lessor shall have, in addition to the aforesaid rights and
remedies, all other rights and remedies available hereunder, at law or in
equity, or by statute, each of which may be exercised singly or concurrently
with any one or more other rights or remedies, including, solely to the extent
applicable, remedies available under the Cape Town Convention.

 
In addition to the foregoing, Lessee shall be liable, without duplication of
amounts payable hereunder, for any and all other unpaid Rent and Additional
Amounts due or accrued hereunder before, after or during the exercise of any of
the foregoing remedies and for all legal fees and other costs and Expenses
incurred by Lessor, Owner Participant and any Financing Party in connection with
a Termination Event or the exercise of remedies hereunder, including, without
limitation, the return of the Airframe, any Engine, or any Propeller in
accordance with the terms of Clause 21 hereof or in placing such Airframe,
Engine, or Propeller (which, for purposes hereof, shall include, without
limitation, all logs, manuals and data and inspection, maintenance, modification
and overhaul and similar records with respect thereto) in the condition and
airworthiness required by such Clause 21.  Lessee hereby acknowledges that it
shall be directly liable for such costs and expenses to any Person designated by
Lessor, Owner Participant or any Financing Party (as the case may be) to provide
services in connection with or to effect the return of the Airframe, any Engine
or any Propeller in accordance with the terms of Clause 21 hereof or in placing
such Airframe, Engine or Propeller (which for purposes hereof shall include,
without limitation, such logs, manuals and records) in the condition and
airworthiness required by such Clause 21.
 
At any sale of the Aircraft or any part thereof pursuant to this Clause 24,
Lessor or Owner Participant may bid for and purchase such property.  Except as
otherwise expressly provided above, no remedy referred to in this Clause 24 is
intended to be exclusive, but each shall be cumulative and in addition to any
other remedy referred to above or otherwise available to Lessor at law or in
equity; and the exercise or beginning of exercise by Lessor of any one or more
of such remedies shall not preclude the simultaneous or later exercise by Lessor
of any or all of such other remedies.  No waiver by Lessor of any Termination
Event shall in any way be, or be construed to be, a waiver of any future or
subsequent Termination Event.
 





 
 
 
103

--------------------------------------------------------------------------------

 

To the extent permitted by applicable law, Lessee hereby waives any rights now
or hereafter conferred by statute or otherwise that may require Lessor to sell,
lease, or otherwise use the Aircraft, Airframe, any Engine or any Propeller or
any part thereof in mitigation of Lessor's damages as set forth in this Clause
24 or that may otherwise limit or modify any of Lessor's rights and remedies in
this Clause 24.
 
24.2  
Cure of Defaults by Lessor

 
If Lessee fails to comply with any of its obligations under any Operative
Document Lessor may upon giving Lessee written notice of its intention to do so,
without being in any way obligated so to do, or responsible for so doing, and
without prejudice to the ability of Lessor to treat that non-compliance as a
Termination Event, effect compliance on Lessee's behalf, and if Lessor incurs
any expenditure in effecting such compliance Lessor shall be entitled (without
prejudice to Clause 24.1) to recover such expenditure from Lessee together with
interest thereon at the Default Rate from the date on which such expenditure is
incurred by Lessor until the date of reimbursement thereof by Lessee (both
before and after any relevant judgment).
 
24.3  
Deregistration Following Termination Event

 
Upon any such termination as is mentioned in Clause 24.1, Lessee shall
co-operate with Lessor to enable Lessor to effect or cause to be effected
deregistration of the Aircraft in the State of Registration and the export
thereof from the country where the Aircraft is for the time being situated and
any other steps necessary to enable the Aircraft to be redelivered to Lessor in
accordance with this Agreement.
 
24.4  
Lessor's Rights Cumulative

 
The rights and remedies of Lessor provided in this Agreement are cumulative and
are not exclusive of any rights and remedies provided by law.
 
 
25.  
NOTICES

 
25.1  
Delivery of Notices

 
Every notice, request, demand or other communication under this Agreement shall
be in writing delivered personally or by internationally recognized express
courier service or facsimile transmission and shall be effective only upon
actual receipt thereof by the recipient or, in the case of facsimile, once sent
(provided that the sender receives a successful transmission report), and shall
be sent:
 





 
 
 
104

--------------------------------------------------------------------------------

 



 
(a)  
to Lessor to:

 
Address:                      Wells Fargo Bank Northwest, National Association
  299 S. Main Street, 12th Floor
  MAC:  U1228-120
  Salt Lake City, UT 84111
Fax:                        ***
Attention:                    Corporate Trust Services
 
With a copy to Owner Participant to:
 
Address:                      Siemens Financial Services, Inc.
  170 Wood Avenue South
  Iselin, NJ 08830-2704
Fax:                        ***
Attention:                    Vice President, Credit
 
(b)  
to Lessee to:

 
 
Address:
Pinnacle Airlines Corp.

 
   1689 Nonconnah Blvd., Suite 111

   Memphis, TN 38132
Fax:                            ***
Attention:                 Ronald T. Kay


or to such other address or facsimile number as is notified by one party to the
other under this Agreement.
 
25.2  
English Language

 
All documents, notices, communications, evidence, reports, opinions and other
documents given or to be given under this Agreement, unless made in the English
language, shall (unless expressly provided to the contrary) be accompanied by an
English translation and the English version of all such documents, notices,
communications, evidence, reports, opinions and other documents shall, to the
extent permitted by applicable law, govern in the event of any conflict with the
non-English version thereof.
 





 
 
 
105

--------------------------------------------------------------------------------

 



 
25.3  
Delivery on Non-Business Day

 
Any notice (other than a notice under Clause 24.1) received or deemed to be
received by any person on a day that is not a business day in the jurisdiction
of such person's principal place of business shall be deemed to be received on
the immediately succeeding business day.  Any notice under Clause 24.1 shall be
effective immediately upon receipt or deemed receipt.
 
 
26.  
ASSIGNMENT

 
26.1  
Transfer by Lessor

 
Lessor may at any time transfer the Aircraft and/or all of its rights and
obligations under this Agreement and the other Operative Documents to which it
is a party to any person (a "Lessor Transferee") subject to:
 
(a)             such Lessor Transferee agreeing to assume all of Lessor's
obligations hereunder and thereunder arising after the time of such transfer
including, without limitation, under Clauses 6.1 and 6.2;
 
(b)             reasonable advance notice having been given to Lessee;
 
(c)             the Lessor Transferee having (or being guaranteed or supported
by an entity that has) a tangible net worth of not less than the Transferee TNW
Threshold;
 
(d)             Lessee having no greater obligation or liability under this
Agreement and the other Operative Documents as a result of such transfer, based
on current laws in effect at the time of such transfer, than it would have had
if such transfer had not taken place;
 
(e)             such transfer not interfering with Lessee's operation of the
Aircraft (provided that Lessee shall, subject to being reimbursed for any
out-of-pocket expenses, cooperate reasonably with Lessor in positioning the
Aircraft to facilitate such transfer);
 
(f)             such Lessor Transferee being (and representing to Lessee that it
is) a "citizen of the United States" as defined in Subtitle VII of Title 49 of
the United States Code; and
 





 
 
 
106

--------------------------------------------------------------------------------

 



 
(g)             such Lessor Transferee shall be subject to U.S. federal income
tax and provide IRS Form W-9 to Lessee.
 
Lessee acknowledges that an increase in the number of Indemnitees shall not, of
itself, constitute an increase in Lessee's obligations hereunder.  Any transfer
or assignment that is effected pursuant to the enforcement by a Financing Party
of a Security Interest granted by Lessor or Owner over the Aircraft and/or this
Agreement shall be subject to the requirements of this Clause 26.1.
 
26.2  
Transfer by Owner Participant

 
Owner Participant may at any time transfer any or all of its rights and
obligations under the Operative Documents and/or the Trust Estate (as defined in
the Trust Agreement) to any person (an "OP Transferee") subject to:
 
(a)             reasonable advance notice having been given to Lessee;
 
(b)             the OP Transferee having (or being guaranteed or supported by an
entity that has) a tangible net worth of not less than the Transferee TNW
Threshold;
 
(c)             Lessee having no greater obligation or liability under this
Agreement and the other Operative Documents as a result of such transfer, based
on current laws in effect at the time of such transfer, than it would have had
if such transfer had not taken place;
 
(d)             such transfer not interfering with Lessee's operation of the
Aircraft (provided that Lessee shall, subject to being reimbursed for any
out-of-pocket expenses, cooperate reasonably with Owner Participant in
positioning the Aircraft to facilitate such transfer);
 
(e)             the OP Transferee entering into a new Participation Agreement
with Lessee on terms substantially the same as the original Participation
Agreement; and
 
(f)             such OP Transferee shall be subject to U.S. federal income tax
and provide IRS Form W-9 to Lessee.
 
Lessee acknowledges that an increase in the number of Indemnitees shall not, of
itself, constitute an increase in Lessee's obligations hereunder.
 





 
 
 
107

--------------------------------------------------------------------------------

 



 
26.3  
Cooperation with Transfers

 
Lessee shall do such things and execute such documents as may be reasonably
requested of it to give effect to a transfer contemplated by Clause 26.1 and
26.2 including (a) entering into a novation or assumption agreement with the
Lessor Transferee or OP Transferee, as applicable, and (b) providing to the
Lessor Transferee or OP Transferee (as applicable) up-to-date documents
corresponding to those delivered to Lessor before Delivery pursuant to Clause
3.1.  Any reasonable out-of-pocket expenses incurred by Lessee in connection
with this Clause 26.3 shall be borne by Lessor or such Lessor Transferee or OP
Transferee, as applicable.  Lessee shall make such amendments to the insurances
effected in respect of the Aircraft so as to ensure continued compliance with
the requirements of Clause 18 with regard to the interests of such transferee
and any new Financing Parties and shall provide to Lessor updated documentation
evidencing such amendments.
 
26.4  
Financing Arrangements

 
Subject to providing Lessee with the undertakings for quiet enjoyment required
by Clause 6.1(b), Lessor or Owner may at any time enter into any financing
arrangements (which may include the conversion of the lease transaction
contemplated by this Agreement to a "leveraged lease" structure, a "head-lease,
sub-lease" or other lease structure) with respect to the Aircraft pursuant to
which (a) Lessor or Owner may assign its rights under this Agreement and the
other Operative Documents (by way of security) to Owner or to the Financing
Parties and (b) Owner may execute a mortgage over the Aircraft in favor of the
Financing Parties.  Lessee shall have no greater obligation or liability under
this Agreement or otherwise as a result of a financing by Lessor or Owner, based
on current laws in effect at the time such financing is concluded, than it would
have had if such financing had not been concluded, and no Financing Party shall
have any rights with respect to the Aircraft not already afforded to Lessor
under this Agreement or any other Operative Document.  Lessee acknowledges that
an increase in the number of Indemnitees shall not, of itself, constitute an
increase in Lessee's obligations hereunder.
 





 
 
 
108

--------------------------------------------------------------------------------

 



 
26.5  
Co-operation with Financings

 
Lessee shall provide all reasonable cooperation to Lessor and do such things and
execute such documents and make such filings and registrations in the State of
Registration (including the registration and filing of any Security Document) as
may be requested of it by Lessor in order to protect the interests of the
Financing Parties under the Security Documents including, without limitation,
(a) executing an acknowledgement of any assignment of Lessor's rights under this
Agreement in favor of Owner or any relevant Financing Party, on terms customary
in aircraft financing transactions and (b) making such amendments to the
insurances effected in respect of the Aircraft to ensure continued compliance
with the requirements of Clause 18 with regard to the interests of Owner and any
such Financing Party, and shall provide to Lessor updated documentation
evidencing such amendments.  Any reasonable out-of-pocket expenses incurred by
Lessee in connection with this Clause 26.5 shall be borne by Lessor.
 
26.6  
Assignment by Lessee

 
Except in connection with a merger or asset sale permitted under Clause 11(k) of
this Agreement, Lessee may not, without the prior written consent of Lessor,
assign or transfer any of its rights or delegate any of its obligations
hereunder or under any other Operative Document.
 
26.7  
Successors

 
Subject to the foregoing, the terms and provisions of this Agreement and each
other Operative Document shall be binding upon and inure to the benefit of
Lessor and Lessee and their respective successors and permitted assigns and
permitted transferees.
 
 
27.  
MISCELLANEOUS

 
27.1  
Entire Agreement

 
This Agreement and the other Operative Documents contains the entire agreement
between Lessor and Lessee relating to the leasing of the Aircraft, and the terms
and conditions of this Agreement or any other Operative Document shall not be
varied otherwise than by an instrument in writing of even date herewith or
subsequent hereto executed by or on behalf of Lessor and Lessee.
 





 
 
 
109

--------------------------------------------------------------------------------

 



 
27.2  
Delay in Exercising Rights

 
No failure or delay on the part of Lessor in exercising any right, power or
remedy under this Agreement or any other Operative Document shall operate as a
waiver thereof, nor shall any single or partial exercise by it of any such
right, power or remedy preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.  The remedies provided in this
Agreement and the other Operative Documents are cumulative and are in addition
to any remedies provided by law.
 
27.3  
Time of the Essence

 
Time and strict and punctual performance shall be of the essence as regards the
performance by Lessee of all of its obligations under this Agreement and the
other Operative Documents.
 
27.4  
Further Assurance

 
Lessee shall from time to time do and perform such other and further acts and
execute and deliver any and all such further instruments as may be required by
law or reasonably requested in writing by Lessor to establish, maintain and
protect the rights and remedies of Lessor and to carry out and effect the intent
and purposes of this Agreement and the other Operative Documents.
 
27.5  
Delegation

 
Lessor may delegate to any appropriately licensed and/or experienced person(s)
all or any of the rights, powers or discretions vested in it by this Agreement
or any other Operative Document and any such delegation may be made upon such
terms and conditions as between such person and Lessor as Lessor in its absolute
discretion may determine.
 





 
 
 
110

--------------------------------------------------------------------------------

 



 
27.6  
Rights at Law

 
Nothing contained in any Operative Document shall be construed to limit in any
way any right, power, remedy or privilege of Lessor hereunder or under any other
Operative Document or now or hereafter existing at law or in equity.  Each and
every right, power, remedy and privilege of Lessor under the Operative Documents
(i) shall be in addition to and not in limitation of, or in substitution for,
any other right, power, remedy or privilege under any Operative Document or at
law or in equity, (ii) may be exercised from time to time or simultaneously and
as often and in such order as may be deemed expedient by Lessor and (iii) shall
be cumulative and not mutually exclusive and the exercise of one shall not be
deemed a waiver of the right to exercise any other.
 
27.7  
Counterparts

 
This Agreement may be executed in any number of counterparts and by each of the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original, and all of which, taken together, shall constitute one
and the same instrument.
 
27.8  
Severability

 
If any provision of this Agreement shall become invalid, illegal or
unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired.
 
27.9  
Language

 
If this Agreement or any other Operative Document is required to be translated
into another language for the purposes of any filing or registration, the
English version shall prevail in the event of any conflict with any such
non-English version.
 





 
 
 
111

--------------------------------------------------------------------------------

 



 
27.10  
Expenses

 
Each party shall bear its own costs and expenses (including legal expenses)
incurred in the negotiation of this Agreement and the other Operative Documents
and the completion of the transactions contemplated hereby, provided that Lessee
shall be responsible for (i) all costs and expenses of Vedder Price P.C.,
external counsel for Owner Participant incurred in connection with the
documentation and negotiation of the transaction contemplated by this Agreement
***, (ii) all costs and expenses of Ray Quinney & Nebeker, external counsel for
Lessor incurred in connection with the documentation and negotiation of the
transaction contemplated by this Agreement ***, (iii) the cost of obtaining the
legal opinions required under Schedule 3 or under Clause 16.2(b), and (iv) all
costs of Crowe & Dunlevy, P.C., special FAA counsel incurred in connection with
the filings and registrations in respect of this Agreement to be made on or
about the Delivery Date with FAA and/or under the Cape Town
Convention.  Expenses to be reimbursed pursuant to this Clause 27.10 shall be
due and payable thirty (30) days after receipt by Lessee of an invoice in
respect thereof.
 
27.11  
Section 1110

 
It is the intention of the parties hereto that this Agreement, to the fullest
extent available under applicable law, entitles Lessor to the benefits of
Section 1110 of the United States Bankruptcy Code with respect to the
Aircraft.  In furtherance of the foregoing, Lessor and Lessee hereby confirm
that this Agreement is to be treated as a lease for U.S. federal income tax
purposes.
 
27.12  
Chattel Paper

 
To the extent, if any, that this Agreement constitutes chattel paper (as defined
in the Uniform Commercial Code in effect from time to time in any applicable
jurisdiction), no security interest in this Agreement may be created through the
transfer or possession of any counterpart other than the original executed
counterpart, which shall be identified as the counterpart containing the receipt
therefor executed by Lessor on the signature page thereof.
 





 
 
 
112

--------------------------------------------------------------------------------

 



 
 
28.  
CONFIDENTIALITY

 
At all times during the continuance of this Agreement, each of Lessee and Lessor
shall keep confidential and shall not, without the prior written consent of the
other, disclose to any other person either (i) the subject matter of this
Agreement or any other Operative Document and the transactions contemplated
hereby or any other agreement entered into after the date hereof by Lessor and
Lessee in connection with this Agreement or any other Operative Document or (ii)
any information or document provided to it by the other pursuant to, or in
connection with the transactions contemplated by, this Agreement and the other
Operative Documents; provided that the parties hereto shall be entitled, without
any such consent, to disclose the same:
 
(a)  
in connection with any legal proceedings arising out of or in connection with
this Agreement or any of the other Operative Documents; or

 
(b)  
if required to do so by an order of a court of competent jurisdiction whether in
pursuance of any procedure for discovery of documents or otherwise; or

 
(c)  
pursuant to any law, rule or regulation having the force of law or any
applicable stock exchange rule or other applicable regulation; or

 
(d)  
to any fiscal, monetary, tax, governmental or other competent authority; or

 
(e)  
to the insurers (and/or insurance brokers), auditors, legal or other
professional advisors of Lessee, Lessor or Owner Participant; or

 
(f)  
if any of the same is or shall become publicly known otherwise than as a result
of a breach by such party of this Clause 28; or

 
(g)  
in any manner contemplated by any of Operative Documents; or

 
(h)  
to Owner Participant or any Financing Party or any potential Financing Party; or

 
(i)  
to any potential financing party or other counterparty in any potential
transaction to which Lessee would be a party, but only if such party is
obligated to keep such information confidential; or

 





 
 
 
113

--------------------------------------------------------------------------------

 



 
(j)  
to any OP Transferee or Lessor Transferee or any potential transferee of Lessor
or Owner Participant.

 
 
29.  
LAW AND JURISDICTION

 
29.1  
Governing Law

 
THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
29.2  
Jurisdiction

 
Each of Lessor and Lessee (a) hereby irrevocably submits itself to the non
exclusive jurisdiction of the courts of the United States of America for the
Southern District of New York or the courts of the State of New York located in
Manhattan, as the party bringing such action may elect, for the purposes of any
suit, action or other proceeding arising out of any of the Operative Documents,
the subject matter thereof or any of the transactions contemplated thereby
brought by any party hereto or any of its respective successors and assigns and
(b) to the extent permitted by applicable law, hereby waives, and agrees not to
assert, by way of motion, as a defense, or otherwise, in any such suit, action
or proceeding that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that the
Operative Documents or the subject matter thereof or any of the transactions
contemplated thereby may not be enforced in or by such courts.
 





 
 
 
114

--------------------------------------------------------------------------------

 



 
29.3  
Waiver of Jury Trial

 
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO
TRIAL BY JURY IN ANY LEGAL OR EQUITABLE ACTION, SUIT OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT, OR ANY OTHER OPERATIVE DOCUMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR THE SUBJECT MATTER OF ANY OF THE
FOREGOING.  FURTHERMORE, THE PARTIES HERETO VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT THEY MAY HAVE TO SEEK PUNITIVE, SPECIAL, CONSEQUENTIAL AND INDIRECT
DAMAGES FROM THE OTHER PARTY AND ANY OF THE AFFILIATES, OFFICERS, DIRECTORS OR
EMPLOYEES OF THE OTHER PARTY OR ANY OF THE OTHER PARTY'S SUCCESSORS WITH RESPECT
TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY OR ANY OF THE AFFILIATES, OFFICERS,
DIRECTORS OR EMPLOYEES OF ANY OTHER PARTY OR ANY OF THEIR SUCCESSORS WITH
RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER OPERATIVE DOCUMENT.
 
29.4  
Waiver of Immunity

 
Each party to this Agreement agrees that in any legal action or proceedings
against it or its assets in connection with this Agreement and/or any other
Operative Document no immunity from such legal action or proceedings (which
shall include, without limitation, suit, attachment prior to judgment, other
attachment, the obtaining of judgment, execution or other enforcement) shall be
claimed by or on behalf of it or with respect to its assets, irrevocably waives
any such right of immunity which it or its assets now have or may hereafter
acquire or which may be attributed to it or its assets and consents generally in
respect of any such legal action or proceedings to the giving of any relief or
the issue of any process in connection with such action or proceedings
including, without limitation, the making, enforcement or execution against any
property whatsoever (irrespective of its use or intended use) of any order of
judgment which may be made or given in such action or proceedings.
 


 





 
 
 
115

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF this Agreement has been duly executed by the parties hereto
on the date first above written.
 
Lessor
 
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual
capacity, but solely as owner trustee
 


 
By:           /s/ Michael Arsenault
 
Title:        Vice President
 


 
Lessee
 
COLGAN AIR, INC.
 


 
By:           /s/ Ronald T. Kay
 
Title:        Vice President and Treasurer
 


 
RECEIPT OF THIS ORIGINAL COUNTERPART OF THE FOREGOING LEASE AGREEMENT IS HEREBY
ACKNOWLEDGED ON ________, 2011
 
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual
capacity, but solely as owner trustee
 


 
By:           /s/ Michael Arsenault
 
Title:        Vice President





 
 
116

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
Description Of Aircraft
 
Aircraft
 
Aircraft Manufacturer:                                        Bombardier Inc.
 
Model:
    Bombardier/DHC-8-402

 
Serial Number:                                                       4351
 
Registration Mark:                                                351NG
 
Date of Manufacture:                                           March 2011
 
Engines
 
Engine Manufacturer:                                       Pratt and Whitney
Canada Corp
 
Model:
                           PW150A

 
Serial Numbers:                                                   FA0775 and
FA0774
 
Each of the Engines is 550 or more rated takeoff horsepower.
 
Propellers
 
Propeller Manufacturer:                                     Dowty Rotol
 
Model:
                R408/6-123-F/17

 
Serial Numbers:                                                   DAP0767 and
DAP0768
 
Each of the Propellers is capable of absorbing 750 or more rated takeoff shaft
horsepower.
 
APU
 
Model:                                                                 Hamilton/Sundstrand
 
Serial Number:                                                      SP-E104892
 





 
 
117

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
Lessee Acceptance Certificate
 
This Acceptance Certificate is delivered, on the date set out below by COLGAN
AIR, INC. ("Lessee"), to WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not
in its individual capacity but solely as Owner Trustee ("Lessor"), pursuant to
and supplementing the Aircraft Lease Agreement dated [ • ] between Lessor and
Lessee (the "Lease").1  Capitalized terms used in this Certificate shall have
the meanings given to such terms in the Lease.
 


1.  
Details of Acceptance

 
Lessee hereby confirms to Lessor that Lessee has at [ • ] [am/pm] on this 17th
day of June, 2011 at [ • ] accepted the following, in accordance with the
provisions of the Lease:
 
(a)  
Airframe

 
Aircraft Type:                                Bombardier DHC-8-402
 
Aircraft S/N:                                    4351
 
(b)  
Engines

 
Two installed Pratt and Whitney PW150A engines (each of which is 550 or more
rated takeoff horsepower)
 
No. 1 S/N:                                       FA0775                      
 
No. 2 S/N:                                       FA0774
 
(c)  
Propellers

 
Two installed Dowty Rotol R408/6-123-F/17 propellers (each of which is capable
of absorbing 750 or more rated takeoff shaft horsepower)
 
No. 1 S/N:                              DAP 0767                      
 
No. 2 S/N:                              DAP 0768
 



--------------------------------------------------------------------------------

 
 
1 [Note: insert the following into Lessee Acceptance Certificates other than the
initial one:

 
 
This Lease was recorded by the FAA on ____, 2011, as Conveyance No. ____.]

 





 


 
 
118

--------------------------------------------------------------------------------

 



 
(d)  
Landing Gears

 
                           N S/N:
                       1 S/N:
2 S/N:

 
                           MA-0384
                       MA-0731
MA-0729

 
(e)  
APU

 
One (1) installed Hamilton/Sundstrand auxiliary power unit
 
S/N:            SP-E104892
 
(f)  
Aircraft Manuals:  as per list attached hereto as Attachment 1;

 
(g)  
Loose Equipment Check List:  as per list attached hereto as Attachment 2.

 
2.  
Confirmation

 
Lessee confirms to Lessor that as at the time indicated above, being the
Delivery Date:
 
(a)  
the representations and warranties contained in Clause 2 are true and correct
and are hereby repeated;

 
(b)  
the Aircraft is insured as required by the Lease;

 
(c)  
Lessee's authorized technical experts have inspected the Aircraft to ensure the
Aircraft conforms to Lessee's requirements; and

 
(d)  
the Aircraft is in accordance with the specifications of the Lease, is
satisfactory in all respects and in Delivery Condition.

 
3.  
Lease

 
Lessor hereby leases to Lessee and Lessee hereby takes on lease the [Replacement
Engine or Replacement Propeller] described in Section 1 above.
 


 





 


 
 
119

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Lessee has, by its duly authorized representative, executed
this Acceptance Certificate on the date specified in paragraph 1 above.
 


 
COLGAN AIR, INC.


 
By:           ____________
 
Title:        ____________
 


 
Agreed to and accepted
 
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual
capacity, but solely as Owner Trustee under the Trust Agreement
 


 
By:           ____________
 
Title:        ____________
 





 


 
 
120

--------------------------------------------------------------------------------

 

[Attachment 1 to Acceptance Certificate - ***]
 





 


 
 
121

--------------------------------------------------------------------------------

 

[Attachment 2 to Acceptance Certificate - ***]
 





 
 
122

--------------------------------------------------------------------------------

 

SCHEDULE 3
 
 Conditions Precedent
 
4.  
A copy, certified by a duly authorized representative of Lessee to be a true,
complete and up-to-date copy, of the constitutional documents of Lessee.

 
5.  
A copy, certified by an officer of Lessee to be a true copy, and as being in
full force and effect and not amended or rescinded, of resolutions of board of
directors of Lessee:

 
(a)  
approving the transactions contemplated by the Operative Documents to which it
is a party; and

 
(b)  
authorizing a person or persons to sign and deliver on its behalf the Operative
Documents to which it is a party, and any notices and other documents to be
given pursuant hereto or thereto.

 
6.  
A copy, certified by an officer of Lessee, of any powers of attorney authorizing
the signature/delivery of any such document.

 
7.  
Originals or certified copies of certificates evidencing the insurance and
reinsurance required to be maintained pursuant to Clause 18.

 
8.  
A letter of undertaking addressed to Lessor from Lessee's insurance and
reinsurance brokers in form and substance reasonably satisfactory to Lessor.

 
9.  
A certified copy of each of:

 
(c)  
the airworthiness certificate in the public transport category (passenger)
issued by the Aviation Authority with respect to the Aircraft; and

 
(d)  
the Certificate of Registration of the Aircraft with the Aviation Authority.

 
10.  
A legal opinion from each of (i) Lessee's in-house counsel and (ii) Vinson &
Elkins L.L.P., special counsel to Lessee, (ii) Ray Quinney & Nebeker, special
counsel to Lessor, (iii) Vedder Price P.C., special counsel to Owner
Participant, and (iv) Crowe & Dunlevy, P.C., FAA counsel, each in form and
substance reasonably satisfactory to Lessor.

 
11.  
On the Closing Date the following statements shall be true, and each of Lessor
and Owner Participant shall have received evidence satisfactory to it to the
effect that:

 





 


 
 
123

--------------------------------------------------------------------------------

 



 
(a)  
Lessor has good and marketable title (subject to filing with and recording by
the FAA of the FAA Bill of Sale) to the Aircraft, free and clear of Security
Interests other than (i) Permitted Security Interests, (ii) the rights of Lessee
under the Lease and Acceptance Certificate and (iii) the rights of Owner
Participant under the Trust Agreement;

 
 
(b)
the Aircraft Registration Application for registration of the Aircraft in the
name of Owner Trustee (together with any required affidavits) has been duly
filed with the FAA;

 
 
(c)
upon registration of the Aircraft in the name of Lessor with the FAA, Lessee
shall have authority to operate such Aircraft;

 
 
(d)
the FAA Bill of Sale, the Trust Agreement, the Lease and the Acceptance
Certificate have been duly filed with the FAA for recordation;

 
 
(e)
Owner Trustee, as lessor under the Lease, is entitled to the protection of
Section 1110 of the Bankruptcy Code in connection with their respective rights
to take possession of the Aircraft in the event of a case under Chapter 11 of
the Bankruptcy Code in which Lessee is a debtor;

 
 
(f)
the Aircraft has been duly certified by the FAA as to type and has a current FAA
airworthiness certificate;

 
 
(g)
registrations with the International Registry have been made as follows:  (i)
the registration of a prospective contract of sale as to the Airframe and each
Engine from Lessee to Lessor, and (ii)  the registration of a prospective
international interest as to the Airframe and each Engine under the Lease
between Lessee and Lessor, in favor of Lessor; and

 
 
(h)
Export Development Canada, as loan trustee, shall have released all liens filed
(i) pursuant to the Uniform Commercial Code, (ii) with the FAA, and (iii) with
the International Registry, related to and arising under that certain Trust
Indenture and Security Agreement (N351NG), dated March 18, 2011 between Lessee
as borrower, and Export Development Canada, as loan trustee.

 
12.  
A copy of the Approved Maintenance Program.

 





 


 
 
124

--------------------------------------------------------------------------------

 



 
13.  
A copy of the Engine Warranty Letter, duly executed by the Engine Manufacturer;

 
14.  
The following Operative Documents, each duly executed by Lessee:

 
(a)             the Acceptance Certificate;
 
(b)             the Sale Agreement;
 
(c)             the Bill of Sale;
 
(d)             the FAA Bill of Sale;
 
 
  (e)
the Airframe Warranty Agreement (duly executed by Lessee and the Airframe
Manufacturer);

 
(f)             the Parent Guaranty;
 
(g)             the Tax Indemnity Agreement; and
 
(h)             the Participation Agreement.
 


 


 





 
 
125

--------------------------------------------------------------------------------

 

SCHEDULE 4
 
Form of Deregistration Power of Attorney


[Subject to advice of local counsel in the State of Registration]


The undersigned, [PERMITTED SUBLESSEE] (the "Company") this day of [·] refers to
the Aircraft Lease Agreement dated [________], 2011 (as novated, amended and
supplemented from time to time, the "Agreement") between _________ ("Lessor")
and [the Company] with respect to the Bombardier DHC-8-402 aircraft with
manufacturer's serial number [·] (the "Aircraft").
 
As security for the performance of the Company's obligations under the
Agreement, the Company hereby IRREVOCABLY APPOINTS each of [Lessor], [Owner] and
[Security Agent] (each an "Attorney"), each with power to act severally, its
true and lawful attorney to execute and to do and perform upon its behalf and in
its name or otherwise upon the termination of the leasing of the Aircraft
whether by expiry of time or otherwise any act or deed and to deliver any
documents, instruments or certificates with such amendments thereto (if any)
which may be required to obtain deregistration of the Aircraft from the register
of aircraft maintained by the [aviation authority] and the export of the
Aircraft from [jurisdiction];
 
AND generally to do any and all such acts and things and to execute under seal
or under hand (as appropriate) and to deliver any and all documents under seal
or under hand (as appropriate) as may be requested or required to give effect to
any of the terms of the transactions contemplated above;
 
AND the Company hereby undertakes from time to time and at all times to
indemnify the Attorney against all costs, claims, expenses and liabilities
reasonably incurred by such Attorney in connection herewith and further
undertakes to ratify and confirm whatsoever the Attorney shall reasonably and
lawfully do or cause to be done in or by virtue of this Power of Attorney;
 
AND for the better doing, performing and executing of the matters and things
aforesaid the Company hereby further grants unto the Attorney full power and
authority to substitute and appoint in its place one or more attorney or
attorneys to exercise for its as attorney or attorneys of the company any or all
the powers and authorities hereby conferred and to revoke any such appointment
from time to time and to substitute or appoint any other or others in place of
such attorney or attorneys as the Attorney shall from time to time think fit.
 
This Power of Attorney shall be governed by the laws of the State of _______.
 





 


 
 
126

--------------------------------------------------------------------------------

 

COLGAN AIR, INC.
 
By:           ____________
 
Title:        ____________
 





 
 
127

--------------------------------------------------------------------------------

 

Appendix A:  Commercial Terms


 
This Appendix A forms part of the Aircraft Lease Agreement between Wells Fargo
Bank Northwest, National Association, not in its individual capacity but solely
as Owner Trustee, and Colgan Air, Inc. in respect of one Bombardier DHC-8-402
aircraft and shall be deleted from the version of such Lease Agreement filed
with the FAA.
 
1.           Definitions
 
In this Agreement:
 
"Agreed Liability Coverage" means *** on each and every occurrence.
 
"Agreed Value" means the amount set forth on Attachment 1 hereto.
 
"Default Rate" means, in relation to any unpaid sum, the rate of interest that
is the sum of the Prime Rate from time to time as published in Market Data
section of Wall Street Journal and *** per cent per annum.
 
"Early Purchase Option Price" means *** of sale price as determined by the Sale
Agreement.
 
"Permitted Deductible" means ***.
 
"Rent Collection Account" means account number ***, Bank: ***, Account
Name:  *** or such other account at such bank as Lessor may specify in writing
from time to time to Lessee.
 
"Scheduled Expiration Date" means the day immediately preceding the tenth
anniversary of the Delivery Date.
 
"Termination Value" means the amount set forth on Attachment 2 hereto.
 
"Threshold Amount" means ***.
 
"Transferee TNW Threshold" means ***.
 
2.           Rent
 
The Rent payable on each Rent Payment Date shall be ***.
 





 


 
 
128

--------------------------------------------------------------------------------

 



 
3.           Return Conditions
 
3.1
Confidentiality. The portion of this Exhibit appearing below this text is
intentionally deleted from the FAA filing counterpart as the parties hereto deem
it to contain confidential information.



3.2
Inspection.
Prior to Aircraft return, Lessor shall be permitted to perform, or cause to be
performed, for the purpose of ensuring that the Aircraft is in the condition
required for return to Lessor in accordance with this Agreement, the following:

 
a.  
a visual exterior and interior inspection of the Aircraft;

 
b.  
ground systems functional tests including landing gear retraction/extension at
Lessee's cost;

 
c.  
Engine ground power runs at Lessee's cost;

 
d.  
a functional check flight, at Lessee's cost with Lessor's representative on
board, not to exceed two hours using a mutually agreed flight check profile; and

 
 
       e.
a comprehensive review of all Aircraft Documentation to include, but not be
limited to, all logs, data, inspection, modification and overhaul records
required to be maintained with respect to the Aircraft, the Engines, the
Propellers or any Part thereof.

 
3.3           General Return
Conditions.                                                      At return the
Aircraft shall be/have:
 
a.  
continuously and currently maintained, repaired, modified and overhauled in
compliance with the requirements of Clauses 13 and 14 of this Agreement and with
the rules, regulations and other requirements of the FAA and with all pilot
discrepancies and deferred maintenance items cleared (using the intervals set in
the Operator’s Approved Maintenance Program);

 





 


 
 
129

--------------------------------------------------------------------------------

 
 
b.  
all FAA airworthiness directives and amendments or changes to the FAR's and all
mandatory service bulletins that are past or due the implementation date and
applicable to the Aircraft, Engines, Propellers or Parts  shall have been
accomplished.  Where terminating action is not permitted by the applicable
airworthiness directive, rule, regulation or bulletin, any required repetitive
inspection shall have been performed immediately prior to return.  All vendor
and manufacturer's no charge service bulletin kits ordered and received for the
Aircraft but not installed at the time of return shall be provided to Lessor at
no additional charge as part of the Aircraft;

 
c.  
conform to the applicable Type Certificate Data Sheet and any modifications
performed since the Delivery Date which deviate from the configuration on the
Delivery Date and which are still incorporated in the Aircraft shall have the
approval or certification of the FAA (and an engineering order issued by a
Person other than by the applicable original equipment manufacturer shall not
constitute such approval) or be removed by Lessee, unless otherwise deemed
acceptable in writing by Lessor in its reasonable discretion; all repairs
performed since the Delivery Date shall have been accomplished in accordance
with the Maintenance Planning Document;

 
d.  
in good operating and maintenance condition by normal airline standards, with no
broken or missing Parts and with all of the Aircraft equipment, components,
systems, Parts and each Engine and Propeller functioning in accordance with
their intended use without regard to deviations or variation authorized by the
Minimum Equipment List (as defined in the Maintenance Program);

 
e.  
in clean condition (except for ordinary wear and tear), with the cabin in a
condition suitable for commercial passenger revenue service;

 
f.  
been subject to continuous corrosion control pursuant to Lessee's Maintenance
Program with no untreated or uncorrected corrosion remaining;

 
g.  
all logos and other identifying marks of Lessee removed in a professional
manner;

 
h.  
 all repairs shall be listed in a written report certified as correct by
Lessee's Director of Maintenance (or other comparable person) and no outstanding
maintenance or repair requirements remaining to be performed;

 





 


 
 
130

--------------------------------------------------------------------------------

 



 
i.  
not have been discriminated against in anticipation of its return, including
maintenance, repair, or replacement of Parts or components; and

 
j.  
upon return of the Aircraft each fuel tank shall contain the same quantity of
fuel as was contained in such tanks when such Aircraft was delivered to Lessee
hereunder (which shall be presumed to be fifty percent (50%) of full capacity)
and, in the case of differences in such quantity, an appropriate adjustment will
be made by payment by Lessor or Lessee, as applicable, at the then current
market price of fuel.

 
3.4           Airframe, Engines and Propellers
 
a.      Fuselage
 
 
The fuselage shall have no undocumented repairs, dents, abrasion, delamination
or corrosion.

 
b.      Wings and empennage
 
 
i)  
The wings, flaps and empennage shall have no undocumented repairs, dents,
abrasion, delamination or corrosion.

 
 
ii) 
The wings and the horizontal stabilizer shall be free of any fuel and fluid
leaks.

 
 
iii) 
All unpainted cowlings and fairings shall be duly protected.

 
c.      Landing gear and wheel wells
 
i)  
The landing gear shall be in good operating condition and free of hydraulic
fluid leaks and corrosion.

 
ii)  
The landing gear wheel wells shall be clean, free of hydraulic fluid leaks and
corrosion.

 
iii)  
All markings and decals shall be clean and legible.

 





 


 
 
131

--------------------------------------------------------------------------------

 



 
d.      Cockpit
 
i)  
The cockpit layout shall be the same as on the Delivery Date.

 
ii)  
The panels and instruments shall be clean and touched-up with paint as required.

 
iii)  
The floor coverings shall be in good condition, clean and effectively sealed.

 
iv)  
The flight crew seats shall be serviceable and clean.  They shall comply with
the FAA fire resistance rules and regulations applicable to the Aircraft.

 
e.      Cabin interior and configuration
 
i)  
The galleys and lavatory and their associated equipment shall be in good
operating condition and comply with the FAA fire resistance rules and
regulations applicable to the Aircraft.

 
ii)  
All seats shall be serviceable, in good appearance and condition, and recovered
if torn or stained.

 
iii)  
All carpets, fabrics and seat covers shall be in good condition, clean,
stain-free and meet the FAA fire resistance rules and regulations applicable to
the Aircraft.

 
iv)  
Bulkhead panels, sidewalls and ceilings shall be clean, free of stains, damage
and cracks and meet the FAA fire resistance regulations applicable for the
Aircraft.

 
v)  
All cabin signs shall be legible, clean and undamaged.

 
f.      Cargo Compartments
 
i)  
All protective side and floor panels shall be in good condition, clean and
undamaged.

 
ii)  
All components shall be in good operating condition.

 
iii)  
All nets shall be in good condition, and undamaged.

 





 


 
 
132

--------------------------------------------------------------------------------

 



 
g.      Engines
 
 
i)   Each Engine shall be fully Serviceable and which shall be confirmed during
full take off power assurance runs completed in accordance with the Engine
Manufacturer's recommendations.

 
ii)             In no event shall Lessee during the last 90 days of the Lease
Term, discriminate in its scheduling of the Aircraft to avoid an overhaul on an
Engine.
 
3.5           Components and Inspections
 
a.  
Each Airframe inspection or component that is subject to a flight hour, cycle or
calendar time limit of operation before an inspection, overhaul, repair or
replacement is required ("Time Limit") shall be current and not cause any
airworthiness limitations.

 
b.  
 

 
Airframe
 
With respect to the Airframe, at the time of redelivery:
 
1.
C Check:  The Airframe shall at least have *** of the allowable hours and / or
cycles and / or calendar time whichever is more limiting, remaining until the
next C Check.  If not, an economic adjustment (based upon market rates at the
time as reasonably determined by Lessor) will be calculated and payable from
Lessee to Lessor to the extent of any shortfall below the *** level [market cost
of overhaul multiplied by (time at *** - actual time remaining)/allotted time
between overhauls]. In no case will the Airframe hours and / or cycles and / or
calendar time , whichever is more limiting, be less than *** remaining until the
next C Check.  All observed defects not within serviceable limits shall be
rectified by Lessee at Lessee’s sole cost.

 





 


 
 
133

--------------------------------------------------------------------------------

 



 
2.
40,000 Cycle Structural Inspection:  The Airframe shall have at least *** of the
allowable time left until the next scheduled 40,000 cycle structural
inspection.  If not, an economic adjustment (based upon market rates at the time
as reasonably determined by Lessor) will be calculated and payable from Lessee
to Lessor for the shortfall below the *** level [market cost of check multiplied
by (time at *** - actual time remaining)/allotted time between checks]. In no
case will the Airframe cycles be less than *** remaining until the next 40,000
cycle structural inspection.

 
Landing Gears
 
With respect to the Landing Gears, at the time of redelivery all Landing Gears
shall have at least *** of the allowable hours and / or cycles and / or calendar
time since overhaul, whichever is more limiting, remaining until the next
Landing Gear Overhaul.  If not, an economic adjustment (based upon market rates
at the time as reasonably determined by Lessor) will be calculated and payable
from Lessee to Lessor to the extent of any shortfall below the *** level [market
cost of overhaul multiplied by (time at *** - actual time remaining)/allotted
time between overhauls]. In no case will the Landing Gear hours and / or cycles
and / or calendar time remaining be less than *** remaining until the next
Landing Gear Overhaul.
 
APU
 
With respect to the APU, at the time of redelivery the APU shall have at least
*** of the allowable  time remaining to the next overhaul in accordance with the
Maintenance Program based on the Lessee’s meantime between removals for similar
APUs during the 5 years preceding such return.  If not, an economic adjustment
(based upon market rates at the time as reasonably determined by Lessor) will be
calculated and payable from Lessee to Lessor to the extent of any shortfall
below the *** level [market cost of overhaul multiplied by (time at *** - actual
time remaining)/allotted time between overhauls]. In no case will the APU be
returned with less than *** life remaining until  the next overhaul.
 





 


 
 
134

--------------------------------------------------------------------------------

 



 
Engines
 
With respect to the Engines, at the time of redelivery, each Engine shall either
be under a manufacturer’s authorized power by the hour engine program (or
another power by the hour engine program with a third party approved by the
manufacturer to perform such repairs) which is transferable to Lessor and its
assigns or have at least *** of the allowable life remaining until the next hot
section inspection and *** of the allowable life remaining until the next major
engine restoration. Such intervals will be based upon Lessee’s mean times
between hot section inspection and major engine restorations for this engine
type within Lessee’s fleet over the 5 years preceding such return.  If not, an
economic adjustment (based upon market rates at the time as reasonably
determined by Lessor) will be calculated and payable from Lessee to Lessor to
the extent of any shortfall below the *** level [market cost of overhaul
multiplied by (time at *** - actual time remaining)/allotted time between
overhauls].  In addition, at sole cost of Lessee, each Engine will have
completed a video borescope inspection by a third party duly qualified and
endorsed for the task selected by mutual agreement between Lessee and Lessor.
All noted material discrepancies will be repaired by Lessee prior to return and
satisfactory evidence shall be provided to the Lessor reflecting the correction
of any discrepancies found during such inspection.  The engines shall be
repaired to qualify for FAA certification and serviceability status.  Engines
will not have any material damage or reduced borescope interval requirements
less than the Maintenance Review Board “MRB” requirements. In no event will the
Engines be returned with less than *** life remaining until the next hot section
inspection and major engine restoration.
 
Engine Life Limited Parts
 
With respect to Engine Life Limited Parts of each Engine, at the time of
redelivery all such Engine Life Limited Parts shall either be under a
manufacturers authorized power by the hour engine program (or another power by
the hour engine program with a third party approved by the manufacturer to
perform such repairs)which is transferable to Lessor and its assigns or have at
least *** of the allowable life remaining.  If not, an economic adjustment
(based upon market rates at the time as reasonably determined by Lessor) will be
calculated and payable from Lessee to Lessor for the shortfall below the ***
level [market cost of replacement multiplied by (time at *** - actual time
remaining)/life of the new part]. In no case will any Engine Life Limited Part
be returned with less than *** life remaining.
 





 


 
 
135

--------------------------------------------------------------------------------

 



 
Propellers
 
With respect to the Propellers, at the time of redelivery each Propeller shall
have at least *** of the allowable hours and / or cycles and / or calendar time
since overhaul whichever is more limiting remaining until the next overhaul.  If
not, an economic adjustment (based upon market rates at the time as reasonably
determined by Lessor) will be calculated and payable from Lessee to Lessor to
the extent of any shortfall below the *** level [market cost of overhaul
multiplied by (time at *** - actual time remaining)/allotted time between
overhauls].  In no case will any Propeller be returned with less than *** life
remaining until the next overhaul.
 
In no event shall Lessor be responsible to Lessee for any payment under this
paragraph B should the Airframe, any Engine, the APU, the Landing Gear, any
Propeller, or any Engine Life Limited Part, upon return, have in excess of ***
of the allowable hours and / or cycles and / or calendar time and/or life,
whichever is more limiting and shall be applicable, remaining.
 
c.  
Each component that is subject to a Time Limit shall be accompanied by
appropriate airworthiness certification documents (such as an FAA Form 8130)
certifying the maintenance performed.

 
d.  
Each on-condition component shall be fully serviceable.

 
3.6           Aircraft Records
 
a.  
At the time of any return of the Aircraft, Lessee shall deliver to Lessor the
Aircraft Documentation (including current revisions thereto) and other technical
data relating to the Aircraft.  Such Aircraft Documentation shall include all
documents required to place the Aircraft on an FAA-approved maintenance program
or as required by FAR part 121.  It is recognized that the Aircraft
Documentation may be titled or described differently than when the Aircraft was
originally delivered to Lessee due to Lessee's method of maintaining the
Aircraft Documentation.

 





 


 
 
136

--------------------------------------------------------------------------------

 
 
b.  
At least 30 days prior to return of the Aircraft, Lessee shall make available
for the Lessor to view one complete set of the Aircraft Documentation, fully
up-to-date and in the English language.  Lessee shall ensure that all Aircraft
Documentation shall be in good condition, readable and capable of being
reproduced using standard reproduction processes, complete and up to date in
accordance with industry standards.

 
c.  
Lessee shall also provide, if reasonably requested by Lessor, advance copies of
any of the updated Aircraft Documentation, on a case by case basis, in order to
facilitate Lessor's planning or accomplishing rectification, modification,
return, lease or other disposition or utilization of the Aircraft.

 
3.7           Loose Equipment.                                Lessee shall
deliver to Lessor on board the Aircraft the components listed in the Loose
Equipment Check List provided by Lessor to Lessee on the Delivery Date and any
other loose equipment or emergency equipment normally delivered with the
Aircraft, which shall be installed and in operating condition.
 





 


 
 
137

--------------------------------------------------------------------------------

 

[Attachment 1 to Appendix A – Agreed Value]
 

 
Agreed   V a l u e
       
- - - - -   S c h e d u l e   - - - - -
                                                                               
 
Agreed
       
Date
Value
                   
***
 
           
Agreed values are due in addition to any
     
advance or arrears rent due on the same date.






 


 
 
138

--------------------------------------------------------------------------------

 

[Attachment 2 to Appendix A – Termination Value]
 

 
T e r m i n a t i o n   V a l u e
     
- - - - -   S c h e d u l e   - - - - -
                                                                   
Termination
     
Date
value
               
***
         
 Termination values are due in addition to any
   
 advance or arrears rent due on the same date.



 





 


 
 
139

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
